Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 1 of 106



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-CV-62593-GAYLES

   FEDERAL TRADE COMMISSION,

            Plaintiff,

   vs.

   SIMPLE HEALTH PLANS LLC, et al,

            Defendants.

                                                  /

                     RECEIVER’S SECOND MOTION FOR AWARD OF
                 PROFESSIONAL FEES AND REIMBURSEMENT OF EXPENSES
                   FOR THE PERIOD OF JULY 1, 2019 – FEBRUARY 29, 2020
                       WITH SUPPORTING MEMORANDUM OF LAW

            Pursuant of Section XVIII of the Preliminary Injunction [ECF No. 139], Michael I.

   Goldberg, the Court-appointed receiver (the “Receiver”) over Defendants Simple Health Plans

   LLC (“Simple Health”), Health Benefits One LLC (“HBO”), Health Center Management LLC,

   Innovative Customer Care LLC, Simple Insurance Lead LLC (“SIL”), Senior Benefits One LLC,

   and each of their subsidiaries, affiliates, and successors (collectively, the “Receivership Entities”),

   respectfully submits this Second Motion for Award of Professional Fees and Reimbursement of

   Expenses for the Period of July 1, 2019 – February 29, 2020 (the “Motion” or the “Fee

   Application”) and states as follows:

   I.       Introduction and Procedural Background

            Plaintiff Federal Trade Commission (“FTC”) filed the above-captioned action, under seal,

   on October 29, 2018 against the Receivership Entities and Steven Dorfman (“Dorfman” and with

   the Receivership Entities, the “Defendants”), under Section 13(b) of the Federal Trade




   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 2 of 106



   Commission Act (the “FTC Act”), 15 U.S.C. § 53(b) and the Telemarketing and Consumer Fraud

   and Abuse Act, 15 U.S.C. §§ 6101-6108, alleging the Defendants violated Section 5(a) of the

   Federal Trade Commission Act, 15 U.S.C. § 45(a) and the FTC’s Telemarketing Sales Rule, 16

   C.FR Part 310, as amended.

            A.     Procedural Background

            On October 31, 2018, the Court entered an Order [ECF No. 15] Granting the FTC’s Motion

   for Temporary Restraining Order with Asset Freeze, Appointment of A Temporary Receiver, and

   Other Equitable Relief, and Order to Show Cause Why A Preliminary Injunction Should Not Issue

   (the “TRO”). The TRO reflected the Court’s finding that good cause existed to appoint a

   temporary receiver over the Receivership Entities, for purposes of, among other things, to take

   exclusive custody, control and possession of all assets of, or in the possession, custody or under

   the control of any Receivership Entity, wherever situated and to conserve, hold, manage and

   prevent the loss of all assets of the Receivership Entities and perform all acts necessary or advisable

   to preserve the value of those assets pending future Court orders. See TRO, Section XII. On

   November 1, 2018, the Receiver took possessions of the assets of the Receivership Entities and

   shut down the business operations. Dorfman filed a Notice of Appeal of the TRO [ECF No. 85].

   However, on April 16, 2019, the Eleventh Circuit Court of Appeals entered an Order [ECF No.

   129] dismissing the appeal for lack of jurisdiction.

            The Court held an evidentiary show cause hearing on the FTC’s request for preliminary

   injunctive relief. After hearing testimony and reviewing documentary evidence, the Court entered

   a Preliminary Injunction (the “PI”) [ECF No. 139], dated May 14, 2019. Among other findings,

   the Court found the “record clearly reflects a continued need for the Receiver in this action to

   preserve assets and maintain the status quo.” See PI at page 24. Dorfman immediately filed a



                                                     2
   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 3 of 106



   Notice of Appeal [ECF No. 140] of the PI, followed by an Expedited Motion to Stay Proceeding

   Pending Final Resolution of Appeal, dated May 23, 2019 [ECF No. 145]. The Court entered an

   Order, dated May 31, 2019 [ECF No. 152], denying the Expedited Motion to Stay Proceeding

   Pending Final Resolution of Appeal.

            Dorfman also filed a Motion to Dissolve the Preliminary Injunction, dated June 4, 2019

   [ECF No. 157]. On July 10, 2019, the Court entered an Order [ECF No. 183] denying Dorfman's

   motion. Again, Dorfman filed a Notice of Appeal [ECF No. 200] of the Court’s decision. On

   March 25, 2020 the Eleventh Circuit Court of Appeals issued a Mandate [ECF No. 277] affirming

   entry of the Preliminary Injunction. See also USCA Case Number: 19-11932-DD.

            On September 30, 2019, the FTC filed a Motion for Leave to File Amended Complaint

   [ECF No. 213] to add an additional individual, Candida L. Girouard (“Girouard”), who had served

   as the Chief Compliance Officer for the Corporate Defendants and a trusted advisor to Dorfman.

   In addition to naming Girouard, the FTC sought to add as a basis for monetary relief Section 19 of

   the FTC Act, 15 U.S.C. § 57b. On October 31, 2019, the Court entered an Order granting Plaintiff's

   Motion for Leave to Amend Complaint [ECF No. 227]. On March 4, 2020, the FTC filed a Motion

   for Preliminary Injunction As to Defendant Candida Girouard [ECF No. 275], which was granted

   by Order of the Court dated April 2, 2020. See ECF No. 280.

            This Motion is submitted in compliance with Section XVII of the Preliminary Injunction,

   which acknowledged that the Receiver and all personnel hired by the Receiver, including counsel

   to the Receiver and accountants, are entitled to reasonable compensation for the performance of

   duties pursuant to the Preliminary Injunction and for the cost of actual out-of-pocket expenses

   incurred by them, for the assets now held by, in the possession or control of, or which may be

   receiver by the Receivership Entities. See ECF No. 139. The Preliminary Injunction directs the



                                                   3
   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 4 of 106



   Receiver to file with the Court and serve on the parties periodic requests for the payment of such

   reasonable compensation. Id. Accordingly, the Receiver submits this Motion for the Court’s

   consideration.

   II.      Work Performed by the Receiver and His Professionals

            A.      The Professionals

                    1.     Akerman LLP

            The Receiver is a partner at the law firm of Akerman LLP (“Akerman”) and a founding

   member of Akerman’s Fraud & Recovery Practice Group. The Receiver has practiced law for

   thirty years and specializes in receivership and bankruptcy cases. The Receiver has been appointed

   receiver in more than twenty-five state and federal receivership cases and has represented receivers

   and trustees in many other cases. The Receiver is working with a team of attorneys and paralegals

   at Akerman to administer this case. Since Akerman employs more than 700 lawyers and

   government affairs professionals through a network of 24 offices, the Receiver has ready access

   to professionals who specialize in litigation, real estate, corporate affairs, and other pertinent

   matters and has used their expertise to administer the receivership estate.

            The Receiver has agreed to reduce his billing rate and the rates of his professionals for this

   case. Instead of their standard billing rates, which range from $550.00 to $780.00, all partners are

   billed at $475; associate rates are capped at $275; paralegals and paraprofessionals are capped at

   $200, resulting in a blended rate of $365.12. These discounts equate to a $70,000.00 reduction in

   Akerman’s fees. During the period covered by this Application, the Receiver and Akerman billed

   857.7 hours and seek payment of fees in the sum of $214,520.00 and reimbursement of expenses

   in the sum of $4,632.72, for a total of $219,152.72.




                                                      4
   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 5 of 106



            The Receiver’s invoice is attached hereto as Exhibit “3”. The time entries are provided in

   chronological order, separated by task codes.

                   2.      Kapila Mukamal, LLP

            Soneet Kapila, CPA, and the accounting firm Kapila Mukamal (“KM” or the

   “Accountants”) provide accounting and forensic work for the Receiver. Mr. Kapila’s practice is

   focused on restructuring, creditors’ rights, bankruptcy, fiduciary matters and financial transactions

   litigation. He has conducted numerous forensic and fraud investigations, and has worked in

   conjunction with federal agencies including the FTC, the SEC, the FBI and the United States

   Attorney’s Office. Mr. Kapila is also a panel trustee for the United States Bankruptcy Court for

   the Southern District of Florida.

            During the period covered by this Application, KM billed 46.3 hours and seeks payment

   of fees in the sum of $18,116.00 and reimbursement of expenses in the sum of $191.83 for a total

   of $18,307.83. KM’s invoice is attached hereto as Exhibit “4”.

            B.     Summary of Work Performed by the Receiver and his Professionals

            The Receiver continued to implement the PI including securing, liquidating or maintaining

   assets for the benefit of the creditors of the Receivership Entities. As more fully discussed in the

   Receiver’s Status Reports, the Receiver has accomplished much for the benefit of the Receivership

   Estate and consumers since his appointment. Such accomplishments include the following:

                   1.      The Receiver and Akerman

       •    Immediately upon his appointment, the Receiver and his professionals, in coordination
            with the FTC, took steps to secure the Receivership Entities’ domestic bank accounts,
            including Health Benefits One’s two brokerage accounts and premier credit line with UBS.
            Although the credit line had a loan balance of $2,959,864.57, there was sufficient funds in
            the brokerage accounts to satisfy the credit line and still recover more than $2 million into
            the Receivership estate. On July 5, 2019 the Receiver filed a Motion For Authorization to
            Liquidate UBS Brokerage Accounts [ECF No. 179]. The Receiver subsequently filed a
            Reply [ECF No. 190] to Dorfman’s Response [ECF No. 188] in opposition to the motion.


                                                     5
   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 6 of 106



            On August 5, 2019, the Court entered an Order authorizing the Receiver to liquidate the
            brokerage accounts and in conjunction with the liquidation, to repay the balance owing on
            the premier credit line. See ECF No. 196. The Receiver has liquidated the brokerage
            accounts and paid off the loan balance.

       •    The Defendants operated their businesses at three locations: their main office in
            Hollywood, Florida (the “Hollywood Office”); a call center located in Doral, Florida; and
            a call center located in Dallas, Texas. The Court previously authorized the Receiver to
            cancel the leases to the Doral and Dallas locations and a warehouse located in Pompano
            Beach, Florida. See ECF No. 158. The Receiver excluded the Hollywood Office from the
            motion because the Receiver intended to hold an auction of the personal property located
            at the Hollywood Office. On July 3, 2019, the Receiver filed a Motion for Authority (I) to
            Cancel Non-Residential Real Property Lease at Oakwood Business Center in Hollywood,
            Florida Effective August 1, 2019 or Upon Completion of Auction of Personal Property,
            Whichever is Later and (II) to Auction Personal Property and Abandon Remaining Items
            [ECF No. 178] and drafted the proposed Order approving the Receiver’s motion. The
            Receiver subsequently prepared a Reply [ECF No. 189] to Dorfman’s Response [ECF No.
            187] in opposition to the Receiver's motion. On August 5, 2019, the Court entered an Order
            granting Receiver's motion. See ECF No. 195. The Receiver has terminated the lease for
            the Hollywood Office.

       •    The Receiver coordinated the auction of the office equipment with the auctioneer and
            addressed the equipment remaining on the premises after the conclusion of the auction.
            The Receiver researched and located a company to recycle the remaining computers and
            store the hard-drives. The Receiver drafted a Service Agreement and a Motion for
            Authority to Enter Into Information Technology Asset Disposition Services Agreement
            With Green Owl Tech Recycling, Inc. [ECF No. 203]. The Court entered an Order [ECF
            No. 208] approving the motion, over Dorfman’s objection.

       •    Although the Defendants did not own any real property, Dorfman has an interest in is an
            expensive, developable residential lot located in Las Vegas, Nevada. The Receiver secured
            the Receivership estates’ interest in this property, paid expenses relating to the property
            and conferred with prospective buyers. The Receiver is marketing the property for sale.

       •    The Receiver conferred with counsel for the FTC and Dorfman’s counsel regarding
            discovery matters, locating receivership assets and resolution of disputes in this case. The
            Receiver and his staff continued to respond to inquiries from policy holders, former
            employees, state and local government agencies and other interested parties. The
            Receiver’s staff created and maintained a database of interested parties.

       •    The Receiver worked with the Accountants on tax matters including inquiries from the IRS
            and state tax agencies and assisted the Accountants in gathering information in response to
            tax audits. The Receiver prepared for and attended a meeting with representatives from
            the IRS.




                                                     6
   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 7 of 106



          •   The Receiver, with the assistance of e-discovery experts cataloged documents recovered
              from the Receivership Defendants’ offices, and researched and responded to subpoenas
              and discovery requests.

                     2.      Kapila Mukamal

              Shortly after the commencement of the receivership, the Receiver retained KM as his

   forensic accountant and financial advisor in this matter. Since the receivership commenced, KM

   performed the following tasks in order to perform their forensic accounting investigation:

              •   The Accountants analyzed the 2017 consolidated LLC tax return to determine 2018
                  LLC consolidation necessary to prepare the 2018 Form 1120S for Health Center
                  Management, LLC.

              •   The Accountants reviewed and analyzed Quickbooks information for nine entities as
                  well as case pleadings pertinent to 2018 tax reporting.

              •   The Accountants prepared consolidation of accounting information for 2018 and
                  preparation of consolidated Health Center Management, LLC Form 1120S U.S.
                  Income Tax return for an S corporation.

              •   The Accountants reviewed and responded to California payroll tax notices and other
                  federal and state tax notices regarding the Receivership Entities.

              •   The Accountants reviewed and researched payments to foreign entities and reporting
                  of foreign bank accounts.

              •   The Accountants conferred with an IRS tax examiner, reviewed historical files and
                  other data to address document requests and gather available information for IRS.

              •   The Accountants prepared for and attended a meeting with the Receiver and IRS
                  representatives regarding an audit of Receivership entities, Health Benefits One, LLC
                  and Health Center Management, LLC.

              •   The Accountants prepared 2019 Automatic Extensions for the Receivership Entities.

   III.       The Steps the Receiver Intends to Take in the Future

              The Receiver has identified actions he intends to take, including, but not limited to

   disposing of the vehicles, and jewelry; selling the Las Vegas property; investigate the collectability

   of any accounts or loans receivable due to the Receivership Entities; repatriate funds from foreign

   accounts; identify additional assets of the receivership estate; investigate potential claims against

                                                      7
   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 8 of 106



   third persons who may have liability with respect to the Receivership Entities’ pre-receivership

   business dealings. The Receiver will report on the results of any such investigations in future

   reports.

   IX.      Memorandum of Law

            In determining attorneys’ fees, a court must: (1) determine the nature and extent of the

   services rendered; (2) determine the value of those services; and (3) consider the factors set forth

   in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), abrogated on other

   grounds, Blanchard v. Bergeron, 489 U.S. 87, 109 S.Ct. 939, 103 L.Ed.2d 67 (1989). In Johnson,

   the court set forth twelve factors a court should consider in determining reasonableness of an

   attorneys’ fees award in a particular case. Id., 488 F.2d at 717-19. The Eleventh Circuit adopted

   these Johnson factors in Norman v. Housing Authority of City of Montgomery, 836 F.2d 1292,

   1298-99 (11th Cir. 1988).

            A.     APPLICATION OF THE JOHNSON FACTORS

                   1.      Time and Labor Required

            The foregoing summary, together with the Exhibits attached hereto, details the time, nature

   and extent of the professional services the Receiver and his professionals rendered during the

   period covered by this Application. The hour’s expended evidence the extensive time devoted to

   this matter.

                   2.      The Novelty and Difficulty of the Service

            This case presents some interesting issues from a receivership perspective.            The

   Receivership Entities sold so called health “insurance” policies to tens of thousands of people

   across the country. The Receiver worked with FTC to provide notice to the defrauded consumers




                                                     8
   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 9 of 106



   to give them the ability to terminate such policies and enable them to enroll in ACA compliant

   plans. This protected thousands of customers from being further victimized.

                   3.      The Skill Requisite to Perform the Services Properly

            In order to perform the legal services enumerated herein properly, substantive legal

   knowledge in the fields of litigation, healthcare and real estate is required. Moreover, the Receiver

   has extensive experience as a court-appointed Receiver. His attorneys and staff are also well

   versed in substantive and procedure matters that arise during the representation of Receivers.

   KM’s forensic skills were instrumental in their analysis of the financial records of the Receivership

   Entities and reconstruction of the transfers made by and among the Receivership Entities.

                   4.      The Preclusion of Other Employment

            Initially, the Receiver, his attorneys and accountants devoted great efforts and numerous

   professionals to this case, which for a limited period of time may have prevented them from

   focusing on other cases. However, the Receiver now works with a smaller group of professionals

   who are well versed in administering a receivership case. It has not been necessary for the Receiver

   or his professionals to turn away other work due to this appointment.

                   5.      The Customary Fee

            The Receiver has agreed to reduce his billing rate and the rates of his professionals for this

   case. Instead of their standard billing rates, which range from $550 to $780, all partners are billed

   at $475; associate rates are capped at $275; paralegals and paraprofessionals are capped at $200.

   As a result, the rates charged by Applicant are significantly lower than the rates for attorneys within

   the Southern District of Florida of similar skill and reputation.

                   6.      Whether the Fee is Fixed or Contingent




                                                      9
   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 10 of 106



             The professionals’ compensation is not fixed, as it is subject to the sufficiency of the estate

    to compensate the Receiver for his services. It is not contingent in the classic sense whereby

    compensation will only be given if the Receiver is successful in recovering money for creditors;

    however, it is contingent in the sense that it is subject to the availability of unencumbered funds

    and this Court’s approval. There are presently funds available to pay the professionals for their

    services without causing a drain on the resources available to otherwise administer the case.

                    7.      Time Limitations Imposed by the Client or Other Circumstances

             As is the nature of receivership cases, the number of hours expended during the time

    covered by the initial fee application is usually higher than for subsequent fee applications. The

    initial responsibilities include securing the leased premises and assets of the Receivership Entities,

    notifying creditors and interested parties, taking control of bank accounts and analyzing business

    and banking records. However, after the completion of the initial phase in a new receivership case,

    the Receiver currently with a core group of professionals who assist him in his receivership cases

    and are skilled at administering such cases.

                    8.      Amount involved and the results obtained

             The Receiver has shut down the business operations of the Receivership Entities and frozen

    $3.1 million in the Receivership Entities’ bank accounts. He secured luxury vehicles,; 13 pieces

    of jewelry; various sports memorabilia and placed a lien on undeveloped residential real property

    in Las Vegas. The Receiver holds more than $20 million in trust representing the proceeds of

    assets and commissions on health plans sold by Simple Health.

                    9.      Experience, Reputation and Ability of Applicant

             The Receiver has practiced law for thirty years and specializes in receivership and

    bankruptcy cases. He has been appointed receiver in more than twenty-five state and federal



                                                       10
    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 11 of 106



    receivership cases and has represented receivers and trustees in many other cases. Akerman is an

    established law firm having substantial experience dealing with healthcare issues, commercial

    litigation, corporate and real estate matters. Mr. Kapila has conducted numerous forensic and

    fraud investigations, and has worked in conjunction with many federal agencies. The attorneys

    and accountants have extensive experience with the avoidance and recovery of fraudulent transfers

    should it be necessary in this case.

                    10.     The Undesirability of the Case

             The case is not undesirable. The Receiver is honored to be selected to administer this case.

                    11.     The Nature and Length of the Professional Relationship

             The Receiver and his professionals have no prior relationship with the Defendants.

                    12.     Awards in Similar Cases

             The amount requested herein are not unreasonable in terms of awards in cases of like

    magnitude and complexity.

             B.     Reimbursement of Expenses

             A receiver appointed by a court who reasonably and diligently discharges his duties is

    entitled to be fairly compensated for services rendered and expenses incurred. See SEC v. Byers,

    590 F.Supp.2d 637, 644 (S.D.N.Y. 2008); see also SEC v. Elliott, 953 F.2d 1560 (11th Cir. 1992)

    (“[I]f a receiver reasonably and diligently discharges his duties, he is entitled to compensation.”).

             As more fully described herein and supported by the time records, the Receiver and his

    professionals have reasonably and diligently discharged their duties, and provided a benefit to the

    receivership estate, the investors and creditors.

             WHEREFORE, the Receiver seeks entry of an Order, in the form attached hereto as

    Exhibit “5”, granting this motion and awarding the Receiver and his professionals their interim



                                                        11
    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 12 of 106



    fees, reimbursement of costs as follows: (i) for the Receiver and Akerman, payment of fees in the

    sum of $214,472.50 and reimbursement of expenses in the sum of $4,632.72, for a total of

    $219,152.72; (ii) for Kapila Mukamal, payment of fees in the sum of $18,116.00 and

    reimbursement of expenses in the sum of $191.83 for a total of $18,307.83; and (iii) for such other

    relief that is just and proper.

                                      LOCAL RULE CERTIFICATION

             The Receiver hereby certifies that on May 15, 2020, his counsel circulated a copy of this

    Motion via email to counsel for the Plaintiff FTC, counsel for Defendant Steven Dorfman and

    counsel for Defendant Candida L. Girouard via email and requested that pursuant to SDFL Local

    Rule 7.1(3), they review and contact the Receiver should they have any comments. Counsel for

    the FTC has responded and has no objection to the relief requested in the Motion. On May 26,

    2020, the Receiver sent a second request for comment via email to counsel for Defendant Steven

    Dorfman. As of the filing of this Motion, the Receiver has not received any comments from

    counsel for Defendant Steven Dorfman and counsel for Defendant Candida L. Girouard. A hearing

    is requested only in the event that someone files an objection thereto.

                                                  Respectfully submitted,


                                                    /s/ Michael I. Goldberg
                                                  Michael I. Goldberg, Esq.
                                                  Florida Bar Number: 886602
                                                  Email: michael.goldberg@akerman.com
                                                  Court-Appointed Receiver
                                                  AKERMAN LLP
                                                  Las Olas Centre II, Suite 1600
                                                  350 East Las Olas Boulevard
                                                  Fort Lauderdale, FL 33301-2999
                                                  Phone: (954) 463-2700
                                                  Fax: (954) 463-2224




                                                    12
    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 13 of 106




                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this May

    29, 2020 via the Court’s notice of electronic filing on all CM/ECF registered users entitled to

    notice in this case as indicated on the attached Service List.


                                                  By:      s/ Michael I. Goldberg
                                                              Michael I. Goldberg, Esq.




                                                     13
    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 14 of 106



                                              SERVICE LIST


    ALDEN F. ABBOTT, General Counsel
    Elizabeth C. Scott, Special Bar No.: A5501502
    Joannie Wei, Special Bar No.: A5502492
    Matthew Schiltz, Special Bar No.: A5502617
    Federal Trade Commission
    230 S. Dearborn Street, Suite 3030
    Chicago, Illinois 60604
    312.960.5609; escott@ftc.gov
    312.960.5607; jwei@ftc.gov
    312.960.5619; mschiltz@ftc.gov
    Counsel for Plaintiff, Federal Trade Commission

    Ryan D. O’Quinn, Esq.
    Florida Bar No.: 0513857
    305.423.8553; ryan.oquinn@dlapiper.com
    Elan A. Gershoni, Esq.
    Florida Bar No.: 95969
    305.423.8567; elan.gershoni@dlapiper.com
    Jordan Allyn Ziegler, Esq.
    Florida Bar No.: 119982
    305.423.8558; jordan.ziegler@us.dlapiper.com
    DLA Piper LLP (US)
    200 South Biscayne Boulevard, Suite 2500
    Miami, Florida 33131
    Counsel for Defendant, Steven J. Dorfman

    Naim S. Surgeon, Esq.
    Florida Bar No.: 101682
    naim.surgeon@akerman.com
    AKERMAN LLP
    Three Brickell City Centre
    98 Southeast Seventh Street, Suite 1100
    Miami, Florida 33131
    Telephone: (305) 374-5600
    Facsimile: (305) 349-4654
    Counsel for Receiver

    Joan M. Levit, Esq.
    Florida Bar Number: 987530
    joan.levit@akerman.com
    AKERMAN LLP
    Las Olas Centre II, Suite 1600
    350 East Las Olas Boulevard
    Fort Lauderdale, FL 33301-2999
    Telephone: (954) 463-2700
    Facsimile: (954) 463-2224
    Counsel for Receiver
                                                   - 14 -
    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 15 of 106



    Brian Hobbs Mallonee, Esq.
    Florida Bar Number: 160148
    bmallonee@stluciecriminallaw.com
    legalassistant@stluciecriminallaw.com
    130 S. Indian River Drive, Suite 302
    Fort Pierce, FL 34950
    Telephone: (772) 464-1991
    Facsimile: (772) 464-3949
    Counsel for Candida L. Girouard




                                            - 15 -
    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 16 of 106


                                              Exhibit 1
                                           CERTIFICATION

    STATE OF FLORIDA  )
                      ) SS:
    COUNTY OF BROWARD )

             BEFORE ME, the undersigned authority, personally appeared MICHAEL I.

    GOLDBERG (the “Applicant”), who, after first having been duly sworn, deposes and says:

             1.    The Applicant is a partner in the law firm of Akerman LLP (“Akerman”) and the

    Receiver in this action. This Certification is based on the Applicant’s first-hand knowledge of and

    review of the books, records and documents prepared and maintained by Akerman in the ordinary

    course of its business. The Applicant knows that the facts contained in this motion regarding work

    performed by the Receiver and his staff and the facts contained in this Certification are true, and

    the Applicant is authorized by Akerman to make this Certification. Having reviewed the time

    records and data which support the motion, the Applicant further certifies that said motion is well

    grounded in fact and justified.

             2.    The billing records of Akerman which are attached to this Application are true and

    correct copies of the records maintained by Akerman. These records were made at or near the

    time the acts, events, conditions or opinions described in such records occurred or were made. The

    Applicant knows that the records were made by persons with knowledge of the transactions or

    occurrences described in such records or that the information contained in the records was

    transmitted by a person with knowledge of the transactions or occurrences described in the records.

    The records were kept in the ordinary course of the regularly conducted business activity of

    Akerman and it is the regular business practice of Akerman to prepare these records.




                                                  - 16 -
    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 17 of 106


             3.    To the best of the Applicant’s knowledge, information and belief formed after

    reasonable inquiry, this motion and all fees and expenses herein are true and accurate and comply

    with the Billing Instructions for Receivers in Civil Actions Commenced by the SEC.

             4.    All fees contained in this Application are based on the rates listed in the fee

    schedule attached hereto and such fees are reasonable, necessary and commensurate with the skill

    and experience required for the activity performed.

             5.    The Applicant has not included in the amount for which reimbursement is sought

    the amortization of the cost of any investment, equipment, or capital outlay (except to the extent

    that any such amortization is included within the permitted allowable amounts set forth herein for

    photocopies and facsimile transmission).

             6.    In seeking reimbursement for a service which Akerman justifiably purchased or

    contracted for from a third party, the Applicant requests reimbursement only for a service which

    the Applicant justifiably purchased or contracted for from a third party, the Applicant requests

    reimbursement only for the amount billed to the Applicant by the third-party vendor and paid by

    the Applicant to such vendor. If such services are performed by the Applicant, the Applicant will

    certify that he is not making a profit on such reimbursable service.



                                                  By: /s/ Michael I. Goldberg
                                                      Michael I. Goldberg, Esq.
                                                      Court Appointed Receiver




                                                   - 17 -
    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 18 of 106




                                       Exhibit 2(a)
                          Total Compensation and Expenses Requested

                                    2nd Interim Fee Application
                                  July 1, 2018 - February 29, 2020

                 Name            Specialty     Hours          Fees       Expenses     Total

     Receiver and Akerman LLP   Attorneys        857.70    $214,520.00   $4,632.72 $219,152.72

     Kapila Mukamal             Accountants       46.30   $18,116.00       $191.83 $18,307.83
     Total                                       904.00 $232,636.000     $4,824.55 $237,460.55




    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 19 of 106
                                                           CASE NO. 18-CV-62593-GAYLES


                                      Exhibit 2(b)
                             Amounts Previously Requested, and
                     Total Compensation and Expenses Previously Awarded

                                  1st Interim Fee Application
                                April 13, 2016 - October 31, 2016

                Name             Specialty     Hours          Fees      Expenses       Total
     Receiver and Akerman LLP   Attorneys      1,610.20    $587,930.00 $14,264.60   $602,194.60
     Kapila Mukamal             Accountants       281.90    $81,222.40 $1,757.36     $82,979.76
     Total                                      1,892.10   $669,152.40 $16,021.96   $685,174.36




    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 20 of 106
                                                     CASE NO. 18-CV-62593-GAYLES


                                     Exhibit 3
                   Akerman’s Complete Time by Activity Code Category
                    For The Time Period Covered By This Application,
                             Sorted In Chronological Order




    52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 21 of 106

                                                                                                         Akerman LLP
                                                                                                 Post Office Box 4906
                                                                                                      Orlando, FL 32802
                                                                                                       Tel: 407.254.2305
                                                                                                      Fax: 407.254.3408

                                                                           Invoice Date                May 14, 2020
                                                                           Invoice No.                     9567504




    MICHAEL I. GOLDBERG - RECEIVER
    C/O ASE, FORT LAUDERDALE
    LAS OLAS CENTRE II, SUITE 1600
    350 EAST LAS OLAS BOULEVARD
    FORT LAUDERDALE, FL 33301

    Client Name:   GOLDBERG, MICHAEL I., AS RECEIVER
    Matter Name:   SIMPLE HEALTH PLANS
    Matter Number: 0346625



    For professional services rendered through February 28, 2020 as summarized below:

             Services                                              $214,520.00

             Disbursements                                              $4,632.72
                        TOTAL THIS INVOICE                         $219,152.72



                        PREVIOUS BALANCE                                                        120.98
                        (Includes payments received through 05/14/20)
                        TOTAL AMOUNT DUE                                                  $219,273.70




                  To ensure proper credit to the above account, please indicate invoice no. 9567504
                                Return remittance sheet with payment in US funds.
                                                Wired funds accepted:
                                          Akerman LLP Operating Account
                                           c/o SunTrust Bank, Atlanta, GA
                                              ABA Number: 061000104
                                        Account Number: 0215-252207533
                               Swift code SNTRUS3A (For International Wires Only)
                                                 IRS EIN XX-XXXXXXX
   akerman.com
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 22 of 106
Akerman LLP                                                                                          Page 2

021049       GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625      SIMPLE HEALTH PLANS                                         Invoice Number             9567504



Task Code:      501 ASSET ANALYSIS AND RECOVERY
1-Jul-19        Multiple communications with Goldberg and                JSR              0.20        95.00
                Raschke re: coverage issues.
2-Jul-19        Research and prepare email regarding bank                AMM              0.30        22.50
                statements received from BankUnited.
2-Jul-19        Prepare email regarding voided check for Steven          AMM              0.30        22.50
                Dorfman.
3-Jul-19        Corresponded with Gershoni re Dorfman assets.            MIG              0.20        95.00
3-Jul-19        Correspond with Defendant's counsel regarding            KAS              0.40        80.00
                personal items; Follow up with N. Sugeon and M.
                Goldberg re: same.
5-Jul-19        Finalize and file motion to liquidate UBS brokerage      NSS              1.60       760.00
                accounts.
8-Jul-19        Preparation for on site document review and logistics.   KAS              3.30       660.00
9-Jul-19        Corresponded with Gershon re Dorfman's personal          MIG              0.20        95.00
                items.
11-Jul-19       Multiple conferences with Receiver, N. Surgeon and       KAS              0.60       120.00
                auctioneer regarding change in auction date due to
                delay in obtaining approval order from the court.
11-Jul-19       Communicate with Cole and Goldberg re:                   JSR              0.30       142.50
                         .
11-Jul-19       Review documentation provided by bank counsel            NSS              2.30     1,092.50
                concerning property ownership. Prepare motion.
18-Jul-19       Draft final versions of replies to motion to liquidate   NSS              2.30     1,092.50
                UBS accounts and motion to cancel non-residential
                lease.
19-Jul-19       Reviewed and revise response to UBS motion.              MIG              0.30       142.50
25-Jul-19       Conference with N. Surgeon re UBS.                       MIG              0.20        95.00
25-Jul-19       Correspond with auctioneer regarding new auction         KAS              0.30        60.00
                dates; Follow up with Receiver re: same.
31-Jul-19       Review and analyze monthly statements received           KAS              0.40        80.00
                from Iberia and correspond with Receiver and N.
                Surgeon regarding credit line and annual fees.
31-Jul-19       Research and prepare email to K. Smiley regarding        AMM              0.40        30.00
                credit statement received from IberiaBank.
5-Aug-19        Receipt and review of court orders regarding UBS         KAS              0.30        60.00
                account liquidation and Hollywood lease.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 23 of 106
Akerman LLP                                                                                       Page 3

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


6-Aug-19       Multiple conferences and follow up regarding           KAS              0.50       100.00
               obtaining company historical bank records.
6-Aug-19       Follow up with Dorfman's counsel regarding personal    KAS              0.10        20.00
               asset inspection.
9-Aug-19       Follow up regarding auction procedure.                 JML              0.40       190.00
13-Aug-19      Proof auction flyer for accuracy of information;       KAS              0.80       160.00
               Multiple conferences with auctioneer regarding
               suggested changes; Review auction website and
               discuss content.
16-Aug-19      Conference with Surgeon re liquidating securities.     MIG              0.30       142.50
17-Aug-19      Work on pre-auction preparation matters at             KAS              3.00       600.00
               Hollywood office.
19-Aug-19      Conference with Receiver regarding UBS liquidation.    KAS              0.20        40.00
19-Aug-19      Reviewed and revised letter to UBS.                    MIG              0.30       142.50
19-Aug-19      Corresponded with UBS re liquidating securities.       MIG              0.30       142.50
20-Aug-19      Numerous correspondence re UBS re payoff.              MIG              0.40       190.00
20-Aug-19      Assist Receiver regarding liquidation of UBS           KAS              0.60       120.00
               brokerage account; Update chart.
21-Aug-19      Review correspondence regarding auction.               JML              0.20        95.00
22-Aug-19      Correspond with Receiver regarding frozen accounts.    KAS              0.10        20.00
22-Aug-19      Prepare escrow deposit form regarding liquidating of   KAS              0.70       140.00
               UBS account; Update chart to reflect liquidation of
               account; Multiple communications with Receiver
               regarding interest earned; Contact bank to discuss
               same.
23-Aug-19      Correspond with accounting team regarding bank         KAS              0.40        80.00
               transfers; Prepare and send letter to Bank United.
23-Aug-19      Corresponded with Smiley re bank account               MIG              0.30       142.50
               consolidation and interest rates.
30-Aug-19      Review and respond to email inquiry from accountant    KAS              0.40        80.00
               regarding commission payments and provide backup.
4-Sep-19       Multiple conferences with N. Surgeon and J. Levit      KAS              0.60       120.00
               regarding foreign assets; Review of correspondence
               regarding same to obtain background information.
4-Sep-19       Corresponded with HII Attorney re refunds and          MIG              0.30       142.50
               commissions.
5-Sep-19       Corresponded with foreign accounts.                    MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 24 of 106
Akerman LLP                                                                                       Page 4

021049     GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625    SIMPLE HEALTH PLANS                                        Invoice Number             9567504


5-Sep-19      Confer with N. Surgeon regarding Dorfman's              JML              0.20        95.00
              agreement to cooperate with transfer of offshore bank
              accounts to the Receiver.
5-Sep-19      Confer with K. Smiley regarding coordinating            JML              0.20        95.00
              transfer of offshore bank accounts.
5-Sep-19      Receipt of incoming wire from HII for July              KAS              0.90       180.00
              commissions; Arrange for deposit of funds; Prepare
              reconciliation of commissions paid to date from HII;
              Correspond with Receiver on matter.
5-Sep-19      Review update from N. Surgeon regarding foreign         KAS              0.20        40.00
              assets resolution.
5-Sep-19      Conference with J. Levit regarding foreign bank         KAS              0.40        80.00
              account issue.
5-Sep-19      Multiple communications with Goldberg and Breiter       JSR              0.40       190.00
              re: insurance claim.
6-Sep-19      Communicate with Raschke re: insurance.                 JSR              0.20        95.00
6-Sep-19      Attend telephone conference with N. Surgeon, J.         KAS              0.50       100.00
              Levit and E. Gershoni regarding Dorfman's
              cooperation with repatriation of funds in foreign
              accounts.
6-Sep-19      Reviewed correspondence regarding foreign accounts      KAS              0.50       100.00
              and discuss with N. Surgeon and J. Levit in
              preparation of call with Dorfman's counsel.
6-Sep-19      Multiple follow up conferences with N. Surgeon          KAS              1.30       260.00
              regarding foregin bank accounts; Perform Relativity
              research regarding foreign accounts and provide
              information to N. Surgeon.
6-Sep-19      Follow up conferences with J. Levit regarding foreign   KAS              0.60       120.00
              bank accounts; Research and assemble information
              regarding Receiver's prior attempts to obtain
              information from Banco Popular and provide to J.
              Levit.
6-Sep-19      Strategy conference with J. Levit regarding transfer    KAS              0.20        40.00
              of offshore bank assets and records to Receiver.
6-Sep-19      Prepare for and conduct meet and confer with            NSS              1.50       712.50
              Defendants' counsel regarding financial documents.
6-Sep-19      Review multiple correspondence regarding                JML              0.30       142.50
              Dorfman's responses to Interrogatories relating to
              foreign accounts, in preparation for telephone
              conference with Dorfman's counsel.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 25 of 106
Akerman LLP                                                                                        Page 5

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


6-Sep-19       Conference call with Dorfman's counsel regarding his    JML              0.50       237.50
               agreement to cooperate in gathering bank records
               relating to his foreign accounts.
6-Sep-19       Follow up conference with K. Smiley regarding           JML              0.30       142.50
               information needed from Dorfman re foreign bank
               accounts.
9-Sep-19       Research and prepare form of correspondence for         JML              0.90       427.50
               Dorfman to send to foreign banks.
9-Sep-19       Confer with K. Smiley; make revisions of draft letter   JML              0.70       332.50
               and prepare correspondence to Dorfman's counsel.
9-Sep-19       Review and revise draft letter to Banco Popular over    KAS              0.50       100.00
               S. Dorfman's signature and disuses with J. Levit.
10-Sep-19      Confer with Dorfman's counsel regarding terms of        JML              0.30       142.50
               letter to foreign banks.
10-Sep-19      Review changes to bank correspondence requested by      JML              0.30       142.50
               Dorfman's counsel and K. Smiley.
10-Sep-19      Conference with E&O insurer re:             .           MIG              0.30       142.50
11-Sep-19      Corresponded with counsel for insurance company re      MIG              0.20        95.00
               policy.
11-Sep-19      Conference with FTC re insurance.                       MIG              0.20        95.00
11-Sep-19      Follow up with K. Smiley regarding letter to foreign    JML              0.90       427.50
               bank and discovery issues.
11-Sep-19      Conference with J. Levit regarding issuance of third    KAS              0.90       180.00
               party subpoenas and foreign bank accounts.
11-Sep-19      Communicate with Goldberg and Raschke re:               JSR              0.30       142.50
                        .
13-Sep-19      Review of wire from HII regarding August                KAS              0.40        80.00
               commissions and correspond with accounting team
               regarding deposit of funds; Update chart to reflect
               payment and obtain total amount of commission
               payments collected to date.
13-Sep-19      Multiple conferences with Receiver and J. Levit         KAS              0.60       120.00
               regarding third party discovery.
13-Sep-19      Confer with J. Levit regarding preparation of           KAS              0.30        60.00
               discovery.
13-Sep-19      Conference call with Receiver and FTC counsel           JML              0.70       332.50
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 26 of 106
Akerman LLP                                                                                         Page 6

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


13-Sep-19      Follow up regarding discovery                       .    JML              0.30       142.50
13-Sep-19      Second follow up with K. Smiley regarding discovery      JML              0.30       142.50
               Dorfman served on Receiver and request for foreign
               bank records.
13-Sep-19      Prepared for and attended call re                        MIG              0.60       285.00
                                      .
16-Sep-19      Conf with Kim re auction status.                         MIG              0.20        95.00
16-Sep-19      Strategy conference with Receiver                        JML              0.40       190.00
                                             .
16-Sep-19      Attend strategy meeting with Receiver and J. Levit       KAS              0.40        80.00

17-Sep-19      Follow up with auctioneer on post-auction matters        KAS              0.40        80.00
               (.4); Provide update to Receiver on matters (.2).
17-Sep-19      Conference with Kim re auction and reviewed              MIG              0.40       190.00
               correspondence re same.
18-Sep-19      Edited Receiver's Asset Freeze Letter Chart.             KAS              0.30        60.00
18-Sep-19      Reviewed JPMorgan Chase bank records regarding           KAS              0.40        80.00
               status.
19-Sep-19      Multiple calls with auctioneer regarding post-auction    KAS              0.70       140.00
               matters.
19-Sep-19      Conference with K. Smiley re auction.                    MIG              0.20        95.00
24-Sep-19      Reviewed letters sent to foreign banks and               MIG              0.40       190.00
               correspondence re same.
24-Sep-19      Prepare correspondence to Dorfman's counsel              JML              0.40       190.00
               regarding discovery relating to offshore bank records
               and review responses.
24-Sep-19      Confer with counsel for FTC regarding status of          JML              0.30       142.50
               Dorfman's response to discovery relating to offshore
               bank accounts.
24-Sep-19      Conferences with Levit regarding foreign bank            KAS              0.30        60.00
               accounts.
24-Sep-19      Prepare correspondence to auctioneer regarding           KAS              0.20        40.00
               report.
24-Sep-19      Review letters to foreign banks regarding repartration   KAS              0.20        40.00
               of funds.
27-Sep-19      Follow up regarding discovery.                           JML              0.30       142.50
2-Oct-19       Conference regarding status of production of foreign     JML              0.20        95.00
               bank accounts.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 27 of 106
Akerman LLP                                                                                       Page 7

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


2-Oct-19       Follow up with Stampler Auctions regarding             KAS              0.40        80.00
               accounting and equipment return.
4-Oct-19       Review multiple correspondence regarding status of     JML              0.20        95.00
               discovery relating to foreign bank accounts.
10-Oct-19      Draft demand letter.                                   NSS              0.70       332.50
15-Oct-19      Receipt of wire advice from Health Plan                KAS              0.50       100.00
               Intermediaries Holdings regarding September
               commission payments; prepare escrow deposit form
               and update chart regarding same.
14-Nov-19      Review of correspondence from Ameritas regarding       KAS              0.10        20.00
               commission payment; Confer with A. McLaughlin re
               depositing check.
18-Nov-19      Review HBO reconcilation report for commission         KAS              0.20        40.00
               collected during November 2019; Follow up on wire
               transfer of funds.
19-Nov-19      Prepare escrow deposit forms for commission            KAS              0.40        80.00
               payments received from HII; Update chart reflecting
               total commission payments received to date.
20-Nov-19      Review correspondence from IberiaBank regarding        KAS              0.40        80.00
               credit balance for account 5734; Research account
               information.
26-Nov-19      Draft email to counsel regarding preservation of       NSS              0.60       285.00
               receivership asset.
27-Nov-19      Study and review QBE Reservation of Rights letter      JSR              0.50       237.50
               and discuss with Goldberg.
27-Nov-19      Correspond with Iberia Bank regarding credit refund.   KAS              0.40        80.00
27-Nov-19      Conference re letter from insurer counsel.             MIG              0.30       142.50
27-Nov-19      Reviewed letter from insurer counsel.                  MIG              1.80       855.00
3-Dec-19       Reviewed E&O policy.                                   MIG              0.60       285.00
3-Dec-19       Numerous correspondence re D&O and E&O lawsuit         MIG              0.60       285.00
               with attorneys.
4-Dec-19       Corresponded re E&O insurance.                         MIG              0.20        95.00
4-Dec-19       Reviewed insurance policies.                           MIG              0.40       190.00
4-Dec-19       Communicate with Mazer and Goldberg re: insurance      JSR              0.30       142.50
               claims.
5-Dec-19       Corresponded re unclaimed assets.                      MIG              0.30       142.50
6-Dec-19       Corresponded re D&O insurance.                         MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 28 of 106
Akerman LLP                                                                                       Page 8

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


6-Dec-19       Prepared for and attended call re D&O and E&O          MIG              0.40       190.00
               insurance.
6-Dec-19       Prepare for and attend call with Mazer re: insurance   JSR              0.80       380.00
               claims.
6-Dec-19       Research regarding insurance policy duration and       AMM              0.70        52.50
               coverage.
9-Dec-19       Telephone conference with insurance account            AMM              0.10         7.50
               manager regarding insurance policy for Simple
               Health.
9-Dec-19       Research regarding current status of Simple Health     AMM              1.10        82.50
               insurance policy and correspondence from policy
               provider; Prepare to attorney regarding same
9-Dec-19       Multiple communications with McLaughlin and            JSR              0.60       285.00
               Fiorentino re: policies and coverage issues(.4).
               Communicate with Mazer re: same (.2).
11-Dec-19      Prepare deposit for commission payment received        AMM              0.20        15.00
               from Standard Life and Accident Insurance
               Company.
19-Dec-19      Correspond and follow up regarding commission          KAS              0.50       100.00
               payments from HII; Update chart regarding same.
27-Dec-19      Communicate with Goldberg and Mazer re: policy         JSR              0.20        95.00
               claims.
30-Dec-19      Analyze third party correspondence and follow up       KAS              0.70       140.00
               matters; Monitor calls and emails to Receiver.
6-Jan-20       Confer with Receiver regarding asset liquidation and   KAS              0.20        40.00
               follow up.
6-Jan-20       Corresponded with O'Quinn re automobiles.              MIG              0.20        95.00
7-Jan-20       Analyze incoming receivership mail and provide         KAS              0.40        80.00
               instruction to A. McLaughlin for futher handling.
7-Jan-20       Review of correspondence from Ameritas Life            KAS              0.20        40.00
               Insurance Corp. with commission payment and
               arrange for deposit of funds.
13-Jan-20      Edited Receiver's Asset Freeze Letter Chart with       KAS              0.30        60.00
               information regarding account liquidation.
13-Jan-20      Reviewed banking documents.                            MIG              0.30       142.50
23-Jan-20      Reconcile accounting regarding commissions             KAS              0.60       120.00
               received from HII and correspond regarding same;
               Review of HII report for December commissions and
               prepare escrow deposit form for funds received.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 29 of 106
Akerman LLP                                                                                          Page 9

021049       GOLDBERG, MICHAEL I., AS RECEIVER                          As of              February 28, 2020
0346625      SIMPLE HEALTH PLANS                                        Invoice Number              9567504


10-Feb-20       Multiple conferences regarding turnover of foreign      JML               0.20        95.00
                bank accounts.
10-Feb-20       Confer with Receiver regarding receivership entities    KAS               0.30        60.00
                foreign bank account matters.
10-Feb-20       Research and assemble documents and information         KAS               1.60       320.00
                for Receiver in preparation for telephone conference
                with Dorfman and his counsel regarding foreign
                accounts; Organize records; Update index.
10-Feb-20       Confer with Kim re foreign accounts.                    MIG               0.20        95.00
11-Feb-20       Prepared for and attended call with Dorfman and         MIG               0.30       142.50
                counsel re foreign accounts.
21-Feb-20       Conference with FTC re Sales Force and Dorfman          MIG               0.20        95.00
                account.
                       Subtotal for Code 501 ASSET ANALYSIS AND                          66.00    21,832.50
                                        RECOVERY

Task Code:      502 ASSET DISPOSITION
1-Jul-19        Corresponded with Surgeon re Las Vegas property         MIG               0.20        95.00
                and other issues.
1-Jul-19        Confer with N. Surgeon on status of Doral premises.     JML               0.20        95.00
1-Jul-19        Prepare correspondence to Doral landlord's counsel      JML               0.20        95.00
                on status on premises.
1-Jul-19        Confer with N. Surgeon on Local Rule Certification      JML               0.20        95.00
                for filing Motion to Cancel Hollywood lease.
1-Jul-19        Read email from K. Smiley: Simple Health                JML               0.10        47.50
2-Jul-19        Follow up regarding status of turnover of properties.   JML               0.60       285.00
2-Jul-19        Multiple follow up correspondence regarding motion      JML               0.40       190.00
                to cancel lease after auction.
2-Jul-19        Prepare proposed Order on Motion to Cancel Lease        JML               0.70       332.50
                after conclusion of auction.
2-Jul-19        Review and revise motion to cancel Hollywood lease      JML               1.30       617.50
                after conclusion of auction.
2-Jul-19        Numerous calls re leases and auctions.                  MIG               0.60       285.00
2-Jul-19        Confer with J. Levit regarding revisions to motion to   KAS               0.20        40.00
                cancel Hollywood lease.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 30 of 106
Akerman LLP                                                                                        Page 10

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


2-Jul-19       Call with auctioneer to discuss auction process for      KAS              1.10       220.00
               furniture and fixtures at Oakwood and to discuss date
               and other pre-auction requirements; Strategy
               conferences with Receiver and J. Levit re: same.
3-Jul-19       Prepare correspondence to counsel to Landlord (for       JML              0.20        95.00
               Hollywood lease) regarding status of filing of Motion
               to Cancel Lease.
3-Jul-19       Review and revise motion to cancel Hollywood lease       JML              1.20       570.00
               after auction and gather exhibits for filing.
3-Jul-19       Assist attorney with finalization of motion to cancel    KAS              0.30        60.00
               lease.
3-Jul-19       Comunications with Receiver regarding auction and        KAS              0.40        80.00
               records storage.
5-Jul-19       Correspond with Stampler regarding auction.              KAS              0.30        60.00
5-Jul-19       Review multiple correspondence with auctioneer.          JML              0.20        95.00
5-Jul-19       Follow up regarding Hollywood lease, auction sale        JML              3.20     1,520.00
               and abandonment issues.
5-Jul-19       Corresponded with Smiley and Stampler re auction.        MIG              0.20        95.00
8-Jul-19       Corresponded with Surgeon re Vegas property and          MIG              0.20        95.00
               Hollywood lease.
8-Jul-19       Numerous conferences with Smiley re Hollywood            MIG              0.40       190.00
               lease and computers.
8-Jul-19       Conference with e-recycling vendor regarding             KAS              0.40        80.00
               computers.
10-Jul-19      Reviewed documents re Nevada property.                   MIG              0.20        95.00
10-Jul-19      Meeting with Smiley at Simple to review pre-auction      MIG              1.20       570.00
               status.
10-Jul-19      Conference with Surgeon re Neveda property.              MIG              0.30       142.50
10-Jul-19      Review status and prepare correspondence regarding       JML              0.20        95.00
               entry of Order approving motion to cancel lease after
               auction.
11-Jul-19      Respond to inquiry from N. Surgeon regarding             JML              0.30       142.50
               prospective buyer for Nevada property and obtaining
               appraisals of property.
11-Jul-19      Reviewed Stampler correspondence.                        MIG              0.10        47.50
11-Jul-19      Conference with Surgeon and Smiley re auction.           MIG              0.20        95.00
11-Jul-19      Work on office clean out, packing, etc. in preparation   KAS              5.80     1,160.00
               for auction and turnover to landlord.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 31 of 106
Akerman LLP                                                                                      Page 11

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


12-Jul-19      Continue preparation of Hollywood location for         KAS              4.50       900.00
               auction; Meet with former employee to obtain
               personal belongings; Meet with S. Dorfman
               regarding personal items.
12-Jul-19      Draft motion for authorization to remit payment for    NSS              1.30       617.50
               Las Vegas property.
12-Jul-19      Confer regarding offer on Las Vegas property.          NSS              0.70       332.50
12-Jul-19      Corresponded with Surgeon re Vegas property.           MIG              0.20        95.00
12-Jul-19      Review correspondence with Receiver regarding          JML              0.20        95.00
               cancellation of Hollywood lease.
13-Jul-19      Continue preparation of Hollywood location for         KAS              3.00       600.00
               auction.
13-Jul-19      Prepare Escrow Deposit Form regarding proceeds         KAS              0.40        80.00
               received from Health Plan Intermediaries Holdings;
               Update asset chart re: same.
15-Jul-19      Conference with Smiley re clean out of offices.        MIG              0.20        95.00
15-Jul-19      Meeting with Surgeon to discuss Vegas property,        MIG              0.40       190.00
               UBS and lease issues.
17-Jul-19      Corresponded re Green Owl.                             MIG              0.20        95.00
17-Jul-19      Multiple conferences with N. Surgeon and K. Smiley     JML              0.90       427.50
               regarding time-frame to cancel lease at Hollywood
               premises and status of auction; prepare revised
               proposed Order on Motion to Cancel Lease after
               Auction and correspondence regarding Order.
17-Jul-19      Follow up communications regarding proposal to         KAS              0.40        80.00
               store and recycle electornic equipment.
17-Jul-19      Confer with J. Levit regarding issues surrounding      KAS              0.40        80.00
               lease turnover and postponement of auction and
               related issues vacating premises.
19-Jul-19      Perform property check on Hollywood office.            KAS              1.00       200.00
19-Jul-19      Follow up regarding lease issues.                      JML              1.70       807.50
19-Jul-19      Reviewed response to Hollywood lease motion and        MIG              0.10        47.50
               corresponded with Surgeon re same.
22-Jul-19      Follow up regarding outstanding motions and lease      JML              2.60     1,235.00
               matters.
22-Jul-19      Communications with Green Owl regarding                KAS              0.30        60.00
               electronics proposal (.2); Follow up with N. Surgeon
               re: same (.1).
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 32 of 106
Akerman LLP                                                                                       Page 12

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


23-Jul-19      Correspond with Stampler regarding auction date;        KAS              0.30        60.00
               Follow up with N. Surgeon and M. Goldberg
               regarding same.
24-Jul-19      Communications with landlord regarding showing          KAS              0.30        60.00
               property and to discuss projected auction and move-
               out date; Confer with Receiver on matter.
25-Jul-19      Receive call from Landlord's representative regarding   KAS              0.10        20.00
               property showing.
25-Jul-19      Follow up regarding Green Owl service agreement.        KAS              0.10        20.00
29-Jul-19      Follow up on numerous pending matters with              KAS              0.90       180.00
               Receiver and N. Surgeon in connection with auction
               of assets; vendor proposal regarding monetizing
               computer equipment and storage options; Paycom
               subpoena and settlement of association dues on Las
               Vegas property.
29-Jul-19      Multiple correspondence regarding auction of office     JML              0.30       142.50
               furnishings.
31-Jul-19      Confer with paralegal regarding status of auction       JML              0.20        95.00
               sale.
31-Jul-19      Correspond with N. Surgeon regarding Las Vegas          KAS              0.40        80.00
               property sub-association dues; Confer with A.
               McLaughlin regarding status of monthly payments re:
               same.
5-Aug-19       Review Order canceling Hollywood lease and              JML              0.20        95.00
               authorizing auction sale and prepare correspondence
               to paralegal.
5-Aug-19       Confer with N. Surgeon regarding entry of Order         JML              0.20        95.00
               approving cancellation of Hollywood lease and
               approving auction.
6-Aug-19       Several conferences with team regarding auction         KAS              0.40        80.00
               planning.
6-Aug-19       Review and analysis of proposed service agreement       KAS              0.60       120.00
               with e-recycling vendor; Conference with vendor re:
               same.
7-Aug-19       Work on scheduling of auction and to matters            KAS              0.90       180.00
               affecting same.
7-Aug-19       Attend call with Receiver and e-recycling vendor to     KAS              0.70       140.00
               discuss proposed services for storage of electronic
               data and sale of equipment (.4); Follow up strategy
               call with vendor to discuss project (.3).
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 33 of 106
Akerman LLP                                                                                     Page 13

021049      GOLDBERG, MICHAEL I., AS RECEIVER                        As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                      Invoice Number             9567504


7-Aug-19       Meet with S. Dorfman at Hollywood office regarding    KAS              1.00       200.00
               inspection and turnover of personal assets.
7-Aug-19       Conference with Green Owl re computers.               MIG              0.30       142.50
7-Aug-19       Meeting at Simple with Smiley to review items and     MIG              0.80       380.00
               computers.
7-Aug-19       Conference with Smiley re computers.                  MIG              0.10        47.50
9-Aug-19       Reviewed Green Owl contract.                          MIG              0.40       190.00
9-Aug-19       Review report from e-recycling vendor regarding       KAS              0.80       160.00
               computer analysis at Simple Health's Hollywood
               Office (.3); Confer with Receiver on matter (.5).
9-Aug-19       Multiple conferences with Green Owl Tech &            KAS              0.40        80.00
               Recycling regarding scope of work for project.
10-Aug-19      Preparation for storage of electronics with data      KAS              3.50       700.00
               bearing devices; Meet with vendor re: same.
12-Aug-19      Preparation for auction; Meet with auctioneer.        KAS              1.40       280.00
12-Aug-19      Multipole conferences with Receiver regarding         KAS              0.50       100.00
               computer storage matters.
12-Aug-19      Review and revise Service Agreement with attorney     KAS              0.90       180.00
               comments regarding computer storage and resale;
               Correspond with vendor re: same.
12-Aug-19      Correspond with interested party regarding auction    KAS              0.10        20.00
               date.
12-Aug-19      Reviewed and revised Green Owl contract.              MIG              0.80       380.00
12-Aug-19      Conference with Smiley re computers.                  MIG              0.20        95.00
13-Aug-19      Finalize contract with Green Owl; Prepare memo to     KAS              0.60       120.00
               J. Levit with details in preparation of motion for
               approval of same.
13-Aug-19      Confer with auctioneer regarding status update.       KAS              0.30        60.00
14-Aug-19      Correspond with e-recycling vendor regarding          KAS              0.30        60.00
               proposal.
14-Aug-19      Work on preparation for auction.                      KAS              0.50       100.00
20-Aug-19      Call with Stampler Auction regarding to discuss       KAS              0.20        40.00
               auction items.
20-Aug-19      Review correspondence regarding Receiver's interest   JML              0.20        95.00
               in removing items from auction.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 34 of 106
Akerman LLP                                                                                       Page 14

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


21-Aug-19      Review Asset Disposition Services Agreement and         JML              2.20     1,045.00
               prepare motion for authority to enter into Services
               Agreement.
21-Aug-19      Follow up with Stampler regarding upcoming              KAS              0.20        40.00
               auction.
22-Aug-19      Call with property manager regarding showing of         KAS              0.10        20.00
               property.
22-Aug-19      Prepare Motion for Authority to Enter into              JML              2.80     1,330.00
               Agreement with Green Owl.
23-Aug-19      Review and revise motion to enter into agreement        JML              2.20     1,045.00
               with Green Owl.
24-Aug-19      Work on records management matters in preparation       KAS              1.10       220.00
               for auction.
26-Aug-19      Review and revise technology motion to incorporate      KAS              1.80       360.00
               Receiver's agreement with vendor regarding storage
               of original hard drives and resale of equipment;
               Review agreement with vendor re: same; Follow up
               conference with attorney to finalize motion.
26-Aug-19      Review comments to Motion for Authority to Enter        JML              2.60     1,235.00
               into Agreement with Green Owl, review form of
               agreement and review motion.
27-Aug-19      Strategy conference with N. Surgeon regarding           JML              0.30       142.50
               procedure to bring Nevada property into receivership
               estate.
27-Aug-19      Confer with N. Surgeon regarding motion to enter        JML              0.20        95.00
               into computer agreement.
27-Aug-19      Review K. Smiley's recommended changes to motion        JML              0.30       142.50
               to enter into computer agreement and confer with K.
               Smiley.
27-Aug-19      Review motion to approve asset disposition.             NSS              0.20        95.00
29-Aug-19      Receive update from auctioneer regarding                KAS              0.10        20.00
               advertisement of auction.
29-Aug-19      Follow up conferences regarding electronic              KAS              0.50       100.00
               equipment and auction.
29-Aug-19      Prepare correspondence regarding motion to approve      JML              0.20        95.00
               IT agreement.
29-Aug-19      Prepared proposed Order Granting Motion for             JML              0.40       190.00
               Authority to Enter Into IT Asset Disposition Services
               Agreement
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 35 of 106
Akerman LLP                                                                                       Page 15

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


30-Aug-19      Review and gather documents for filing Motion to        JML              0.30       142.50
               enter into IT agreement; prepare correspondence to
               Court.
4-Sep-19       Review of update and ad placement for auction from      KAS              0.20        40.00
               Stampler Auctions.
5-Sep-19       Review of proposed ads to be placed in Miami            KAS              0.20        40.00
               Herald, Sun Sentinel, Palm Beach Post, Orlando
               Sentinel regarding upcoming auction.
9-Sep-19       Correspond with IT technology vendor to provide         KAS              0.20        40.00
               update on status of court order to approve asset
               disposition agreement.
9-Sep-19       Review court order directly Dorfman to respond to       JML              0.20        95.00
               Green Owl motion and confer with K. Smiley.
10-Sep-19      Review Dorfman's response in opposition to              JML              0.10        47.50
               Receiver's Motion to Approve Agreement with Green
               Owl.
10-Sep-19      Reviewed Dorfman's response to Motion to Liquidate      MIG              0.20        95.00
               hardware.
10-Sep-19      Communications with auctioneer regarding upcoming       KAS              0.40        80.00
               auction matters.
11-Sep-19      Follow up with auction preparation matters.             KAS              0.40        80.00
16-Sep-19      Meeting with auctioneer at Simple Health's Oakwood      KAS              1.90       380.00
               office to address pre-auction matters.
16-Sep-19      Follow up with auctionner regarding status of auction   KAS              0.40        80.00
               and provide Receiver with update.
18-Sep-19      Correspond with H. Stampler regarding post-auction      KAS              0.30        60.00
               matters.
18-Sep-19      Travel to Oakwood office to meet with auctioneer        KAS              1.50       300.00
               regarding items left by bidders and to secure
               equipment for return to internet service providers.
19-Sep-19      Communications with landlord regarding property         KAS              0.40        80.00
               turnover.
19-Sep-19      Correspond with Receiver regarding remaining items      KAS              0.30        60.00
               pending before Hollywood office can be turned over
               to Landlord.
19-Sep-19      Corresponded with Weinstein re auction and lease        MIG              0.20        95.00
               handover.
20-Sep-19      Conference with Kim re turnover of lease.               MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 36 of 106
Akerman LLP                                                                                       Page 16

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


20-Sep-19      Meet with IT vendor regarding removal of computer       KAS              5.00     1,000.00
               equipment pursuant to court order; Dealt with matters
               concerning two stolen iMac computers; Do walk-
               through of offices with Kimco and discuss lease
               turnover.
20-Sep-19      Telephone conference with M. Goldberg to discuss        KAS              0.20        40.00
               lease turnover matters.
21-Sep-19      Work on Oakwood office lease turnover matters,          KAS              6.50     1,300.00
               including office cleanup and inspection.
22-Sep-19      Composed email to David Weinstein of Hinshaw &          KAS              0.70       140.00
               Culbertson LLP re: Termination of Lease at
               Oakwood Business Center in Hollywood.
22-Sep-19      Review of lease agreement for Hollywood office to       KAS              0.40        80.00
               determine tenant's responsibilities upon vacating
               premises.
23-Sep-19      Meet with Shred It at Oakwood office to pickup          KAS              1.50       300.00
               property; Meet with Landlord to turnover property
               and keys.
23-Sep-19      Reviewed correspondence with Landlord re turnover       MIG              0.20        95.00
               of property.
24-Sep-19      Corresponded with creditor re lease.                    MIG              0.20        95.00
4-Oct-19       Review email from Green Owl regarding service           KAS              0.10        20.00
               agreement.
7-Oct-19       Review of Stampler Auction report and arrange for       KAS              0.50       100.00
               deposit of net proceeds from sale.
7-Oct-19       Correspond with Green Owl regarding finalization of     KAS              0.10        20.00
               services.
7-Oct-19       Confer re lease termination.                            MIG              0.20        95.00
14-Oct-19      Corresponded with Weinstein re lease.                   MIG              0.30       142.50
8-Nov-19       Conference with Naim re Las Vegas Property and          MIG              0.20        95.00
               service.
8-Nov-19       Confer with N. Surgeon regarding Las Vegas              CRC              0.20        40.00
               property appraisal.
11-Nov-19      Confer with appraiser regarding appraisal for Las       CRC              0.30        60.00
               Vegas property.
12-Nov-19      Follow up regarding preservation of property matters.   KAS              0.40        80.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 37 of 106
Akerman LLP                                                                                        Page 17

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


19-Nov-19      Research current status of property taxes owed on        KAS              0.60       120.00
               Las Vegas property and water district payments;
               Prepare memo to M. Goldberg re: same.
19-Nov-19      Conference with M. Goldberg and N. Surgeon               KAS              0.40        80.00
               regarding preservation oa Las Vegas property.
19-Nov-19      Corresponded with Surgeon re Vegas property taxes.       MIG              0.10        47.50
19-Nov-19      Conference with Surgeon and Smiley re Vegas.             MIG              0.20        95.00
20-Nov-19      Various conferences with attorney for Las Vegas          NSS              0.90       427.50
               HOA.
21-Nov-19      Confer with appraiser and place order for appraisal of   CRC              0.30        60.00
               Las Vegas property.
22-Nov-19      Call with Iberia Bank regarding credit refund;           KAS              0.50       100.00
               Prepare and send email correspondence to S.
               Richardson at Iberia Bank regarding same.
25-Nov-19      Correspond with N. Surgeon regarding outstanding         KAS              0.20        40.00
               utility liens and property taxes pertaining to Las
               Vegas property.
26-Nov-19      Review memo from N. Surgeon regarding past due           KAS              0.70       140.00
               assessments owed to sub-association for Las Vegas
               Property; Prepare wire transfer to attorney's trust
               account in payment of same; Calendar future
               payments due to protect asset from liens or
               encumbrances.
26-Nov-19      Review and analyze correspondence from Las Vegas         KAS              0.40        80.00
               Water District regarding pending lien against Las
               Vegas Property; Follow up with A. McLaughlin
               regarding same.
26-Nov-19      Call with Clark County Assessor's Office regarding       KAS              0.90       180.00
               property taxes and penalties assessed on Las Vegas
               Property; Arrange for payment of past due taxes for
               2019/2020 period along with past due water
               management fees.
26-Nov-19      Follow up with Summerlin Homeowner's association         KAS              0.40        80.00
               regarding master association dues owed on Las
               Vegas property; Confer with A. McLaughlin re:
               same.
2-Dec-19       Correspond with N. Surgeon and M. Goldberg               KAS              0.40        80.00
               regarding utility lien on Las Vegal property.
3-Dec-19       Follow up with A. McLaughlin regarding payments.         KAS              0.30        60.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 38 of 106
Akerman LLP                                                                                         Page 18

021049      GOLDBERG, MICHAEL I., AS RECEIVER                            As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                          Invoice Number             9567504


3-Dec-19       Review and revise letter to Las Vegas Valley Water        KAS              0.80       160.00
               District.
3-Dec-19       Follow up with N. Surgeon on status of Las Vegas          CRC              0.30        60.00
               appraisal engagement letter.
5-Dec-19       Assemble complete engagement letter for Las Vegas         CRC              0.20        40.00
               appraisal and return to appraiser.
11-Dec-19      Confer with appraiser regarding access to Las Vegas       CRC              0.80       160.00
               property; confer with N. Surgeon regarding access;
               contact property association to request access.
11-Dec-19      Telephone Conference with homeowners association          AMM              0.10         7.50
               regarding entry into community.
11-Dec-19      Conference with paralegal regarding homeowners            AMM              0.20        15.00
               association.
11-Dec-19      Prepare email to paralegal regarding contact              AMM              0.20        15.00
               information for homeowners association.
12-Dec-19      Follow up with management company to confirm              CRC              0.30        60.00
               guard gate access to Las Vegas property and advise
               appraiser.
17-Dec-19      Confer with appraiser for Las Vegas property.             CRC              0.20        40.00
19-Dec-19      Review and respond to email from property appraiser       CRC              0.20        40.00
               on Las Vegas property.
24-Dec-19      Review Las Vegas property appraisal and forward to        CRC              0.30        60.00
               M. Goldberg and N. Surgeon.
7-Jan-20       Conference with Doral landlord attorney re eviction       MIG              0.20        95.00
               action.
8-Jan-20       Follow up with Las Vegas property preservation            KAS              0.50       100.00
               matters.
8-Jan-20       Confer with property manager for landlord regarding       NSS              1.00       475.00
               updated negotiations to pay Las Vegas property.
9-Jan-20       Confer with counsel for property manager.                 NSS              1.30       617.50
10-Jan-20      Confer with C. Cotler regarding Las Vegas property        KAS              0.50       100.00
               and need for continued water services; Review
               appraisal of property to ascertain current water usage.
10-Jan-20      Telephone conference with Las Vegas Water District        KAS              0.50       100.00
               to discuss current and past due charges for utility
               services pertaining to maintenance of the Vacant Las
               Vegas property.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 39 of 106
Akerman LLP                                                                                         Page 19

021049       GOLDBERG, MICHAEL I., AS RECEIVER                         As of               February 28, 2020
0346625      SIMPLE HEALTH PLANS                                       Invoice Number               9567504


10-Jan-20       Review and analyze facsimile from Las Vegas Water      KAS                0.70       140.00
                District with attached past due invoices to verify
                current sums owed; Confer with LVWD regarding
                usage amounts to ensure no current water leak at
                property; Prepare and process check request for
                payment of oustanding amounts owed.
10-Jan-20       Confer with K. Smiley regarding Las Vegas property.    CRC                0.30        60.00
17-Jan-20       Conference with Surgeon re Vegas property and          MIG                0.40       190.00
                formulated response to offer with Surgeon.
21-Jan-20       Review of incoming wire notice regarding               KAS                0.60       120.00
                commission payment from HII; Preparation of
                Escrow Advice Deposit Form and process same;
                Update chart tracking commission payments.
11-Feb-20       Correspond with N. Surgeon regarding HOA dues for      KAS                0.70       140.00
                Las Vegas Property; Review and analysis of past due
                statements; Prepare wire request in payment of past
                due sums.
11-Feb-20       Confer with Naim re Vegas property.                    MIG                0.20        95.00
11-Feb-20       Draft email to property manager for Las Vegas          NSS                0.50       237.50
                property finalizing agreement to cure outstanding
                HOA fees and construction assessments.
11-Feb-20       Confer regarding potential sale of Las Vegas           NSS                0.50       237.50
                property.
                        Subtotal for Code 502 ASSET DISPOSITION                         115.90    35,162.50

Task Code:      504 CASE ADMINISTRATION
1-Jul-19        Confer with Receiver regarding employee personal       KAS                0.20        40.00
                items.
1-Jul-19        Confer with                                     .      NSS                0.80       380.00
1-Jul-19        Follow up with conference with N. Surgeon and          JML                2.70     1,282.50
                review and redact information in preparation for
                filing.
2-Jul-19        Reviewed email from                re notice.          MIG                0.10        47.50
2-Jul-19        Review incoming mail from postal service and           KAS                0.50       100.00
                discuss further handling with A. McLaughlin.
2-Jul-19        Prepare email to accountant regarding                  AMM                0.10         7.50
                correspondence received from the state of California
                regarding quarterly reports for two different Simple
                Health entities.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 40 of 106
Akerman LLP                                                                                        Page 20

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


3-Jul-19       Review and analyze mail correspondence received          AMM              0.40        30.00
               via telephone conference with paralegal.
3-Jul-19       Corresponded with policy holder re policy                MIG              0.40       190.00
               calculation.
5-Jul-19       Corresponded with policy holder re policy.               MIG              0.20        95.00
5-Jul-19       Confer with Salesforce regarding download.               NSS              0.70       332.50
5-Jul-19       Telephone conference with paralegal to discuss           AMM              0.40        30.00
               various correspondence received requesting
               information on Simple Health employees for child
               support enforcement, worker's compensation, and
               employment verification.
5-Jul-19       Research and prepare response to K. Smiley               AMM              0.10         7.50
               regarding the date that payment was sent to AT&T
               for services provided at Simple Health's Hollywood
               office.
5-Jul-19       Analyze and research various correspondence              AMM              0.40        30.00
               received requesting information on Simple Health
               employees for child support enforcement, worker's
               compensation, and employment verification.
6-Jul-19       Meet with former Simple Health Employees to              KAS              1.00       200.00
               pickup personal items at Hollywood office.
8-Jul-19       Review voicemail message from consumer regarding         KAS              0.30        60.00
               policy cancellation; Confer with Receiver on matter.
8-Jul-19       Confer regarding access to premises.                     NSS              0.80       380.00
9-Jul-19       Provide comments on proposed joint scheduling            NSS              0.40       190.00
               order.
10-Jul-19      Conference with Smiley re packing of boxes.              MIG              0.20        95.00
11-Jul-19      Conference with Smiley re office packing.                MIG              0.20        95.00
11-Jul-19      Conference with policy holder re policy.                 MIG              0.20        95.00
11-Jul-19      Call with Kimco regarding status of tenancy and          KAS              0.40        80.00
               office clean out matters.
11-Jul-19      Review consumer inquiries regarding notice from          KAS              0.50       100.00
               HII; Confer with Receiver on matter.
11-Jul-19      Assist Paralegal with the coordination of case related   AMM              0.20        15.00
               materials.
12-Jul-19      Correspond regarding consumer calls.                     KAS              0.20        40.00
12-Jul-19      Communications regarding cancellation of internet        KAS              0.20        40.00
               services.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 41 of 106
Akerman LLP                                                                                        Page 21

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


12-Jul-19      Corresponded with HHS re policies.                       MIG              0.20        95.00
12-Jul-19      Conference with Smiley re clearing Hollywood office      MIG              0.30       142.50
               and Dorfman meeting.
15-Jul-19      Conference with policy holder re policy.                 MIG              0.20        95.00
15-Jul-19      Confer with Receiver regarding case status.              JML              0.20        95.00
15-Jul-19      Receive third party communications regarding             KAS              0.30        60.00
               employment verification for former employees;
               Correspond with M. Goldberg and N. Surgeon
               regarding same.
15-Jul-19      Review and analyze incoming mail (.3); Attend to         KAS              0.80       160.00
               receivership emails and calls (.5);
15-Jul-19      Follow up with A. McLaughlin regarding                   KAS              0.40        80.00
               administrative matters
16-Jul-19      Work on banking matters; Meet with M. Goldberg to        KAS              0.50       100.00
               execute third party authorization for online platform.
16-Jul-19      Work on case administrative matters; Multiple            KAS              1.50       300.00
               communications with A. McLaughlin re: same;
               Review of daily mail.
16-Jul-19      Confer with N. Surgeon regarding pending case            KAS              0.40        80.00
               issues.
16-Jul-19      Review court docket and status of outstanding            JML              1.30       617.50
               matters.
16-Jul-19      Reviewed Schnobrick & Rhyne correspondence.              MIG              0.10        47.50
17-Jul-19      Prepare memo to M. Goldberg and N. Surgeon               KAS              0.50       100.00
               regarding options for electronic equipment storage.
18-Jul-19      Follow up with A. McLaughlin regarding monthly           KAS              0.30        60.00
               payments.
18-Jul-19      Review daily mail and discuss with clerk; Monitor        KAS              0.40        80.00
               receivership emails/calls.
19-Jul-19      Review court filings and prepare updates to website.     KAS              0.40        80.00
19-Jul-19      Correspond with First Advantage in response to           KAS              0.20        40.00
               employment verification for R. Dorfman.
19-Jul-19      Reviewed correspondence with FTC, HHS and                MIG              0.10        47.50
               Schnobrick re notice.
19-Jul-19      Follow up with administrative matters.                   JML              1.70       807.50
19-Jul-19      Multiple conversations regarding motions and replies.    JML              0.60       285.00
19-Jul-19      Review and organize third party correspondence.          AMM              3.30       247.50
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 42 of 106
Akerman LLP                                                                                       Page 22

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


19-Jul-19      Prepare email to K. Smiley regarding the                AMM              0.10         7.50
               coordination of case related materials.
22-Jul-19      Review and organize third party correspondence.         AMM              1.50       112.50
22-Jul-19      Review of daily mail with A. McLaughlin and             KAS              1.00       200.00
               provide instruction for further handling (.4); Review
               court filings (.3); Prepare updates to website (.3).
23-Jul-19      Confer with A. McLaughlin regarding cataloging of       KAS              0.30        60.00
               records.
23-Jul-19      Review and comment on status report.                    NSS              1.40       665.00
23-Jul-19      Review and organize third party correspondence.         AMM              2.70       202.50
24-Jul-19      Strategize and analyze next steps.                      NSS              0.60       285.00
24-Jul-19      Follow up with attorney regarding pending case          KAS              0.40        80.00
               matters.
24-Jul-19      Numerous correspondence with HII and FTC                MIG              0.30       142.50

24-Jul-19      Prepared for and attended status call with FTC.         MIG              0.30       142.50
25-Jul-19      Conference with FTC and HII             .               MIG              0.40       190.00
25-Jul-19      Corresponded with K. Smiley                 .           MIG              0.20        95.00
25-Jul-19      Corresponded with Martin re payment.                    MIG              0.20        95.00
25-Jul-19      Reviewed banking documents.                             MIG              0.40       190.00
25-Jul-19      Research and provide cash balance and commission        KAS              0.30        60.00
               information to Receiver.
25-Jul-19      Status call with counsel to discuss notice progress.    NSS              0.60       285.00
25-Jul-19      Prepare email to M. Jaspe regarding bank paperwork.     AMM              0.10         7.50
26-Jul-19      Follow up regarding payments to ATT and Comcast.        KAS              0.20        40.00
26-Jul-19      Multiple communications with counsel for Dorfman        KAS              1.60       320.00
               regarding personal assets and living expense check;
               Draft letter to Dorfman's counsel with enclosure;
               Update payment chart; Confer with Receiver
               regarding personal assets.
29-Jul-19      Review daily mail with A. McLaughlin and provide        KAS              0.40        80.00
               instruction.
29-Jul-19      Conference with Surgeon re various issues.              MIG              0.20        95.00
29-Jul-19      Multiple correspondence regarding administrative        JML              0.40       190.00
               matters.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 43 of 106
Akerman LLP                                                                                      Page 23

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


29-Jul-19      Telephone conference with paralegal regarding          AMM              0.10         7.50
               investor inquiry.
30-Jul-19      Review and organize third party correspondence.        AMM              0.60        45.00
30-Jul-19      Confer with A. McLaughlin regarding third party        KAS              0.20        40.00
               correspondence and provide instruction.
31-Jul-19      Analyze third party correspondence with K. Smiley.     AMM              0.10         7.50
1-Aug-19       Follow up with attorney on status of various pending   KAS              0.40        80.00
               matters.
5-Aug-19       Review and analysis of receivership mail; Confer       KAS              0.50       100.00
               with A. McLaughlin on matters; Monitor receivership
               inquiries.
5-Aug-19       Confer with A. McLaughlin regarding Texas              KAS              0.40        80.00
               Workforce Commission inquiries; Correspond with
               N. Surgeon re: same.
5-Aug-19       Confer regarding orders to cancel lease and order to   NSS              0.70       332.50
               liquidate UBS accounts.
5-Aug-19       Corresponded with creditor re status.                  MIG              0.20        95.00
5-Aug-19       Research and prepare email to K. Smiley regarding      AMM              0.40        30.00
               third party correspondence.
6-Aug-19       Conference with all web leads representative re        MIG              0.20        95.00
               funds.
7-Aug-19       Corresponded with J. Wei re opt out.                   MIG              0.20        95.00
7-Aug-19       Meeting with Smiley and Dorfman to give Dorfman        MIG              0.50       237.50
               personal items.
7-Aug-19       Prepare updates to document control index.             KAS              0.60       120.00
7-Aug-19       Call with consumer regarding policy cancellation.      KAS              0.10        20.00
8-Aug-19       Meet with vendor at Simple Health's Hollywood          KAS              5.00     1,000.00
               office regarding computer inventory for storage
               and/or sale; Prepare for auction.
8-Aug-19       Confer with FTC regarding status of case.              NSS              0.60       285.00
8-Aug-19       Conference with N. Surgeon re UBS and lease.           MIG              0.20        95.00
8-Aug-19       Conference with FTC re various issues including        MIG              0.40       190.00
               hard drives, discovery and opt outs.
8-Aug-19       Analyze and compose email to K. Smiley regarding       AMM              0.10         7.50
               third party correspondence.
8-Aug-19       Review and organize third party correspondence.        AMM              0.60        45.00
9-Aug-19       Review and organize third party correspondence.        AMM              0.70        52.50
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 44 of 106
Akerman LLP                                                                                        Page 24

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


9-Aug-19       Conference with Smiley re computer disposal and          MIG              0.50       237.50
               documents.
12-Aug-19      Review and organize third party correspondence.          AMM              1.20        90.00
13-Aug-19      Review and organize third party correspondence.          AMM              0.40        30.00
13-Aug-19      Reviewed excel spreadsheet on cancellations and          MIG              0.40       190.00
               corresponded with Birnbaum and FTC re same.
15-Aug-19      Analysis and follow up attorneys on several pending      KAS              0.90       180.00
               case matters.
15-Aug-19      Review and analyze daily mail and provide                KAS              0.50       100.00
               instructions to clerk for further handling of same.
15-Aug-19      Review and organize third party correspondence.          AMM              0.60        45.00
15-Aug-19      Research and prepare email to accountant regarding       AMM              0.30        22.50
               third party correspondence.
15-Aug-19      Analyze and prepare email to K.Smiley regarding          AMM              0.20        15.00
               third party correspondence.
16-Aug-19      Prepare email to K. Smiley regarding third party         AMM              0.10         7.50
               correspondence.
16-Aug-19      Prepare email to K. Smiley regarding document            AMM              0.20        15.00
               storage and email to creditor.
16-Aug-19      Follow up with clerk regarding reoccurring payments      KAS              0.50       100.00
               to maintain assets and property in estate (.3); Review
               of daily mail (.2).
16-Aug-19      Confer with A. McLauglin regarding third party           KAS              0.40        80.00
               communications and proposed responses.
16-Aug-19      Monitor receivership calls and emails; Review            KAS              0.40        80.00
               incoming mail and provide instruction to clerk.
19-Aug-19      Various conference calls concerning status of case       NSS              1.00       475.00
               and receivership obligations.
19-Aug-19      Conference with consumer re policy.                      MIG              0.20        95.00
20-Aug-19      Review third party correspondence with paralegal.        AMM              0.20        15.00
21-Aug-19      Review and organize third party correspondence.          AMM              0.90        67.50
21-Aug-19      Telephone conference with service provider               AMM              0.10         7.50
               regarding billing information.
21-Aug-19      Meet with A. McLaughlin to review and discuss third      KAS              0.30        60.00
               party correspondence and provide instructions for
               further handling.
22-Aug-19      Follow up with clerk on asset maintenance matters.       KAS              0.30        60.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 45 of 106
Akerman LLP                                                                                          Page 25

021049      GOLDBERG, MICHAEL I., AS RECEIVER                             As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                           Invoice Number             9567504


22-Aug-19      Review and analysis of daily mail; Confer with clerk       KAS              0.50       100.00
               on matters for further handling.
22-Aug-19      Communications with Receiver regarding asset               KAS              0.40        80.00
               disposition matters.
22-Aug-19      Reviewed case law                                      .   MIG              0.40       190.00
22-Aug-19      Review and organize third party correspondence.            AMM              1.30        97.50
23-Aug-19      Review and organize third party correspondence.            AMM              1.20        90.00
26-Aug-19      Review and organize third party correspondence.            AMM              1.80       135.00
26-Aug-19      Corresponded with O'Quinn re Kolesh.                       MIG              0.10        47.50
26-Aug-19      Call with City National Bank to ensure interes rate        KAS              0.30        60.00
               increase on accounts.
27-Aug-19      Review files on dormant case.                              NSS              0.70       332.50
27-Aug-19      Review status and discuss with Receiver                    JML              0.60       285.00
27-Aug-19      Review and organize third party correspondence.            AMM              0.80        60.00
28-Aug-19      Review and organize third party correspondence.            AMM              1.30        97.50
28-Aug-19      Prepared for and attended status call with FTC.            MIG              0.30       142.50
28-Aug-19      Confer with FTC regarding status of case.                  NSS              0.50       237.50
28-Aug-19      Review and respond to income deduction order from          KAS              0.40        80.00
               Lake County, Indiana Prosecutor's Office.
28-Aug-19      Attend to court order payment to Defendant,                KAS              0.80       160.00
               Dorfman.
29-Aug-19      Prepare letter to Dorfman's counsel enclosing              KAS              0.60       120.00
               monthly living expense check and send by overnight
               mail; Update chart to reflect installment payment.
29-Aug-19      Confer with vendor regarding Order. Draft email to         NSS              0.60       285.00
               finalize payment.
29-Aug-19      Corresponded with FTC re motion.                           MIG              0.10        47.50
29-Aug-19      Corresponded with Gersoni re position on motion.           MIG              0.10        47.50
29-Aug-19      Corresponded with Smiley re bills.                         MIG              0.10        47.50
29-Aug-19      Review and organize third party correspondence.            AMM              1.20        90.00
30-Aug-19      Review and organize third party correspondence.            AMM              1.40       105.00
30-Aug-19      Follow up with J. Levit regarding pending case             KAS              0.40        80.00
               matters.
30-Aug-19      Conference with A. McLaughlin regarding third party        KAS              0.30        60.00
               correspondence.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 46 of 106
Akerman LLP                                                                                      Page 26

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


4-Sep-19       Provide update to attorneys regarding pending case     KAS              0.30        60.00
               matters.
4-Sep-19       Calculate outstanding amounts due to Flexential        KAS              0.60       120.00
               under terms of settlement agreement and prepare
               wiring instructions for payment of amounts due;
               Obtain Receiver's approval and work with acocunting
               team regarding same.
4-Sep-19       Confer with vendor regarding settlement. Confer        NSS              0.90       427.50
               regarding motion to reject remainder of agreement.
4-Sep-19       Approved wire transfer to Flexential.                  MIG              0.10        47.50
4-Sep-19       Approved wire transfer to Flexential.                  MIG              0.10        47.50
4-Sep-19       Confer with N. Surgeon regarding Flexential            JML              0.20        95.00
               settlement and cancellation of underlying agreement.
4-Sep-19       Review and organize third party correspondence.        AMM              0.70        52.50
5-Sep-19       Corresponded with Schnobrick and Smiley re             MIG              0.30       142.50
               payment of funds.
5-Sep-19       Prepare email to counsel for HII regarding revised     KAS              0.20        40.00
               wiring instructions for future payments.
5-Sep-19       Review and discuss incoming mail with clerk and        KAS              0.50       100.00
               provide instruction for further handling; Monitor
               receivership emails/calls.
5-Sep-19       Review and discuss incoming mail with clerk and        KAS              0.40        80.00
               provide instruction for further handling; monitor
               receivership emails/calls.
6-Sep-19       Review correspondence regarding HII accounting.        KAS              0.20        40.00
6-Sep-19       Reviewed Wei correspondence re Hll accounting.         MIG              0.20        95.00
6-Sep-19       Review and organize third party correspondence.        AMM              1.40       105.00
9-Sep-19       Reviewed Wei correspondence.                           MIG              0.20        95.00
9-Sep-19       Work on report for Receiver.                           JML              1.60       760.00
9-Sep-19       Research and confer with Receiver regarding records.   KAS              0.30        60.00
9-Sep-19       Confer with J. Levit on status report matters.         KAS              0.40        80.00
10-Sep-19      Analyze incoming mail and discuss with A.              KAS              0.40        80.00
               McLaughlin.
10-Sep-19      Follow up on banking and administrative matters.       KAS              0.40        80.00
10-Sep-19      Review of redline edits to Dorfman letter from E.      KAS              0.30        60.00
               Gershoni and discuss with J. Levit.
10-Sep-19      Prepare report for Receiver.                           JML              1.30       617.50
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 47 of 106
Akerman LLP                                                                                         Page 27

021049      GOLDBERG, MICHAEL I., AS RECEIVER                            As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                          Invoice Number             9567504


10-Sep-19      Analyze and prepare email to accountant regarding         AMM              0.10         7.50
               bank statement.
10-Sep-19      Review and organize third party correspondence.           AMM              0.50        37.50
11-Sep-19      Review and organize third party correspondence.           AMM              0.60        45.00
12-Sep-19      Review and organize third party correspondence.           AMM              1.20        90.00
12-Sep-19      Upload and catalog employee identification                KAS              0.90       180.00
               information in FileSite (.4); Prepare list of follow up
               matters to be reviewed by team (.5).
13-Sep-19      Conference with Receiver regarding asset disposition      KAS              0.40        80.00
               matters.
13-Sep-19      Review and organize third party correspondence.           AMM              1.70       127.50
16-Sep-19      Review and organize third party correspondence;           AMM              1.40       105.00
               Update master mailing list with new creditor
               information.
16-Sep-19      Conf with FTC re employee pay.                            MIG              0.20        95.00
17-Sep-19      Conference with A. McLaughlin regarding                   KAS              0.10        20.00
               cancellation of internet services at Simple Health's
               Oakwood office.
17-Sep-19      Review and organize third party correspondence.           AMM              1.10        82.50
17-Sep-19      Telephone conference with Internet and data service       AMM              0.80        60.00
               providers regarding the canceling of services,
               equipment return, and account charges.
17-Sep-19      Review and organize correspondence received from          AMM              0.40        30.00
               Internet and data service providers regarding the
               canceling of services, equipment return, and account
               charges.
18-Sep-19      Review and organize third party correspondence;           AMM              1.70       127.50
               Update master mailing list with new creditor
               information.
18-Sep-19      Analyze and prepare email to accountant regarding         AMM              0.20        15.00
               letter received from the City of Hollywood.
19-Sep-19      Review and organize third party correspondence;           AMM              2.30       172.50
               Update master mailing list with new creditor
               information.
19-Sep-19      Conference with paralegal regarding third party           AMM              0.40        30.00
               correspondence.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 48 of 106
Akerman LLP                                                                                      Page 28

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


19-Sep-19      Follow up with computer vendor to coordinate and       KAS              0.40        80.00
               discuss removal of computers from Simple Health's
               office per agreement.
20-Sep-19      Review and organize third party correspondence;        AMM              1.70       127.50
               Update master mailing list with new creditor
               information.
20-Sep-19      Conference with Kim and reviewed correspondence        MIG              0.20        95.00
               with former accountants.
22-Sep-19      Work on preparation of monthly installment payment     KAS              0.20        40.00
               to S. Dorfman (.2) Draft transmittal letter to E.
               Gershoni (.3).
23-Sep-19      Meet with A. McLaughlin regarding disconnecting        KAS              0.20        40.00
               utility services at Oakwood Office and return of
               property to Comcast.
23-Sep-19      Review and organize third party correspondence.        AMM              1.40       105.00
23-Sep-19      Organize financial record and prepare mailing for      AMM              0.20        15.00
               creditor payment.
23-Sep-19      Telephone conference with utility provider to cancel   AMM              0.20        15.00
               accounts.
23-Sep-19      Analyze and conduct telephone conference with          AMM              0.20        15.00
               former employee regarding recovered belonging.
23-Sep-19      Corresponded with accountant re documents.             MIG              0.30       142.50
23-Sep-19      Corresponded with E. Scott re insurer.                 MIG              0.20        95.00
23-Sep-19      Confer with N. Surgeon regarding outstanding           JML              0.20        95.00
               motions.
24-Sep-19      Corresponded with Wei re protective order.             MIG              0.10        47.50
24-Sep-19      Prepare and deliver Comcast device to equipment        AMM              0.60        45.00
               drop off location.
24-Sep-19      Review and organize third party correspondence;        AMM              1.30        97.50
               Conference with paralegal regarding third party
               correspondence.
24-Sep-19      Review of daily mail with clerk and provide            KAS              0.30        60.00
               instruction for further handling.
24-Sep-19      Follow up with A. McLaughlin regarding                 KAS              0.10        20.00
               cancellation of utilities at Oakwood office.
24-Sep-19      Prepare and send letter to R. O'Quinn by overnight     KAS              0.50       100.00
               mail enclosing final installment payment to Dorfman
               per ECF 170; Update accounting.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 49 of 106
Akerman LLP                                                                                        Page 29

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


25-Sep-19      Telephone conference with former Simple Health           AMM              0.60        45.00
               Employee; Prepare emails regarding same to
               paralegal.
25-Sep-19      Research and prepare password encrypted digital          AMM              0.60        45.00
               copy of 1099-MISC form and redacted digital copy
               of payroll record; Prepare email of same to paralegal.
25-Sep-19      Review and organize third party correspondence;          AMM              0.60        45.00
26-Sep-19      Prepare email to paralegal regarding former Simple       AMM              0.40        30.00
               Health employee matter.
26-Sep-19      Telephone conference with former Simple Health           AMM              0.40        30.00
               employee regarding employment records; Prepare
               email to former employee with password protected
               digital copy of 1099-MISC form.
26-Sep-19      Prepare email to former Simple Health employee           AMM              0.10         7.50
               regarding illegible email attachment;
26-Sep-19      Analyze document received from former Simple             AMM              0.80        60.00
               Health employee; Prepare email to paralegal
               regarding same and additional information provided
               during telephone conference with former Simple
               Health employee.
26-Sep-19      Review and organize third party correspondence;          AMM              1.10        82.50
26-Sep-19      Multiple communications with A. McLaughlin               KAS              0.30        60.00
               regarding former employee request for letter from
               Receiver due to employment issue.
27-Sep-19      Review and organize digital scans of third party         AMM              0.30        22.50
               correspondence; Prepare email regarding same to
               paralegal.
27-Sep-19      Review and organize third party correspondence;          AMM              1.60       120.00
               Update master mailing list with new creditor
               information.
30-Sep-19      Conference with paralegal regarding third party          AMM              0.60        45.00
               correspondence and tax form.
30-Sep-19      Reviewed                     Letter From Simple          KAS              0.20        40.00
               Health Regarding Employment Compensation.
1-Oct-19       Conference with paralegal regarding third party          AMM              0.40        30.00
               correspondence.
1-Oct-19       Review and organize third party correspondence.          AMM              1.40       105.00
1-Oct-19       Prepare email to paralegal regarding former Simple       AMM              0.30        22.50
               Health employee request.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 50 of 106
Akerman LLP                                                                                       Page 30

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


1-Oct-19       Confer with policy holder regarding status of case.     NSS              0.50       237.50
2-Oct-19       Confer regarding Defendant's request to extend living   NSS              0.60       285.00
               allowance.
2-Oct-19       Review and organize third party correspondence;         AMM              1.30        97.50
               Conference with paralegal regarding third party
               correspondence.
2-Oct-19       Telephone conference with consumer regarding case       KAS              0.20        40.00
               status.
3-Oct-19       Review and organize third party correspondence.         AMM              1.30        97.50
4-Oct-19       Review and organize third party correspondence;         AMM              1.60       120.00
               Conference with paralegal regarding third party
               correspondence.
4-Oct-19       Review and analyze correspondence with A.               KAS              0.40        80.00
               McLaughlin.
4-Oct-19       Reviewed correspondence re Dorfman.                     MIG              0.20        95.00
7-Oct-19       Review and organize third party correspondence;         AMM              2.40       180.00
               Conference with paralegal regarding third party
               correspondence.
7-Oct-19       Prepare mailing for invoice payment; organize           AMM              0.20        15.00
               financial information.
8-Oct-19       Review and organize third party correspondence;         AMM              1.30        97.50
               Conference with paralegal regarding third party
               correspondence.
8-Oct-19       Analyze daily mail to determine additional action to    KAS              0.40        80.00
               be taken on matters and confer with A. McLaughlin
               re: same.
8-Oct-19       Review communication from Maryland Insurance            KAS              0.10        20.00
               Administration regarding consumer inquiry.
8-Oct-19       Review follow up email from accountant regarding        KAS              0.40        80.00
               foreign bank tax reporting requirements.
9-Oct-19       Review and organize third party correspondence;         AMM              1.60       120.00
               Conference with paralegal regarding third party
               correspondence.
9-Oct-19       Confer with FTC regarding status of case.               NSS              0.50       237.50
9-Oct-19       Prepared for and attended call with Naim and FTC re     MIG              0.80       380.00
               numerous issues.
10-Oct-19      Reviewed correspondence with Schonbrick.                MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 51 of 106
Akerman LLP                                                                                      Page 31

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


10-Oct-19      Review and organize third party correspondence;        AMM              1.80       135.00
               Update Master Mailing list; Conference with
               paralegal regarding third party correspondence.
10-Oct-19      Analyze daily mail to determine additional action to   KAS              0.40        80.00
               be taken on matters and confer with A. McLaughlin
               re: same.
10-Oct-19      Retrieve followup voicemail message from Maryland      KAS              0.10        20.00
               Department of Insurance regarding consumer
               complaint.
11-Oct-19      Review of correspondence from insurance state          KAS              0.40        80.00
               agency regarding consumer complaint and discuss
               with Receiver; Place call to State of Iowa and leave
               voicemail message to discuss same.
11-Oct-19      Meeting with A. McLaughlin to discuss incoming         KAS              0.50       100.00
               receivership mail and further action to be taken.
11-Oct-19      Analysis of Receiver's trust accounts and correspond   KAS              0.30        60.00
               regarding transfer of funds.
11-Oct-19      Review and organize third party correspondence;        AMM              1.90       142.50
               Conference with paralegal regarding third party
               correspondence.
11-Oct-19      Reviewed State of Iowa correspondence.                 MIG              0.30       142.50
11-Oct-19      Confer with Kim re response.                           MIG              0.10        47.50
14-Oct-19      Review of incoming receivership mail and discuss       KAS              0.30        60.00
               follow up with A. McLaughlin.
14-Oct-19      Review of court filing by Defendant and determine if   KAS              0.20        40.00
               update should be posted to website.
15-Oct-19      Follow up with A. McLaughlin regarding payments        KAS              0.40        80.00
               for storage and receivership mail.
15-Oct-19      Prepare password encrypted digital copy of tax         AMM              0.40        30.00
               document for accountant; Prepare email to accountant
               with encrypted digital copy.
15-Oct-19      Corresponded with HII counsel re payment.              MIG              0.20        95.00
16-Oct-19      Reviewed and revised response.                         MIG              0.20        95.00
16-Oct-19      Review and organize third party correspondence;        AMM              1.40       105.00
               Conference with paralegal regarding third party
               correspondence.
17-Oct-19      Review and organize third party correspondence;        AMM              2.20       165.00
               Telephone conference with paralegal regarding third
               party correspondence.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 52 of 106
Akerman LLP                                                                                  Page 32

021049      GOLDBERG, MICHAEL I., AS RECEIVER                     As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                   Invoice Number             9567504


17-Oct-19      Confer with N. Surgeon regarding response.         KAS              0.20        40.00
17-Oct-19      Confer with Naim re Gershoni email.                MIG              0.20        95.00
17-Oct-19      Corresponded with investor re status.              MIG              0.10        47.50
18-Oct-19      Corresponded with Naim re Gershoni email.          MIG              0.20        95.00
18-Oct-19      Reviewed Gershoni correspondence.                  MIG              0.10        47.50
18-Oct-19      Confer with Kim re bank account.                   MIG              0.10        47.50
18-Oct-19      Review and organize third party correspondence;    AMM              1.60       120.00
               Conference with paralegal regarding third party
               correspondence.
18-Oct-19      Catalog hard copy materials recovered from         AMM              2.10       157.50
               Oakwood office prior to auction.
21-Oct-19      Prepare email to account manager regarding bank    AMM              0.20        15.00
               records.
21-Oct-19      Review and organize third party correspondence;    AMM              2.20       165.00
               Conference with paralegal regarding third party
               correspondence; Update Master Mailing List with
               creditor information.
21-Oct-19      Catalog hard copy materials recovered from         AMM              2.10       157.50
               Oakwood office prior to auction.
22-Oct-19      Review and organize third party correspondence;    AMM              2.20       165.00
               Conference with paralegal regarding third party
               correspondence.
22-Oct-19      Catalog hard copy materials recovered from         AMM              2.10       157.50
               Oakwood office prior to auction.
23-Oct-19      Catalog hard copy materials recovered from         AMM              2.60       195.00
               Oakwood office prior to auction.
23-Oct-19      Review and organize third party correspondence;.   AMM              0.70        52.50
23-Oct-19      Corresponded with creditor.                        MIG              0.30       142.50
24-Oct-19      Review and organize third party correspondence;    AMM              1.80       135.00
               Conference with paralegal regarding third party
               correspondence.
24-Oct-19      Catalog hard copy materials recovered from         AMM              2.80       210.00
               Oakwood office prior to auction.
25-Oct-19      Review and organize third party correspondence.    AMM              1.70       127.50
25-Oct-19      Catalog hard copy materials recovered from         AMM              2.60       195.00
               Oakwood office prior to auction.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 53 of 106
Akerman LLP                                                                                   Page 33

021049      GOLDBERG, MICHAEL I., AS RECEIVER                      As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                    Invoice Number             9567504


25-Oct-19      Reserach information regarding           at the     KAS              0.30        60.00
               Request of Receiver and correspond re: same.
25-Oct-19      Corresponded with FTC re account.                   MIG              0.20        95.00
25-Oct-19      Confer with creditor re claims process.             MIG              0.20        95.00
28-Oct-19      Corresponded with Schnobrick re HII                 MIG              0.20        95.00
               correspondence.
28-Oct-19      Reviewed letters received from Schnobrick and       MIG              0.40       190.00
               spreadsheet.
28-Oct-19      Corresponded with Smiley re spreadsheet.            MIG              0.20        95.00
28-Oct-19      Catalog hard copy materials recovered from          AMM              2.70       202.50
               Oakwood office prior to auction.
28-Oct-19      Review and organize third party correspondence;     AMM              1.60       120.00
               Conference with paralegal regarding third party
               correspondence; Update Master Mailing List with
               new creditor information.
29-Oct-19      Catalog hard copy materials recovered from          AMM              2.90       217.50
               Oakwood office prior to auction.
29-Oct-19      Review and organize third party correspondence;     AMM              1.80       135.00
               Conference with paralegal regarding third party
               correspondence;
29-Oct-19      Follow up with Receiver and e-Discovery vendor      KAS              0.40        80.00
               regarding finalization of retainer.
30-Oct-19      Multiple conferences with E. Hersh and Receiver     KAS              0.40        80.00
               regarding Statement of Work regarding e-Discovery
               Services.
31-Oct-19      Catalog hard copy materials recovered from          AMM              2.90       217.50
               Oakwood office prior to auction.
31-Oct-19      Review and organize third party correspondence;     AMM              1.60       120.00
               Conference with paralegal regarding third party
               correspondence; Update Master Mailing List with
               creditor information.
1-Nov-19       Catalog hard copy materials recovered from          AMM              2.20       165.00
               Oakwood office prior to auction.
1-Nov-19       Analyze and prepare email to paralegal regarding    AMM              0.90        67.50
               invoices received from Vendor.
1-Nov-19       Review and organize third party correspondence;     AMM              1.60       120.00
               Conference with paralegal regarding third party
               correspondence; Update Master Mailing List with
               creditor information.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 54 of 106
Akerman LLP                                                                                      Page 34

021049     GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625    SIMPLE HEALTH PLANS                                        Invoice Number             9567504


1-Nov-19      Review of court's docket and recent court filings;      KAS              0.70       140.00
              Prepare updates to website.
4-Nov-19      Analyze and prepare email to accountant regarding       AMM              0.20        15.00
              third party correspondence.
4-Nov-19      Analyze and prepare email to accountant regarding       AMM              0.20        15.00
              third party correspondence.
4-Nov-19      Review and organize third party correspondence;         AMM              2.30       172.50
              Conference with paralegal regarding third party
              correspondence; Update Master Mailing List with
              creditor information.
4-Nov-19      Catalog hard copy materials recovered from              AMM              0.80        60.00
              Oakwood office prior to auction.
4-Nov-19      Analyze and prepare email to accountant regarding       AMM              0.20        15.00
              third party correspondence.
5-Nov-19      Review and organize third party correspondence;         AMM              2.80       210.00
              Conference with paralegal regarding third party
              correspondence; Update Master Mailing List with
              creditor information.
5-Nov-19      Perform searches for better addresses of former         KAS              0.50       100.00
              employees due to returned W2 forms.
5-Nov-19      Review and analysis of receivership mail and discuss    KAS              0.50       100.00
              with A. McLaughlin; Follow up on pending matters.
6-Nov-19      Review daily mail with A. McLaughlin and provide        KAS              0.30        60.00
              instruction further handling.
6-Nov-19      Complete US Office of Personnel's Investigative         KAS              1.30       260.00
              Request Form for Employment Data of past
              employee; Draft and finalize Receiver's statement
              regarding case status; Confer with Receiver regarding
              same.
6-Nov-19      Review and organize third party correspondence;         AMM              2.90       217.50
              Conference with paralegal regarding third party
              correspondence; Update Master Mailing List with
              creditor information.
7-Nov-19      Review and organize third party correspondence;         AMM              2.80       210.00
              Update Master Mailing List with creditor
              information.
7-Nov-19      Confer with FTC regarding case.                         NSS              0.50       237.50
7-Nov-19      Conference with O'Quinn re status.                      MIG              0.30       142.50
7-Nov-19      Corresponded with Naim re status.                       MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 55 of 106
Akerman LLP                                                                                          Page 35

021049      GOLDBERG, MICHAEL I., AS RECEIVER                             As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                           Invoice Number             9567504


8-Nov-19       Follow up with Receiver regarding                          KAS              0.40        80.00
                                        nquiry.
8-Nov-19       Work on case administrative matters and follow-up.         KAS              0.50       100.00
8-Nov-19       Analyze and prepare email to paralegal regarding           AMM              0.40        30.00
               letter received from
8-Nov-19       Review and organize third party correspondence.            AMM              0.60        45.00
11-Nov-19      Review and organize third party correspondence.            AMM              2.60       195.00
11-Nov-19      Review and analyze third party mail and discuss            KAS              0.40        80.00
               further handling with A. McLaughlin.
12-Nov-19      Review and organize third party correspondence.            AMM              2.10       157.50
12-Nov-19      Prepare email to paralegal regarding notice received       AMM              0.10         7.50
               from the IRS.
13-Nov-19      Review and organize third party correspondence;            AMM              2.90       217.50
               Conference with paralegal regarding same.
13-Nov-19      Analyze and prepare email to paralegal regarding           AMM              0.30        22.50
               letter received from                                   .
13-Nov-19      Multiple conferences with A. McLaughlin regarding          KAS              0.50       100.00
               third party correspondence and provide instruction.
13-Nov-19      Analyze correspondence from                                KAS              0.20        40.00
                                     .
14-Nov-19      Review of notices from various states regarding            KAS              0.20        40.00
               registered agent status.
14-Nov-19      Prepare email to paralegal regarding tax related           AMM              0.20        15.00
               document.
14-Nov-19      Review and organize third party correspondence.            AMM              2.40       180.00
14-Nov-19      Catalog hard copy materials recovered from                 AMM              0.70        52.50
               Oakwood office prior to auction.
15-Nov-19      Review and organize third party correspondence;            AMM              2.40       180.00
               Conference with paralegal regarding same.
15-Nov-19      Review and analyze various state inquiries regarding       KAS              0.60       120.00
               annual reporting matters (.2); Review tax notice
               regarding Health Center Managmenet LLC (.1);
               Follow up regarding payment of car storage (.1);
               Follow up regarding website hosting costs (.2).
16-Nov-19      Confer with e-discovery team regarding Relativity          KAS              0.20        40.00
               upload; Prepare memo to Receiver and N. Surgeon
               re: same.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 56 of 106
Akerman LLP                                                                                       Page 36

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


18-Nov-19      Prepare email to account manager regarding bank         AMM              0.20        15.00
               records.
18-Nov-19      Review and organize third party correspondence;         AMM              2.70       202.50
               Conference with paralegal regarding third party
               correspondence.
19-Nov-19      Phone conference with Las Vegas Water District          AMM              0.30        22.50
               regarding water service bill.
19-Nov-19      Phone conference with paralegal regarding third party   AMM              0.10         7.50
               correspondence.
19-Nov-19      Review and organize third party correspondence;         AMM              2.30       172.50
               Conference with paralegal regarding third party
               correspondence.
19-Nov-19      Confer with A. McLaughlin regarding Water District      KAS              0.20        40.00
               Fees.
19-Nov-19      Conference with Smiley re                      .        MIG              0.20        95.00
20-Nov-19      Work on document organization and banking matters.      KAS              0.70       140.00
20-Nov-19      Prepare email to accountant regarding the status of     AMM              0.30        22.50
               payment issued to creditor.
20-Nov-19      Review and organize third party correspondence.         AMM              2.10       157.50
21-Nov-19      Review and organize third party correspondence;         AMM              2.70       202.50
               Conference with paralegal regarding same; Update
               master mailing list with new creditor information.
21-Nov-19      Communications with Receiver regarding State            KAS              0.20        40.00
               inquiry.
21-Nov-19      Review and analyze third party mail and meet with       KAS              0.30        60.00
               A. McLaughlin and provide instructions for further
               handling of same.
21-Nov-19      Corresponded re                        .                MIG              0.20        95.00
22-Nov-19      Review and organize third party correspondence;         AMM              2.80       210.00
               Conference with paralegal regarding same; Update
               master mailing list with new creditor information.
25-Nov-19      Analyze and prepare email to accountant regarding       AMM              0.40        30.00
               notice received from the IRS.
25-Nov-19      Review and organize third party correspondence;         AMM              2.70       202.50
               Conference with paralegal regarding third party
               correspondence.
25-Nov-19      Conference with creditor re status.                     MIG              0.30       142.50
26-Nov-19      Conference with creditor re payment.                    MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 57 of 106
Akerman LLP                                                                                      Page 37

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


26-Nov-19      Follow up with Receiver and N. Surgeon regarding       KAS              0.20        40.00
               former employee inquiries.
26-Nov-19      Spoke with Las Vegas Valley Water District to obtain   KAS              0.50       100.00
               information regarding past due assessments; Prepare
               and send fax to Water District with copy of
               receivership order.
26-Nov-19      Prepare emails to Accountant regarding Wire            AMM              0.80        60.00
               Transfer; Research matter regarding wire transfer;
               Conference with paralegal regarding same; telephone
               conference with accountant regarding same.
26-Nov-19      Organize financial records and prepare mailing for     AMM              0.40        30.00
               invoice payment.
26-Nov-19      Review and organize third party correspondence;        AMM              2.90       217.50
               Conference with paralegal regarding same.
26-Nov-19      Telephone conference with Las Vegas Treasurer's        AMM              0.30        22.50
               office regarding the mailing of tax payment.
2-Dec-19       Review and organize third party correspondence;        AMM              2.40       180.00
               Conference with paralegal regarding third party
               correspondence.
2-Dec-19       Analysis of incoming mail and discuss with A           KAS              0.50       100.00
               McLaughlin (.3); Work on banking matters (.2).
2-Dec-19       Reviewed and approved expenses.                        MIG              0.30       142.50
3-Dec-19       Work on case organization and billing matters.         KAS              0.60       120.00
3-Dec-19       Prepare cover letter for payment issued to Las Vegas   AMM              1.10        82.50
               Valley Water District; Conference with paralegal
               regarding same.
3-Dec-19       Review and organize third party correspondence;        AMM              2.80       210.00
               Conference with paralegal regarding third party
               correspondence.
3-Dec-19       Analyze and prepare email to accountant.               AMM              0.20        15.00
4-Dec-19       Telephone conference with former simple health         AMM              0.60        45.00
               employee regarding E&O insurance policy; Research
               regarding same.
4-Dec-19       Prepare mailing for cover letter and payment issued    AMM              0.30        22.50
               to Las Vegas Valley Water District.
4-Dec-19       Review and organize third party correspondence.        AMM              2.30       172.50
5-Dec-19       Review and organize third party correspondence;        AMM              2.70       202.50
               Update Master Mailing List with new creditor
               information.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 58 of 106
Akerman LLP                                                                                        Page 38

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


5-Dec-19       Research and prepare list of available account records   AMM              2.00       150.00
               for attorney.
5-Dec-19       Prepare initial email on production to Defendant's       NSS              1.30       617.50
               counsel.
6-Dec-19       Prepare email to accountant regarding most recent        AMM              0.20        15.00
               account statement.
6-Dec-19       Review and organize third party correspondence.          AMM              2.60       195.00
9-Dec-19       Prepare email for paralegal regarding research of        AMM              0.70        52.50
               bank account records.
9-Dec-19       Analyze and prepare email to accountant regarding        AMM              0.30        22.50
               correspondence received from the state of California.
9-Dec-19       Review and organize third party correspondence;          AMM              2.60       195.00
               Conference with paralegal regarding same; Update
               master mailing list with new creditor information.
10-Dec-19      Review and organize third party correspondence.          AMM              2.70       202.50
10-Dec-19      Analyze and prepare email to accountant regarding        AMM              0.30        22.50
               notice received from Louisiana's Department of
               Insurance.
11-Dec-19      Review and organize third party correspondence.          AMM              1.90       142.50
12-Dec-19      Prepare and deposit payments received; Organize          AMM              0.70        52.50
               financial records.
12-Dec-19      Prepare email to office administrator regarding          AMM              0.20        15.00
               deposits made into firm's bank accounts.
12-Dec-19      Review and organize third party correspondence;          AMM              2.70       202.50
               Update master mailing list with new creditor
               information.
13-Dec-19      Review and organize third party correspondence.          AMM              2.70       202.50
13-Dec-19      Prepare email to paralegal regarding bank records in     AMM              0.30        22.50
               the possession of the receiver.
16-Dec-19      Review and organize third party correspondence.          AMM              2.20       165.00
17-Dec-19      Review and organize third party correspondence.          AMM              2.70       202.50
18-Dec-19      Review and organize third party correspondence.          AMM              2.10       157.50
19-Dec-19      Prepare and organize bank account statements from        AMM              0.80        60.00
               IBERIABANK.
19-Dec-19      Prepare and organize bank account statements from        AMM              0.50        37.50
               Wells Fargo.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 59 of 106
Akerman LLP                                                                                        Page 39

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


19-Dec-19      Prepare and organize bank account statements from        AMM              0.70        52.50
               UBS, TD Ameritrade, and Banco Popular.
19-Dec-19      Prepare and organize bank account statements from        AMM              0.70        52.50
               JPMorgan Chase Bank.
20-Dec-19      Prepare PDF of all bank statements; Bates label PDF;     AMM              1.30        97.50
               Prepare large file transfer of PDF to attorney.
20-Dec-19      Prepare email to paralegal regarding request received    AMM              0.30        22.50
               from former Simple Health employee.
20-Dec-19      Review and organize third party correspondence.          AMM              1.80       135.00
23-Dec-19      Review and organize third party correspondence;          AMM              1.60       120.00
               Telephone conference with paralegal regarding.
23-Dec-19      Call with A. McLaughin to discuss administrative         KAS              0.20        40.00
               matters.
24-Dec-19      Corresponded with Cotler re payment of Vegas             MIG              0.10        47.50
               property expenses.
26-Dec-19      Reviewed and executed monthly expense checks.            MIG              0.40       190.00
26-Dec-19      Reviewed and executed deposit.                           MIG              0.10        47.50
26-Dec-19      Review and follow up with third party                    KAS              2.00       400.00
               correspondence and case management matters.
26-Dec-19      Review and organize third party correspondence;          AMM              1.30        97.50
               Conference with paralegal regarding same.
27-Dec-19      Review voicemail message and emails from former          KAS              0.50       100.00
               Simple Health agent involved as a defendant in
               consumer lawsuit seeking Receiver's assistance; Call
               with agent regarding same.
27-Dec-19      Follow up with e-discovery invoice and approval          KAS              0.20        40.00
               matters.
27-Dec-19      Reviewed e-discovery bill.                               MIG              0.20        95.00
30-Dec-19      Reviewed correspondence from IRS regarding               KAS              0.20        40.00
               Simple Insurance Leads refund check.
30-Dec-19      Review of correspondence and check from UBS              KAS              0.60       120.00
               Financial; Arrange for deposit of funds; Update chart.
30-Dec-19      Review court notices regarding case status.              KAS              0.10        20.00
30-Dec-19      Edited Receiver's Asset Freeze Letter Chart (Simple      KAS              0.20        40.00
               Health).
30-Dec-19      Review and organize third party correspondence;          AMM              1.90       142.50
               Prepare email to paralegal regarding same.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 60 of 106
Akerman LLP                                                                                      Page 40

021049     GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625    SIMPLE HEALTH PLANS                                        Invoice Number             9567504


2-Jan-20      Review and organize third party correspondence;         AMM              0.80        60.00
              Conference with paralegal regarding same.
2-Jan-20      Compile list of pending matters to be discussed with    KAS              0.60       120.00
              Receiver.
3-Jan-20      Review letter from Kapila to Louisana Department of     KAS              0.10        20.00
              Insurance regarding failure to fine annual report for
              Ivantage Insurance Solutions LLC.
3-Jan-20      Conference with Surgeon re discovery update.            MIG              0.30       142.50
3-Jan-20      Review and organize third party correspondence;         AMM              1.80       135.00
              Conference with paralegal regarding same.
3-Jan-20      Deposit and organize financial information for funds    AMM              0.40        30.00
              received from UBS and the United States Treasury.
6-Jan-20      Analyze and prepare email to accountant regarding       AMM              0.20        15.00
              letter received from the State of Alabama.
6-Jan-20      Review and organize third party correspondence;         AMM              1.40       105.00
              Conference with paralegal regarding same.
6-Jan-20      Correspond regarding e-Discovery invoice and            KAS              0.10        20.00
              payment.
6-Jan-20      Receipt and review of Notice of Maximum Potential       KAS              0.20        40.00
              Chargeback from Texas Workforce Commission.
6-Jan-20      Review of correspondence from Kansas Insurance          KAS              0.10        20.00
              Department regarding license suspension.
6-Jan-20      Review of correspondence from Travelers regarding       KAS              0.10        20.00
              Worker's Compensation policy status.
6-Jan-20      Review of correspondence from Sircon regarding          KAS              0.20        40.00
              past due balance for services rendered; Follow up
              with A. McLaughlin regarding same.
6-Jan-20      Review of Certificate of Revocations from State of      KAS              0.10        20.00
              Wisconsin pertaining to Health Benefits One LLC
              and Senior Benefits One LLC.
7-Jan-20      Review and organize third party correspondence;         AMM              1.20        90.00
              Conference with paralegal regarding same.
8-Jan-20      Prepare email to paralegal regarding bank account       AMM              0.10         7.50
              records.
8-Jan-20      Prepare deposit of commission payment received          AMM              0.60        45.00
              from Ameritas and liquidated funds received from
              UBS; Organize financial records regarding same.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 61 of 106
Akerman LLP                                                                                       Page 41

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


8-Jan-20       Review and organize third party correspondence;         AMM              0.80        60.00
               Conference with paralegal regarding same.
8-Jan-20       Meet with A. McLaughlin to review voluminous third      KAS              0.70       140.00
               party correspondence and miscellaneous receivership
               records to discuss next steps and record-keeping and
               file organization pertaining to same.
8-Jan-20       Confer with A. McLaughlin regarding bank records.       KAS              0.20        40.00
8-Jan-20       Research information regarding Global American          KAS              0.40        80.00
               Solutions and ASP Marketing Group and correspond
               with Receiver regarding same.
9-Jan-20       Correspond with accounting team regarding               KAS              0.10        20.00
               BankUnited end of year statement.
9-Jan-20       Review of Iberia Bank account statement and update      KAS              0.20        40.00
               chart regarding account balance and status.
9-Jan-20       Conference re Dorfman living expenses.                  MIG              0.20        95.00
9-Jan-20       Review and organize third party correspondence;         AMM              1.60       120.00
               Update Master Mailing list; Conference with
               paralegal regarding same.
10-Jan-20      Review and organize third party correspondence;         AMM              1.70       127.50
               Conference with paralegal regarding same.
10-Jan-20      Reviewed correspondence re discovery.                   MIG              0.20        95.00
10-Jan-20      Prepare updates to website based on recent court        KAS              0.40        80.00
               filings.
13-Jan-20      Review and analysis of third party correspondence       KAS              0.40        80.00
               and follow up.
14-Jan-20      Monitor receivership calls/emails and attend to same;   KAS              0.60       120.00
               Review of incoming receivership mail and follow up
               on matters.
14-Jan-20      Conference with Surgeon re status.                      MIG              0.10        47.50
14-Jan-20      Review and organize third party correspondence;         AMM              0.70        52.50
               Conference with paralegal regarding the same.
15-Jan-20      Prepare payment and mailing for Invoice received        AMM              0.20        15.00
               from vendor.
15-Jan-20      Review and organize third party correspondence.         AMM              0.60        45.00
15-Jan-20      Review vehicle storage invoice and arrange for          KAS              0.40        80.00
               payment of same; Follow up with M. Goldberg
               regarding asset disposition.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 62 of 106
Akerman LLP                                                                                     Page 42

021049      GOLDBERG, MICHAEL I., AS RECEIVER                        As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                      Invoice Number             9567504


16-Jan-20      Review and organize third party correspondence;       AMM              1.10        82.50
               Conference with paralegal regarding the same.
21-Jan-20      Review and organize third party correspondence;       AMM              0.80        60.00
               Conference with paralegal regarding the same.
21-Jan-20      Review and analysis of receivership mail and confer   KAS              0.40        80.00
               with clerk regarding further handling.
23-Jan-20      Analysis of trust accounting and correspond           KAS              0.50       100.00
               regarding banking matters.
24-Jan-20      Review and analysis of incoming receivership mail     KAS              0.50       100.00
               and follow up on matters and provide instruction to
               A. McLaughlin for further handling.
24-Jan-20      Review and organize third party correspondence;       AMM              1.10        82.50
               Conference with paralegal regarding the same.
27-Jan-20      Review and organize third party correspondence;       AMM              1.20        90.00
               Conference with paralegal regarding the same;
               Update master mailing list.
27-Jan-20      Follow up with N. Surgeon regarding website           KAS              0.40        80.00
               updates; Prepare website postings to keep investors
               informed of case status.
27-Jan-20      Reviewed ediscovery bills and conference with         MIG              0.20        95.00
               Smiley re same.
27-Jan-20      Reviewed snowbrick correspondence.                    MIG              0.20        95.00
28-Jan-20      Correspond with consumer regarding case status.       KAS              0.10        20.00
28-Jan-20      Review and organize third party correspondence;       AMM              1.70       127.50
               Conference with paralegal regarding the same;
               Update master mailing list.
29-Jan-20      Review and organize third party correspondence;       AMM              1.60       120.00
               Conference with paralegal regarding the same.
30-Jan-20      Review and organize third party correspondence.       AMM              0.50        37.50
31-Jan-20      Review and organize third party correspondence;       AMM              1.80       135.00
               Conference with paralegal regarding the same.
31-Jan-20      Review and analysis of receivership mail and follow   KAS              0.20        40.00
               up with A. McLaughlin for further handling.
31-Jan-20      Follow up on past due invoice received from UP3       KAS              0.10        20.00
               group for website updates.
31-Jan-20      Reviewed correspondence re                      .     MIG              0.30       142.50
3-Feb-20       Corresponded with creditor re status.                 MIG              0.30       142.50
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 63 of 106
Akerman LLP                                                                                      Page 43

021049     GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625    SIMPLE HEALTH PLANS                                        Invoice Number             9567504


3-Feb-20      Receipt and review of correspondence from PSI           KAS              0.10        20.00
              regarding Georgia license inactivation.
3-Feb-20      Correspond with policy holder regarding case status.    KAS              0.20        40.00
3-Feb-20      Review of correspondence from State of Georgia          KAS              0.10        20.00
              regarding license inactivation.
4-Feb-20      Review of correspondence from IRS regarding             KAS              0.20        40.00
              taxpayer identification and employment verification
              request for former employee of Health Benefits One,
              LLC.
4-Feb-20      Review of correspondence from United States Census      KAS              0.20        40.00
              Bureau for Health Benefits One LLC and discuss
              further handling with Receiver.
4-Feb-20      Prepared for and attended calls                         MIG              0.40       190.00
                                         .
4-Feb-20      Corresponded with Elan re banks.                        MIG              0.20        95.00
4-Feb-20      Review and organize third party correspondence;         AMM              1.60       120.00
              Conference with paralegal regarding same.
5-Feb-20      Research and prepare mailing for invoice payment.       AMM              0.10         7.50
5-Feb-20      Review and organize third party correspondence.         AMM              1.40       105.00
6-Feb-20      Prepare email to accountant regarding 1099 Misc         AMM              0.10         7.50
              form received from AETNA Life Insurance
              Company.
6-Feb-20      Review and organize third party correspondence;         AMM              2.30       172.50
              Conference with paralegal regarding the same.
6-Feb-20      Reviewed response to                                .   MIG              0.40       190.00
6-Feb-20      Corresponded with Gershoni re meeting.                  MIG              0.20        95.00
6-Feb-20      Correspond with A. McLaughlin regarding Storage         KAS              0.10        20.00
              King fees.
7-Feb-20      Corresopond with A. McLaughlin regarding Storage        KAS              0.10        20.00
              King past due notices.
7-Feb-20      Work on uploading court filing on Receivership          KAS              0.20        40.00
              website.
7-Feb-20      Reviewed Schnobrick correspondence.                     MIG              0.10        47.50
7-Feb-20      Corresponded with Kellog.                               MIG              0.10        47.50
7-Feb-20      Research and prepare email to paralegal regarding       AMM              0.40        30.00
              status of vendor invoice payment.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 64 of 106
Akerman LLP                                                                                      Page 44

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


7-Feb-20       Review and organize third party correspondence;        AMM              1.70       127.50
               Conference with paralegal regarding the same.
10-Feb-20      Review and organize third party correspondence;        AMM              1.30        97.50
               Conference with paralegal regarding the same.
10-Feb-20      Corresponded with Naim re sales force.                 MIG              0.10        47.50
10-Feb-20      Correspond regarding Salesforce invoice and            KAS              0.20        40.00
               subscription.
10-Feb-20      Correspond with N. Surgeon regarding Salesforce        KAS              0.20        40.00
               Subscription.
10-Feb-20      Review correspondence from State of Alabama,           KAS              0.10        20.00
               Department of Revenue regarding Senior Benefits
               One assessment; Correspond with accountant
               regarding same.
11-Feb-20      Review and organize third party correspondence;        AMM              1.10        82.50
12-Feb-20      Review and organize third party correspondence.        AMM              1.70       127.50
13-Feb-20      Prepare checks and mailing for invoice payments;       AMM              0.20        15.00
               Organize financial records.
13-Feb-20      Review and organize third party correspondence.        AMM              1.40       105.00
13-Feb-20      Review Januaruy commission report from HII.            KAS              0.10        20.00
13-Feb-20      Receipt and review of Court's Order Denying            KAS              0.20        40.00
               Dorfman's Renewed Motion for Monthly Allowance
               and arrange for webposting of same.
13-Feb-20      Confer with sales force re account.                    MIG              0.20        95.00
13-Feb-20      Confer with FTC re sales force.                        MIG              0.20        95.00
13-Feb-20      Confer with Naim re Vegas property.                    MIG              0.10        47.50
13-Feb-20      Reviewed HII reconiliation.                            MIG              0.50       237.50
14-Feb-20      Confer with Joannie Wei re status.                     MIG              0.20        95.00
17-Feb-20      Review of commission reconciliation from HII for       KAS              0.50       100.00
               period January 2020; Correspond regarding wire
               transfer and deposit of funds (.4); Update chart
               regarding commission payments received to date (.1).
18-Feb-20      Composed email to Margolies, Barbara, Cambareri,       KAS              0.20        40.00
               Rocco, McLaughlin, Amanda, Edwards, Sharday re:
               BankUnited.
18-Feb-20      Review and follow up on incoming receivership mail.    KAS              0.40        80.00
18-Feb-20      Review and organize third party correspondence;        AMM              2.60       195.00
               Prepare email to paralegal regarding the same.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 65 of 106
Akerman LLP                                                                                      Page 45

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


18-Feb-20      Prepare email to accountant regarding missing bank     AMM              0.10         7.50
               statement.
18-Feb-20      Prepare email to accountant regarding bank             AMM              0.10         7.50
               statements for the months of December and January.
19-Feb-20      Review and organize third party correspondence.        AMM              1.40       105.00
19-Feb-20      Review and analysis of incoming mail; Confer with      KAS              0.30        60.00
               clerk regarding further handling.
19-Feb-20      Review correspondence from Storage King and            KAS              0.30        60.00
               follow up regarding payment terms.
20-Feb-20      Communications with N. Surgeon regarding               KAS              0.40        80.00
               Salesforce contract; Preparation of wire request and
               work with accounting team for process for payment.
20-Feb-20      Conference with Smiley re bank.                        MIG              0.10        47.50
20-Feb-20      Review and organize third party correspondence.        AMM              1.60       120.00
21-Feb-20      Review and organize third party correspondence;        AMM              1.60       120.00
               prepare email to paralegal regarding same.
24-Feb-20      Review and organize third party correspondence;        AMM              1.80       135.00
               Conference with paralegal regarding the same.
24-Feb-20      Corresponded with Scott and reviewed agent             MIG              0.30       142.50
               statement.
25-Feb-20      Review and organize third party correspondence.        AMM              1.40       105.00
26-Feb-20      Review and organize third party correspondence.        AMM              0.70        52.50
26-Feb-20      Multiple communications regarding e-discovery          KAS              0.30        60.00
               billing matters.
27-Feb-20      Review and organize third party correspondence;        AMM              1.40       105.00
               Update master mailing list.
28-Feb-20      Review and organize third party correspondence;        AMM              1.70       127.50
               Conference with paralegal regarding same.
28-Feb-20      Review and analysis of incoming receivership mail      KAS              0.80       160.00
               and attend to matters; Follow up on e-discvoery
               billing matters.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 66 of 106
Akerman LLP                                                                                          Page 46

021049       GOLDBERG, MICHAEL I., AS RECEIVER                          As of               February 28, 2020
0346625      SIMPLE HEALTH PLANS                                        Invoice Number               9567504



                     Subtotal for Code 504 CASE ADMINISTRATION                           374.70    54,817.50

Task Code:      505 CLAIMS ADMINISTRATION AND OBJECTIONS
1-Jul-19        Update master mailing list with new creditor            AMM                0.20        15.00
                information.
2-Jul-19        Analyze and update master mailing list with new         AMM                0.70        52.50
                creditor information.
3-Jul-19        Update master mailing list with new creditor            AMM                0.50        37.50
                information.
5-Jul-19        Analyze and update master mailing list with new         AMM                1.00        75.00
                creditor information.
8-Jul-19        Corresponded with creditor re policy.                   MIG                0.20        95.00
10-Jul-19       Corresponded with Birnbaum re June commissions.         MIG                0.20        95.00
10-Jul-19       Phone conference with paralegal to review and           AMM                0.20        15.00
                discuss response to multiple messages left by Simple
                Health Customer.
12-Jul-19       Telephone conference with Simple Health customer        AMM                0.20        15.00
                regarding the status of claims process and contact
                information for HII.
15-Jul-19       Analyze and update master mailing list with new         AMM                0.30        22.50
                creditor information.
15-Jul-19       Follow up with N. Surgeon regarding utility expense     KAS                0.10        20.00
                payments.
16-Jul-19       Revise correspondence to Incserv in response to debt    KAS                0.50       100.00
                collection.
16-Jul-19       Spoke with creditors re claims process.                 MIG                0.60       285.00
16-Jul-19       Compose email to the Incserv account representative     AMM                0.80        60.00
                for Simple Health with a digital copy of the
                Preliminary Injunction.
16-Jul-19       Telephone conference with Incserv, regarding their      AMM                0.20        15.00
                most recent invoice and the status of Simple Health
                Plans.
16-Jul-19       Analyze and update master mailing list with new         AMM                0.60        45.00
                creditor information.
17-Jul-19       Receive call from creditor regarding outstanding        KAS                0.20        40.00
                balance.
19-Jul-19       Review of collection notice from counsel for creditor   KAS                0.20        40.00
                ADT.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 67 of 106
Akerman LLP                                                                                      Page 47

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


22-Jul-19      Analyze and update master mailing list with new        AMM              0.80        60.00
               creditor information.
30-Jul-19      Prepare email to K. Smiley regarding email and call    AMM              0.20        15.00
               with collection agency representative for vendor.
30-Jul-19      Prepare e-mail to collection agency representative     AMM              0.20        15.00
               regarding the receivership.
30-Jul-19      Telephone conference with collection company for       AMM              0.10         7.50
               vendor regarding claims process.
30-Jul-19      Update master mailing list with new creditor           AMM              0.20        15.00
               information.
31-Jul-19      Receive call from Imperial PFS regarding past due      KAS              0.20        40.00
               loan account.
2-Aug-19       Analyze and update master mailing list with new        AMM              0.10         7.50
               creditor information.
5-Aug-19       Reviewed court's orders.                               MIG              0.20        95.00
6-Aug-19       Conference with creditors re claim process.            MIG              0.40       190.00
6-Aug-19       Conference with Metsch re clients claim.               MIG              0.20        95.00
6-Aug-19       Analyze and update master mailing list with new        AMM              0.60        45.00
               creditor information.
7-Aug-19       Analyze and update master mailing list with new        AMM              0.30        22.50
               creditor information.
8-Aug-19       Telephone conference with AT&T regarding invoice.      AMM              0.30        22.50
8-Aug-19       Analyze and update master mailing list with new        AMM              0.40        30.00
               creditor information.
8-Aug-19       Numerous calls with creditors.                         MIG              0.40       190.00
9-Aug-19       Corresponded with creditors re claims process.         MIG              0.30       142.50
12-Aug-19      Conference with creditor re claims process.            MIG              0.30       142.50
13-Aug-19      Corresponded with creditors re claims process.         MIG              0.30       142.50
14-Aug-19      Analyze and update master mailing list with new        AMM              0.20        15.00
               creditor information.
16-Aug-19      Analyze and update master mailing list with new        AMM              0.40        30.00
               creditor information.
16-Aug-19      Corresponded with creditors re claim.                  MIG              0.30       142.50
20-Aug-19      Review and revise draft letter to creditor enclosing   KAS              0.20        40.00
               preliminary injunction.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 68 of 106
Akerman LLP                                                                                        Page 48

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


20-Aug-19      Telephone conference with former employee                KAS              0.20        40.00
               regarding status of pay not received for last week of
               work.
20-Aug-19      Review of letter from Department of Labor regarding      KAS              0.40        80.00
               penalties and discuss with accountant.
20-Aug-19      Prepare email to AT&T regarding receivership and         AMM              0.60        45.00
               future claims process.
21-Aug-19      Review and revise letter to AT&T regarding               KAS              0.40        80.00
               receivership stay on debt collection.
21-Aug-19      Revise response email to creditor regarding receiver's   KAS              0.40        80.00
               appointment and filing of a claim.
21-Aug-19      Numerous calls with creditors re claims.                 MIG              0.40       190.00
22-Aug-19      Conference with creditor re status of claim.             MIG              0.20        95.00
22-Aug-19      Follow up with creditors regarding inquiries for         KAS              0.30        60.00
               payment.
22-Aug-19      Prepare email to AT&T regarding receivership and         AMM              0.20        15.00
               future claims process.
26-Aug-19      Analyze and update creditor list with new                AMM              0.20        15.00
               information.
26-Aug-19      Corresponded with creditor re claim process.             MIG              0.20        95.00
27-Aug-19      Corresponded with Kim re investor correspondence         MIG              0.20        95.00
               re claims process.
27-Aug-19      Corresponded with claimant re claims process.            MIG              0.10        47.50
28-Aug-19      Correspond with creditor regarding case status;          KAS              0.40        80.00
               Update information on creditor matrix.
29-Aug-19      Analyze and update creditor mailing list with new        AMM              0.30        22.50
               information.
5-Sep-19       Review and organize third party correspondence.          AMM              1.20        90.00
               Update master mailing list with new creditor
               information.
10-Sep-19      Corresponded with creditor re claims.                    MIG              0.30       142.50
11-Sep-19      Corresponded with investors re claims process.           MIG              0.30       142.50
12-Sep-19      Correspond with M. Parisi of Kapila Mukamal              KAS              0.40        80.00
               regarding payroll records.
13-Sep-19      Corresponded with investors re claims process.           MIG              0.30       142.50
19-Sep-19      Corresponded with creditor re claims process.            MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 69 of 106
Akerman LLP                                                                                       Page 49

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


2-Oct-19       Follow up with N. Surgeon regarding creditors'          KAS              0.20        40.00
               claims process inquiries.
2-Oct-19       Correspond with creditor regarding claim.               KAS              0.10        20.00
7-Oct-19       Confer with creditors re claims process.                MIG              0.40       190.00
11-Oct-19      Corresponded with creditor re claims process.           MIG              0.20        95.00
16-Oct-19      Conference with creditor re claim.                      MIG              0.20        95.00
22-Oct-19      Confer with creditor re claims process.                 MIG              0.30       142.50
24-Oct-19      Corresponded with creditor re claims process.           MIG              0.20        95.00
29-Oct-19      Corresponded with investors re claims process.          MIG              0.30       142.50
30-Oct-19      Corresponded re ATT claim.                              MIG              0.20        95.00
31-Oct-19      Prepare email to paralegal regarding invoices           AMM              0.40        30.00
               received from creditor
1-Nov-19       Corresponded with creditors re claims process.          MIG              0.40       190.00
1-Nov-19       Review of correspondence from AT&T; Confer with         KAS              0.50       100.00
               Receiver regarding possible claim; Confer with A.
               McLaughlin regarding updating creditor chart.
4-Nov-19       Corresponded with creditors re claims.                  MIG              0.20        95.00
6-Nov-19       Conference with creditor re claim.                      MIG              0.30       142.50
7-Nov-19       Conference with creditors re claims.                    MIG              0.20        95.00
7-Nov-19       Prepare email to policy holder regarding receivership   AMM              0.70        52.50
               and payment of invoices.
8-Nov-19       Conference with claimant re claim.                      MIG              0.20        95.00
8-Nov-19       Review response letters sent by Receiver's accountant   KAS              0.60       120.00
               to various taxing authorities and update claims chart
               re: same.
11-Nov-19      Composed email re: update on Simple Health refund       KAS              0.10        20.00
               process.
11-Nov-19      Corresponded with creditors re claims.                  MIG              0.30       142.50
14-Nov-19      Prepare email to paralegal regarding invoice received   AMM              0.10         7.50
               from creditor.
18-Nov-19      Analyze and research matter involving invoice           AMM              0.60        45.00
               received from creditor.
20-Nov-19      Telephone conference with Creditor regarding            AMM              0.20        15.00
               invoice.
20-Nov-19      Research creditor invoice; conference with paralegal    AMM              0.80        60.00
               regarding same.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 70 of 106
Akerman LLP                                                                                      Page 50

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


20-Nov-19      Conference with creditor re claim.                     MIG              0.20        95.00
22-Nov-19      Prepare email to creditor regarding receivership and   AMM              0.10         7.50
               future claims process.
11-Dec-19      Conference with creditor re claim.                     MIG              0.20        95.00
19-Dec-19      Conference with creditor re claim.                     MIG              0.20        95.00
19-Dec-19      Analyze letter from vendor; Update Master Mailing      AMM              0.90        67.50
               list with new vendor information; Prepare email to
               vendor regarding case and future claims process.
20-Dec-19      Conference with creditor re claim process.             MIG              0.20        95.00
20-Dec-19      Conference with creditor re claims process.            MIG              0.10        47.50
2-Jan-20       Conference with creditor re claims process.            MIG              0.20        95.00
6-Jan-20       Corresponded with creditor re claims process.          MIG              0.30       142.50
8-Jan-20       Conference with creditor re claim.                     MIG              0.10        47.50
8-Jan-20       Call with creditor regarding past due invoice.         KAS              0.10        20.00
9-Jan-20       Conference with creditor re claim.                     MIG              0.20        95.00
10-Jan-20      Telephone conference with Sequium regarding past       KAS              0.40        80.00
               due debt owed for Comcast services provided to
               Health Benefits One; Confer with paralegal regarding
               same.
13-Jan-20      Conference with claimant re claims process.            MIG              0.20        95.00
14-Jan-20      Conference with creditor re claim process.             MIG              0.20        95.00
15-Jan-20      Conference with creditor re claim.                     MIG              0.20        95.00
17-Jan-20      Conference with creditor re claim.                     MIG              2.00       950.00
23-Jan-20      Conference with creditor re claim.                     MIG              0.20        95.00
27-Jan-20      Corresponded with creditor re claim.                   MIG              0.20        95.00
3-Feb-20       Review and respond to email inquiry from consumer      KAS              0.10        20.00
               regarding claims process.
4-Feb-20       Conference with creditor re claim.                     MIG              0.20        95.00
10-Feb-20      Confer with creditors re claim.                        MIG              0.20        95.00
11-Feb-20      Corresponded with creditors re claims process.         MIG              0.20        95.00
13-Feb-20      Confer with creditors re claim.                        MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 71 of 106
Akerman LLP                                                                                         Page 51

021049       GOLDBERG, MICHAEL I., AS RECEIVER                          As of              February 28, 2020
0346625      SIMPLE HEALTH PLANS                                        Invoice Number              9567504



                 Subtotal for Code 505 CLAIMS ADMINISTRATION AND                         35.30     9,197.50
                                      OBJECTIONS

Task Code:      515 TAX ISSUES
3-Jul-19        Analyze and prepare email to accountant regarding       AMM               0.20        15.00
                correspondence received from the Alabama
                Department of Revenue regarding a preliminary
                assessment against a Simple Health related entity.
9-Jul-19        Assemble information needed for accountant in           KAS               0.20        40.00
                preparation of tax returns.
12-Jul-19       Corresponded re tax issues with Johnson.                MIG               0.20        95.00
15-Jul-19       Prepare email to K. Foster regarding a notice           AMM               0.30        22.50
                received from the Florida Department of Revenue
1-Aug-19        Prepare email regarding a letter received from the      AMM               0.20        15.00
                IRS.
1-Aug-19        Review correspondence from tax accounts regarding       KAS               0.30        60.00
                Health Center Management LLC 2018 tax questions.
1-Aug-19        Review correspondence from taxing authority             KAS               0.10        20.00
                regarding scheduled examination and arrange for
                notice to accountant re: same.
2-Aug-19        Review correspondence from third parties regarding      KAS               0.30        60.00
                tax matters and provide instruction to A. McLaughlin
                regarding further handling.
7-Aug-19        Communciation with accountant regarding tax             KAS               0.30        60.00
                matters.
8-Aug-19        Prepare email to K. Foster regarding letters from the   AMM               0.20        15.00
                Florida Dept. of Revenue.
16-Aug-19       Analyze and prepare email to accountant regarding       AMM               0.10         7.50
                letter received from the IRS.
20-Aug-19       Prepare email to accountant and K. Smiley regarding     AMM               0.20        15.00
                letter received from the Internal Revenue Service.
27-Aug-19       Receive call from M. Alonso, IRS Agent, regarding       KAS               0.30        60.00
                issue with IRS Form Power of Attorney; Contact
                accountant regarding same; Prepare follow up email
                to IRS with court order.
10-Sep-19       Review finalized tax forms; Prepare mailing for         AMM               0.60        45.00
                submission of finalized tax forms per instructions
                received from accountant.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 72 of 106
Akerman LLP                                                                                         Page 52

021049      GOLDBERG, MICHAEL I., AS RECEIVER                            As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                          Invoice Number             9567504


16-Sep-19      Analyze and prepare email to accountant regarding         AMM              0.10         7.50
               documents received from the IRS.
16-Sep-19      Receipt and review of multiple correspondence from        KAS              0.20        40.00
               Internal Revenue Service regarding pending tax
               matters and provide instruction to clerk for follow-up.
17-Sep-19      Review finalized tax form; Prepare mailing for            AMM              0.60        45.00
               submission of finalized tax form per instructions
               received from accountant; Review and organize
               digital copies of finalized tax forms.
19-Sep-19      Review and organize digital copies of finalized tax       AMM              0.40        30.00
               forms and certified mailing receipts.
20-Sep-19      Analyze and prepare email to accountant regarding         AMM              0.20        15.00
               IRS correspondence.
20-Sep-19      Review email from L. Johnson regarding IRS audit          KAS              1.00       200.00
               and document request; Call with L. Johnson to
               discuss same; Research recovered records for
               responsive documents.
20-Sep-19      Place call to S. Friedman of Daskal Bolton regarding      KAS              0.40        80.00
               HBO tax records needed to respond to IRS document
               request; Follow-up email exchanges with S.
               Friedman re: same.
20-Sep-19      Corresponded with Leslie Johnson re IRS and               MIG              0.30       142.50
               reviewed correspondence re same.
25-Sep-19      Review finalized tax forms; Prepare mailing for           AMM              0.70        52.50
               submission of finalized tax forms per instructions
               received from accountant: Organize digital copy of
               tax form and certified mailing card.
30-Sep-19      Review finalized tax forms; Prepare mailing for           AMM              0.40        30.00
               submission of finalized tax forms per instructions
               received from accountant; Organize digital copy of
               tax form and certified mailing card.
2-Oct-19       Analyze and prepare email to Accountant regarding         AMM              0.20        15.00
               correspondence received from the IRS.
14-Oct-19      Correspond with accountant regarding foreign tax          KAS              0.20        40.00
               filing.
15-Oct-19      Research and prepare email to paralegal regarding         AMM              0.20        15.00
               status of tax document.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 73 of 106
Akerman LLP                                                                                       Page 53

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


17-Oct-19      Receipt and review of Notice of Levy from IRS for       KAS              0.30        60.00
               past employee; Review and discuss form with A.
               McLaughlin and provide instruction for responding to
               form.
17-Oct-19      Reviewed accountants letters to state authorities.      MIG              0.20        95.00
17-Oct-19      Review communications sent from accountants to          KAS              0.20        40.00
               IRS on Receiver's behalf in response to various tax
               notices.
18-Oct-19      Prepare memo to Receiver regarding IRS audit            KAS              0.80       160.00
               request (.3); Prepare email to former accountant with
               request for documents re: same (.2); Call with
               Receiver's accountants regarding request (.3).
21-Oct-19      Analyze and prepare email to accountant regarding       AMM              0.30        22.50
               letter received from Florida Department of Revenue.
22-Oct-19      Prepare email to paralegal regarding notice received    AMM              0.10         7.50
               from IRS.
22-Oct-19      Review of correspondence from IRS regarding audit       KAS              0.20        40.00
               of Health Center Management's 2017 Federal Tax
               Return; Correspond with accountants regarding same.
24-Oct-19      Review of IRS Wage Garnisment/Levy Notice               KAS              0.30        60.00
               regarding former employee and discuss with A.
               McLaughlin.
24-Oct-19      Analyze and research regarding notice received from     AMM              0.40        30.00
               IRS.
25-Oct-19      Prepare email response to accountant regarding          AMM              0.10         7.50
               information needed for request received from the
               IRS.
25-Oct-19      Conference with paralegal regarding information         AMM              0.70        52.50
               request received from the IRS; Prepare email to
               paralegal regarding same.
25-Oct-19      Review of Notice of Levy on Wages, Salary and           KAS              0.40        80.00
               Other Income from IRS regarding Health Benefits
               One LLC former employee; Correspond with
               Receiver's accountant regarding same.
31-Oct-19      Follow up with Receivership Entities' former            KAS              0.20        40.00
               accountant regarding IRS document request.
1-Nov-19       Assemble documents produced by HBO's former             KAS              0.60       120.00
               accountant and forward to Receiver's accountants in
               preparation for upcoming audit.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 74 of 106
Akerman LLP                                                                                     Page 54

021049      GOLDBERG, MICHAEL I., AS RECEIVER                        As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                      Invoice Number             9567504


4-Nov-19       Analyze and prepare email to accountant regarding     AMM              0.20        15.00
               notice received from the IRS.
4-Nov-19       Analyze and prepare email to accountant regarding     AMM              0.20        15.00
               notice received from Florida's Department of
               Revenue.
4-Nov-19       Analyze and prepare email to accountant regarding     AMM              0.20        15.00
               notice received from the IRS.
4-Nov-19       Analyze and prepare email to accountant regarding     AMM              0.20        15.00
               notice received from the IRS.
4-Nov-19       Review correspondence regarding audit.                KAS              0.10        20.00
4-Nov-19       Work on assembly of documents in response to IRS      KAS              1.20       240.00
               document request and forward to accountant.
5-Nov-19       Analyze and prepare email to accountant regarding     AMM              0.20        15.00
               notice received from Florida's Department of
               Revenue.
6-Nov-19       Conference with paralegal regarding email received    AMM              0.40        30.00
               from accountant in response to IRS notice.
6-Nov-19       Research and respond to accountant regarding tax      KAS              0.90       180.00
               notice pertaining to missing information for HBO
               1099s; Prepare and send documentation to K. Foster
               re: same.
7-Nov-19       Analyze and research information received from        AMM              0.90        67.50
               accountant regarding former Simple Health
               employee; Prepare response to IRS inquiry regarding
               form Simple Health Employee.
12-Nov-19      Research information received from accountant         AMM              1.10        82.50
               regarding work history of former Simple Health
               Employee; Prepare response to IRS Notice regarding
               former Simple Health employee.
12-Nov-19      Phone conference with paralegal regarding response    AMM              0.50        37.50
               to IRS notice regarding former Simple Health
               Employee and third party correspondence.
12-Nov-19      Provide instruction to A. McLaughlin regarding        KAS              0.30        60.00
               response to IRS inquiry.
12-Nov-19      Review email from A. McLaughlin regarding IRS         KAS              0.10        20.00
               letter.
12-Nov-19      Receipt and review of IRS penalty notice pertaining   KAS              0.20        40.00
               ot Health Benefits One LLC and correspond with
               accountants regarding same.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 75 of 106
Akerman LLP                                                                                        Page 55

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


14-Nov-19      Multiple communications with A. McLaughlin               KAS              0.60       120.00
               regarding IRS inquiry, records request and third party
               correspondence; Review multiple emails from A.
               McLaughlin regarding same.
14-Nov-19      Telephone conference with M. Alonzo, IRS Agent,          KAS              0.80       160.00
               regarding Health Center Management audit; Multiple
               conferences with Receiver and accountants regarding
               same; Prepare and send IRS Form 2848 Power of
               Attorney.
14-Nov-19      Telephone conference with paralegal regarding third      AMM              0.60        45.00
               party correspondence, voice message received from
               the IRS, and tax related document requested by
               accountant.
14-Nov-19      Prepare email to paralegal regarding voice message       AMM              0.20        15.00
               received from the IRS.
14-Nov-19      Prepare email to paralegal regarding tax related         AMM              0.10         7.50
               document status.
15-Nov-19      Analyze and prepare email to accountant regarding        AMM              0.20        15.00
               notice received from the IRS.
18-Nov-19      Prepare email to paralegal regarding response to         AMM              0.40        30.00
               request received from the IRS.
18-Nov-19      Continue to research receivership records in             KAS              0.80       160.00
               Relativity for information on past employee in
               response to IRS Notice; Revise draft response;
               Confer with A. McLaughlin regarding finalizing
               same.
18-Nov-19      Follow up on tax matters.                                KAS              0.30        60.00
19-Nov-19      Prepare materials for IRS audit of Health Benefits       KAS              0.60       120.00
               One; Correspond with accountant regarding same.
19-Nov-19      Review correspondence from IRS regarding Heath           KAS              0.40        80.00
               Center Management audit; Prepare email to S.
               Friedman of Daszkal regarding same.
19-Nov-19      Communications with accountant regarding IRS             KAS              0.30        60.00
               document request and follow up.
19-Nov-19      Corresponded re meeting with IRS.                        MIG              0.30       142.50
20-Nov-19      Prepared for and attended meeting with IRS.              MIG              2.00       950.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 76 of 106
Akerman LLP                                                                                     Page 56

021049      GOLDBERG, MICHAEL I., AS RECEIVER                        As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                      Invoice Number             9567504


20-Nov-19      Correspond with M. Goldberg in preparation for IRS    KAS              0.80       160.00
               audit; Work on obtaining records from former
               accountant for HCM in response to IRS document
               request; Multiple communications with Receiver's
               accountant regarding same.
20-Nov-19      Prepare response to request received from the IRS.    AMM              0.60        45.00
21-Nov-19      Analyze and prepare email to accountant regarding     AMM              0.30        22.50
               notice received from the IRS
21-Nov-19      Review and organize tax documents.                    AMM              0.30        22.50
21-Nov-19      Analyze and prepare email to accountant regarding     AMM              0.30        22.50
               notice received from the IRS
21-Nov-19      Research and prepare email to accountant regarding    AMM              0.40        30.00
               request received from the IRS.
21-Nov-19      Review and respond to inquIry from L. Johsnson        KAS              0.10        20.00
               regarding Health Center Management LLC late
               filing.
3-Dec-19       Review and analysis of tax notices.                   KAS              0.20        40.00
16-Dec-19      Analyze and prepare email to accountant regarding     AMM              0.40        30.00
               notice received from IRS.
26-Dec-19      Analyze and prepare email to accountant regarding     AMM              0.20        15.00
               notice received from the IRS.
7-Jan-20       Analyze and prepare email to accountant regarding     AMM              0.30        22.50
               letter received from the IRS.
8-Jan-20       Conference re tax returns.                            MIG              0.20        95.00
9-Jan-20       Correspond with former accountant for receivership    KAS              0.60       120.00
               entities to obtain records requested by IRS; Confer
               with Receiver's accountant regarding same.
14-Jan-20      Confer with Receiver regarding IRS request.           KAS              0.10        20.00
14-Jan-20      Conference with IRS re documents.                     MIG              0.20        95.00
24-Jan-20      Review and analysis of IRS communication and          KAS              0.10        20.00
               confer with A. McLaughlin with instructions.
24-Jan-20      Analyze and prepare email to accountant regarding     AMM              0.20        15.00
               letter received from the IRS.
24-Jan-20      Analyze and prepare email to accountant regarding     AMM              0.20        15.00
               letter received from the IRS.
28-Jan-20      Correspond with L. Johnson regarding IRS Form         KAS              0.20        40.00
               2848.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 77 of 106
Akerman LLP                                                                                          Page 57

021049       GOLDBERG, MICHAEL I., AS RECEIVER                           As of              February 28, 2020
0346625      SIMPLE HEALTH PLANS                                         Invoice Number              9567504


31-Jan-20       Review and respond to email from S. Friedman,            KAS               0.20        40.00
                CPA, regarding Form 872 received from IRS;
                Correspond with Receiver's accountants regarding
                same.
31-Jan-20       Review accountant's response to to State of Alabama,     KAS               0.10        20.00
                Department of Revenue's, Final Assessment Letter.
5-Feb-20        Review of tax correspondence and forward to Kapila       KAS               0.30        60.00
                Mukamal for further handling.
5-Feb-20        Analyze and prepare email to accountant regarding        AMM               0.20        15.00
                letter received from the IRS.
6-Feb-20        Analyze and prepare email to accountant regarding        AMM               0.20        15.00
                letter received from the IRS,
20-Feb-20       Analyze and prepare email to accountant regarding        AMM               0.20        15.00
                letter received from the IRS.
20-Feb-20       Corresponded with accountant re IRS.                     MIG               0.20        95.00
                             Subtotal for Code 515 TAX ISSUES                             34.60     5,985.00

Task Code:      530 LITIGATION
1-Jul-19        Reviewed motion to stay.                                 MIG               0.40       190.00
1-Jul-19        Corresponded with Smiley and Surgeon re Flexential.      MIG               0.20        95.00
1-Jul-19        Confer with N. Surgeon regarding FTC's response to       JML               0.20        95.00
                various filings and Dorfman's objections.
1-Jul-19        Multiple communications with tech vendor regarding       KAS               0.60       120.00
                decommission of Flexential servers and relocating of
                same; Confer with Receiver regardging proprosal.
1-Jul-19        Multiple conferences regarding computer data             KAS               0.40        80.00
                removal matters from Flexential.
2-Jul-19        Confer with legal counsel for Flexential regarding       NSS               0.60       285.00
                settlement and removal of servers.
2-Jul-19        Multiple communications with Flexential's counsel        KAS               0.70       140.00
                regarding logistics and coordination of equipment
                removal.
2-Jul-19        Attend telephone conference call with Flexential's In-   KAS               0.30        60.00
                House Counsel and N. Surgeon to discuss settlement
                and release of equipment.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 78 of 106
Akerman LLP                                                                                      Page 58

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


2-Jul-19       Call with vendor regarding proposal to remove          KAS              0.60       120.00
               servers and other electronic equipment from
               Flexential; Follow-up call with vendor to discuss
               Flexential's insurance and security requirements.
2-Jul-19       Correspond with Receiver and N. Surgeon regarding      KAS              0.50       100.00
               proposal to disconnect and transfer of company
               electronic equipment from Flexential to Hollywood;
               Follow-up conferences with N. Surgeon re: same.
2-Jul-19       Conference with Surgeon re Flexential.                 MIG              0.20        95.00
3-Jul-19       Corresponded with Surgeon re settlement.               MIG              0.20        95.00
3-Jul-19       Reviewed Flexential settlement.                        MIG              0.30       142.50
3-Jul-19       Corresponded with Martin re settlement.                MIG              0.20        95.00
3-Jul-19       Project management pertaining to transport of          KAS              4.30       860.00
               computer equipment from Ft. Lauderdale to
               Hollywood; Work on document management for
               Hollywood location.
3-Jul-19       Draft motion for authorization to enter settlement.    NSS              1.60       760.00
5-Jul-19       Receive voicemail message from consumer regarding      KAS              0.70       140.00
               HII notice; Review notice and discuss response with
               Receiver; Contact consumer to discuss same.
5-Jul-19       Preparation for document review request; Confer        KAS              0.50       100.00
               with attorney regarding same.
8-Jul-19       Conference with Smiley re search and hardrive.         MIG              0.40       190.00
9-Jul-19       Attended meeting at Simple Health's offices with       MIG              1.10       522.50
               Surgeon and Smiley and authorities.
9-Jul-19       Assist with on-site review and coordination of         KAS              8.80     1,760.00
               computer records and documents.
9-Jul-19       Onsite for logistics and coordination of review.       NSS              8.30     3,942.50
10-Jul-19      Assist with on-site review and coordination of         KAS              8.50     1,700.00
               computer records and documents.
10-Jul-19      Finalize settlement negotiations with vendor. Draft    NSS              2.90     1,377.50
               revised and final motion for authorization to enter
               into settlement agreement.
10-Jul-19      Onsite at business premises to coordinate logistics.   NSS              4.20     1,995.00
11-Jul-19      Assemble documents in response to document             KAS              0.40        80.00
               request.
11-Jul-19      Confer with N. Surgeon regarding discovery issues.     JML              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 79 of 106
Akerman LLP                                                                                        Page 59

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


12-Jul-19      Reviewed Dorfman response to Hollywood lease and         MIG              0.40       190.00
               UBS motion.
12-Jul-19      Reviewed Joint Scheduling Order.                         MIG              0.20        95.00
12-Jul-19      Conference with Surgeon re responses.                    MIG              0.20        95.00
12-Jul-19      Review Dorfman's response in opposition to               KAS              0.40        80.00
               Receiver's Motion for Authority to Liquidate UBS
               Brokergage Accounts and Receiver's Motion for
               Authority to Cancel Certain Non-Residential Real
               Property Lease; Confer with N. Surgeon regarding
               same.
12-Jul-19      Strategize and analyze replies to Defendant's            NSS              1.00       475.00
               responses.
16-Jul-19      Review defendant's responses to Plaintiff's expedited    NSS              0.50       237.50
               discovery requests.
18-Jul-19      Draft final version of motion approving Flexential       NSS              2.60     1,235.00
               Agreement.
19-Jul-19      Communications regarding document inventory.             KAS              0.20        40.00
23-Jul-19      Follow up with N. Surgeon regarding Flexential           KAS              0.20        40.00
               settlement.
24-Jul-19      Follow up regarding Flexential settlement.               KAS              0.10        20.00
25-Jul-19      Multiple conferences with N. Surgeon and Receiver        KAS              1.80       360.00
               regarding Flexential settlement terms and payment of
               pre-receivership balances (.4); Review Receiver's
               authority under PI regarding payments to preserve
               assets (.4); Prepare wire transfer request for initial
               payment to Flexential (.6)
25-Jul-19      Confer with counsel for vendor. Revise, finalize and     NSS              1.90       902.50
               file motion seeking authorization of settlement
               agreement.
25-Jul-19      Review court filings.                                    JML              0.30       142.50
30-Jul-19      Review and revise subpoena regarding payroll             NSS              0.60       285.00
               records.
30-Jul-19      Review third party correspondence with paralegal.        AMM              0.20        15.00
1-Aug-19       Revise draft Paycom Subpoena in accordance with          KAS              1.80       360.00
               attorney comment (.2); Confirm registered agent
               information for service of process (.3); Draft Notice
               of Issuance of Subpoena and prepare service list re:
               same (1.3).
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 80 of 106
Akerman LLP                                                                                    Page 60

021049      GOLDBERG, MICHAEL I., AS RECEIVER                       As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                     Invoice Number             9567504


7-Aug-19       Correspond with government regarding electronic      KAS              0.30        60.00
               data.
7-Aug-19       Conference with Smiley re Pay.com subpoena.          MIG              0.10        47.50
8-Aug-19       Conference with Smiley re Pay.com subpoena.          MIG              0.20        95.00
8-Aug-19       Review and revise Paycom Subpoena; Arrange for       KAS              0.90       180.00
               service on parties; Arrange for service of process
               upon records custodian.
9-Aug-19       Follow up with process server regarding attorney     KAS              0.20        40.00
               login credentials.
16-Aug-19      Review of return of service from process server      KAS              0.30        60.00
               regarding Paycom subpoena and prepare follow up
               deadline.
22-Aug-19      Review of court filings regarding Dorfman's Notice   KAS              0.10        20.00
               of Appeal.
22-Aug-19      Reviewed FTC Motion to Strike.                       MIG              0.40       190.00
27-Aug-19      Confer with Naim re Flexential settlement.           MIG              0.20        95.00
27-Aug-19      Analysis of discovery matters; Correspond with       KAS              0.70       140.00
               Receiver and N. Surgeon regarding same.
27-Aug-19      Review of order Granting Receiver's Motion for       KAS              0.20        40.00
               Authorization to Enter Into And for Approval of
               Confidential Settlement Agreement with Flexential
               Corporation; Follow up with N. Surgeon regarding
               payments due.
28-Aug-19      Follow up with Paycom regarding overdue response     KAS              0.50       100.00
               to Subpoena for Records.
29-Aug-19      Prepare email to Paycom corporate regarding          KAS              0.40        80.00
               subpoena response.
30-Aug-19      Receipt of responsive documents from Paycom;         KAS              1.10       220.00
               Download and analysis of same; Update discovery
               chart.
30-Aug-19      Correspond with Paycom regarding subpoena            KAS              0.20        40.00
               response.
3-Sep-19       Research status of pending discovery; Update         KAS              0.80       160.00
               document control index.
3-Sep-19       Reviewed correspondence from Scott re contempt       MIG              0.20        95.00
               motion and corresponded re same.
4-Sep-19       Reviewed Dorfman filing.                             MIG              0.20        95.00
4-Sep-19       Reviewed correspondence re contempt.                 MIG              0.30       142.50
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 81 of 106
Akerman LLP                                                                                       Page 61

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


4-Sep-19       Confer with N. Surgeon regarding compliance with        KAS              0.30        60.00
               Flexential settlement.
5-Sep-19       Review correspondence regarding motion for              KAS              0.20        40.00
               contempt.
5-Sep-19       Corresponded with Gershoni re subpoena.                 MIG              0.20        95.00
5-Sep-19       Reviewed correspondence re contempt settlement and      MIG              0.40       190.00
               corresponded with Surgeon re same.
6-Sep-19       Review and analysis of subpoena served on Receiver      KAS              0.50       100.00
               by Dorfman's counsel; Confer with N. Surgeon re:
               same; Prepare update to discovery chart.
9-Sep-19       Conference with Smiley re documents.                    MIG              0.10        47.50
10-Sep-19      Telephone conference from federal agent regarding       KAS              0.20        40.00
               informational request.
11-Sep-19      Review and analysis of subpoena from Department of      KAS              1.80       360.00
               Financial Services; Correspond with Department
               regarding clarification of records requested; Perform
               preliminary research of records and follow up with
               Receiver's professionals re: same.
12-Sep-19      Continue to assemble documents in response to           KAS              0.80       160.00
               subpoena request; Redact documents.
12-Sep-19      Conference with Naim re status of discovery.            MIG              0.20        95.00
13-Sep-19      Review Flexential Settlement documents and prepare      JML              1.60       760.00
               Motion to Reject Agreement.
16-Sep-19      Meeting with Kim and Joan to review subpoenas.          MIG              0.40       190.00
16-Sep-19      Meeting with Receiver and J. Levit to discuss           KAS              0.40        80.00
               discovery matters.
16-Sep-19      Confererence with M. Goldberg to discuss documents      KAS              0.70       140.00
               responsive to Defendant's subpoena; Work on post-
               conference follow up to obtain information in
               response to document request.
17-Sep-19      Work with IT team to assemble documents                 KAS              0.80       160.00
               responsive to Dorfman's Subpoena to Receiver.
17-Sep-19      Prepare memo to N. Surgeon regarding Supboena           KAS              0.60       120.00
               from State of Florida, Department of Financial
               Services regarding responsive documents.
17-Sep-19      Strategize and analyze responses to subpoena to         NSS              1.30       617.50
               receiver.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 82 of 106
Akerman LLP                                                                                        Page 62

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


17-Sep-19      Reviewed correspondence re response to document          MIG              0.20        95.00
               request.
17-Sep-19      Conference with Naim re documents.                       MIG              0.10        47.50
18-Sep-19      Follow up with J. Levit on discovery matters.            KAS              0.30        60.00
19-Sep-19      Conference with N. Sugeon regarding discovery.           KAS              0.40        80.00
19-Sep-19      Corresponded with State of Maryland financial dept       MIG              0.40       190.00
               of regulation re request for documents and
               information and reviewed correspondence received
               from Maryland.
20-Sep-19      Composed                                                 KAS              0.30        60.00

                                                      re: Subpoena
               in re Health One
20-Sep-19      Composed email to M. Parisi, Kapila Mukamal              KAS              0.30        60.00
               regarding subpoena.
23-Sep-19      Conference with N. Surgeon and M. Goldberg               KAS              0.40        80.00
               regarding discovery responses.
23-Sep-19      Prepare respond to subpoena.                             NSS              1.80       855.00
25-Sep-19      Reviewed order entered by court.                         MIG              0.20        95.00
25-Sep-19      Review discovery orders and follow up.                   JML              0.30       142.50
26-Sep-19      Confer with FTC regarding response to subpoena.          NSS              0.60       285.00
3-Oct-19       Review documents response to subpoenas.                  NSS              3.60     1,710.00
8-Oct-19       Work on third party discovery requests; Confer with      KAS              0.60       120.00
               N. Surgeon on matter.
9-Oct-19       Finalize document production and certificate of          KAS              1.30       260.00
               custodian of records

10-Oct-19      Prepare response to subpoena to receiver.                NSS              2.30     1,092.50
10-Oct-19      Review Motion to Quash.                                  JML              0.20        95.00
11-Oct-19      Review of Notice of Intent to Serve Subpoena on          KAS              0.20        40.00
               Receiver in connection with investor class action suit
               against HII.
11-Oct-19      Review of HII's Motion to Quash Subpoena.                KAS              0.20        40.00
15-Oct-19      Draft response in opposition to motion for monthly       NSS              2.30     1,092.50
               allowance.
16-Oct-19      Finalize and file response in opposition to motion for   NSS              0.50       237.50
               living allowance.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 83 of 106
Akerman LLP                                                                                       Page 63

021049      GOLDBERG, MICHAEL I., AS RECEIVER                          As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                        Invoice Number             9567504


16-Oct-19      Review of order on motion to quash subpoena.            KAS              0.10        20.00
16-Oct-19      Confer with N. Surgeon regarding Dofrman living         KAS              0.20        40.00
               expenses.
16-Oct-19      Follow up regarding discovery issues.                   JML              0.20        95.00
16-Oct-19      Conference with Naim re response to living expense      MIG              0.20        95.00
               motion.
17-Oct-19      Confer regarding defendant's objections to Receiver's   NSS              1.00       475.00
               response. Draft email to Defendant's counsel
               regarding Receiver's position on foreign account
               discovery.
18-Oct-19      Review responsive documents.                            NSS              2.10       997.50
18-Oct-19      Review multiple correspondence regarding discovery      JML              0.60       285.00
               dispute.
22-Oct-19      Follow up regarding discovery.                          JML              0.50       237.50
24-Oct-19      Reviewed order on class motion to dismiss.              MIG              0.60       285.00
24-Oct-19      Review documents responsive to subpoena to              NSS              5.40     2,565.00
               Receiver.
25-Oct-19      Review and analyze documents responsive to              NSS              3.30     1,567.50
               subpoena. Confer with opposing counsel regarding
               modification to subpoena to receiver.
25-Oct-19      Confer with N. Surgeon regarding Dofrman's              KAS              0.40        80.00
               subpoena.
25-Oct-19      Reviewed order in Simple and confer with Naim re        MIG              0.20        95.00
               hearing.
25-Oct-19      Correspond with e-discovery team regarding data         KAS              0.40        80.00
               processing and hosting proposal.
28-Oct-19      Multiple conferences with e-Discovery team and          KAS              0.90       180.00
               Receiver regarding proposal for ingestion of Simple
               Health data into Relativity; Review statement of
               work and provide information to finalize retainer.
28-Oct-19      Telephone conference with                               KAS              0.80       160.00
                                                   regarding
               records request; Review and analysis of written
               request for documents; Confer with Receiver
               regarding same and produce limited records.
29-Oct-19      Accept service of process of Summons and                KAS              0.50       100.00
               Complaint on behalf of Receiver in Barnes v. CS
               Marketing LLC, et al.; Confer with Receiver
               regarding filing of response.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 84 of 106
Akerman LLP                                                                                      Page 64

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


29-Oct-19      Corresponded with Naim re living expense motion.       MIG              0.10        47.50
29-Oct-19      Reviewed new class action complaint.                   MIG              0.70       332.50
30-Oct-19      Negotiated e-discovery contract.                       MIG              0.20        95.00
30-Oct-19      Confer with E. Hersh regarding e-discovery proposal    KAS              0.30        60.00
               and processing of hard drive.
30-Oct-19      Confer with Receiver regarding e-Discovery             KAS              0.20        40.00
               proposal.
31-Oct-19      Review Court filings.                                  JML              0.40       190.00
1-Nov-19       Attend hearing on motion to extend living allowance.   NSS              0.80       380.00
               Confer with FTC post hearing.
4-Nov-19       Prepare Notice of Receivership Stay in Barnes v. CS    KAS              0.60       120.00
               Marketing et al. case.
4-Nov-19       Reviewed correspondence re discovery.                  MIG              0.30       142.50
4-Nov-19       Reviewed Order re Graham argument.                     MIG              0.20        95.00
5-Nov-19       Reviewed FTC response to defendants motion to          MIG              0.20        95.00
               extend deadline.
5-Nov-19       Reviewed FTC correspondence with Gershoni re           MIG              0.20        95.00
               subpoena.
5-Nov-19       Follow up with e-Discovery team regarding status of    KAS              0.40        80.00
               project to load data from Simple Health servers into
               Relativity.
6-Nov-19       Review court filings.                                  JML              0.20        95.00
6-Nov-19       Conference with Dan Hutchinson re lawsuit.             MIG              0.20        95.00
7-Nov-19       Multiple conferences with e-Discovery team             KAS              0.30        60.00
               regarding status of project.
7-Nov-19       Follow up with N. Surgeon regarding pending            KAS              0.10        20.00
               discovery requests.
7-Nov-19       Confer with defendant's counsel regarding subpoena     NSS              0.80       380.00
               to Receiver.
8-Nov-19       Follow up with Receiver regarding ancillary class      KAS              0.30        60.00
               action lawsuit status.
8-Nov-19       Reviewed documents re class action and                 MIG              0.60       285.00
               corresponded with counsel re same.
11-Nov-19      Numerous correspondence with plaintiff's counsel re    MIG              0.80       380.00
               class action and conference call re same.
18-Nov-19      Reviewed Agreed Motion to Stay class action and        MIG              0.40       190.00
               corresponded with counsel re same.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 85 of 106
Akerman LLP                                                                                        Page 65

021049      GOLDBERG, MICHAEL I., AS RECEIVER                           As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                         Invoice Number             9567504


18-Nov-19      Reviewed proposed order and corresponded with            MIG              0.20        95.00
               counsel.
18-Nov-19      Telephone conference with J. Gonzalez regarding e-       KAS              0.40        80.00
               Discovery project; Prepare memo to N. Surgeon
               regarding same.
18-Nov-19      Follow up with Receiver regarding                        KAS              0.20        40.00
                                                         .
18-Nov-19      Review correspondence regarding discovery.               JML              0.20        95.00
19-Nov-19      Confer with N. Surgeon regarding third party             KAS              0.20        40.00
               subpoena.
19-Nov-19      Confer with FTC on document production.                  NSS              0.60       285.00
20-Nov-19      Correspond with e-Discovery team regarding upload.       KAS              0.10        20.00
20-Nov-19      Work on responding to                                    KAS              0.60       120.00
                                               informational request.
20-Nov-19      Correspond with HII's counsel regarding records          KAS              0.30        60.00
               request.
21-Nov-19      Review of Plaintiffs' and Simple Health Plans LLC's      KAS              0.20        40.00
               Joint Motion to Stay All Claims Against Simple
               Health Plans in ancillary litigation Barnes v. CS
               Marketing et al.
21-Nov-19      Reviewed court's order re stay motion.                   MIG              0.20        95.00
22-Nov-19      Confer with J. Levit regarding third party discovery.    KAS              0.20        40.00
25-Nov-19      Receipt and review of correspondence from State of       KAS              0.10        20.00
               Maryland regarding records request.
25-Nov-19      Telephone conference                                     KAS              0.20        40.00

               records request.
25-Nov-19      Receipt and review of document request                   KAS              0.30        60.00

                                                               .
26-Nov-19      Follow up and confer with attorney regarding             KAS              0.40        80.00
               discovery.
26-Nov-19      Conference with Smiley re discovery.                     MIG              0.20        95.00
3-Dec-19       Conference with Surgon re E-discovery.                   MIG              0.20        95.00
3-Dec-19       Attended call re E-discovery.                            MIG              0.20        95.00
3-Dec-19       Reviewed subpoena re documents.                          MIG              0.40       190.00
5-Dec-19       Corresponded with Gershoni re discovery.                 MIG              0.20        95.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 86 of 106
Akerman LLP                                                                                      Page 66

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


5-Dec-19       Review documents responsive to subpoena to             NSS              4.50     2,137.50
               receiver.
9-Dec-19       Review documents for production.                       NSS              4.40     2,090.00
9-Dec-19       Reviewed third party subpoenas.                        MIG              0.30       142.50
11-Dec-19      Reviewed third party subpoena.                         MIG              0.10        47.50
11-Dec-19      Confer with e-Discovery team regarding subpoenas.      NSS              0.70       332.50
12-Dec-19      Review responsive documents for production.            NSS              3.60     1,710.00
16-Dec-19      Review documents for production.                       NSS              3.40     1,615.00
16-Dec-19      Analyze and prepare email to accountant regarding      AMM              0.40        30.00
               notice received from the IRS.
16-Dec-19      Review Defendant's Motion to Dismiss.                  JML              0.30       142.50
18-Dec-19      Conference with Surgeon re discovery.                  MIG              0.30       142.50
18-Dec-19      Corresponded with Gershoni re discovery.               MIG              0.20        95.00
18-Dec-19      Review responsive documents for production.            NSS              5.90     2,802.50
18-Dec-19      Review for documents responsive to Levine Kellog       NSS              1.20       570.00
               subpoena.
19-Dec-19      Prepare production of financial information            NSS              2.10       997.50
               responsive to Defendant's subpoena.
19-Dec-19      Review responsive documents for production.            NSS              4.30     2,042.50
19-Dec-19      Conference with Surgeon re discovery.                  MIG              0.20        95.00
20-Dec-19      Conference with Naim re e-discovery.                   MIG              0.20        95.00
20-Dec-19      Corresponded re discovery.                             MIG              0.40       190.00
20-Dec-19      Confer with eDiscovery team regarding searches for     NSS              0.50       237.50
               call recordings.
20-Dec-19      Confer with eDiscovery team regarding document         NSS              0.50       237.50
               production.
20-Dec-19      Review statements and financial information. Prepare   NSS              1.20       570.00
               for production to Defendant's counsel.
22-Dec-19      Various calls with eDiscovery team regarding           NSS              0.60       285.00
               document production and searches.
23-Dec-19      Receipt and review of Order to Show Cause to           KAS              0.10        20.00
               Compel Discovery.
24-Dec-19      Conference with Surgeon re discovery.                  MIG              0.30       142.50
24-Dec-19      Review HII production for responsive documents.        NSS              3.70     1,757.50
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 87 of 106
Akerman LLP                                                                                     Page 67

021049      GOLDBERG, MICHAEL I., AS RECEIVER                        As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                      Invoice Number             9567504


25-Dec-19      Various calls with eDiscovery team regarding          NSS              1.80       855.00
               document production.
26-Dec-19      Conference with O'Quinn re privilege.                 MIG              0.20        95.00
26-Dec-19      Corresponded with O'Quinn re privilege.               MIG              0.20        95.00
30-Dec-19      Review document production. Produce documents to      NSS              3.30     1,567.50
               Defendant's counsel.
31-Dec-19      Review and quality check document production.         NSS              2.90     1,377.50
               Produce documents to Defendant's counsel.
31-Dec-19      Corresponded re discovery response.                   MIG              0.40       190.00
2-Jan-20       Reviewed motion to extend deadlines.                  MIG              0.20        95.00
2-Jan-20       Review responsive documents for production.           NSS              3.30     1,567.50
3-Jan-20       Continue reviewing responsive documents and           NSS              3.60     1,710.00
               quality controlling document production.
7-Jan-20       Confer with eDiscovery team regarding production      NSS              0.90       427.50
               for Belin subpoena.
7-Jan-20       Reviewed Reply Supplementing Dorfman and Giraud       MIG              0.70       332.50
               Motion to Dismiss.
9-Jan-20       Numerous correspondence re discovery status.          MIG              0.20        95.00
10-Jan-20      Conference with Smith re discovery.                   MIG              0.20        95.00
10-Jan-20      Review of Court's Amended Scheduling Order            KAS              0.10        20.00
               regarding case deadlines.
10-Jan-20      Analyze Subpoena to Produce Documents served on       KAS              0.50       100.00
               Receiver in matter Keippel v. Health Insurance
               Innovations; Correspond with M. Goldberg and N.
               Surgeon regarding same.
10-Jan-20      Reviewed Dorfman's Renewed Motion to Extend           KAS              0.30        60.00
               Monthly Allowance.
11-Jan-20      Review and analysis of bank records for production    KAS              0.60       120.00
               and follow up with memo from A. McLaughlin
               regarding missing statements.
13-Jan-20      Review of email from                                  KAS              0.40        80.00
                            regarding status of request; Follow up
               on matters regarding same.
13-Jan-20      Correspond with S. Friedman, CPA, regarding IRS       KAS              0.20        40.00
               records request.
13-Jan-20      Correspond with D. Schnobrick regarding               KAS              0.20        40.00
                         records request.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 88 of 106
Akerman LLP                                                                                      Page 68

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


13-Jan-20      Confer with Receiver regarding                         KAS              0.10        20.00
                                        .
13-Jan-20      Conference with K. Smiley                              MIG              0.10        47.50
               discovery.
15-Jan-20      Communications with D. Grasher regarding               KAS              0.70       140.00
               discovery review and responsive records to be
               produced regarding affiliated entities.
15-Jan-20      Confer with N. Surgeon regarding Oklahoma              KAS              0.50       100.00
               Municipal Retirement Fund Subpoena; Call with
               Plaintiff's counsel regarding subpoena.
15-Jan-20      Review documents for production in response to         NSS              4.20     1,995.00
               subpoena.
16-Jan-20      Address additional production issues regarding Belin   NSS              3.40     1,615.00
               subpoena by sampling proposed document
               production.
21-Jan-20      Numerous conference calls and document review for      NSS              2.30     1,092.50
               production in response to subpoena.
21-Jan-20      Review court notice regarding case management          KAS              0.20        40.00
               conference in Spiewak v. Dorfman and discuss
               whether attendance is necessary.
21-Jan-20      Receipt and review of Notice of Lack of Prosecution    KAS              0.20        40.00
               and Notice of Hearing in Spiewak v. Dorfman.
21-Jan-20      Conference with D. Grasher regarding responsive        KAS              1.40       280.00
               documents to Belin Subpoena (.2); Follow up with
               Receiver regarding same (.4); Research records for
               responsive documents (.8).
21-Jan-20      Confer with D. Grasher regarding Keippel subpoena.     KAS              0.40        80.00
22-Jan-20      Telephone conference with N. Surgeon and counsel       KAS              0.50       100.00
               for Oklahoma Municipal Retirement Fund's regarding
               subpoena served on Receiver in Keippel v. HII et al.
               (.4); Follow up conference with Surgeon regarding
               same (.1).
22-Jan-20      Prepare for and confer with counsel regarding new      NSS              1.00       475.00
               subpoena for documents.
23-Jan-20      Confer with counsel for party propounding subpoena     NSS              1.00       475.00
               and eDiscovery group regarding narrowing subpoena
               and preparing response.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 89 of 106
Akerman LLP                                                                                      Page 69

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of             February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number             9567504


23-Jan-20      Review and analysis of historical emails for           KAS              2.10       420.00
               documents and information responsive to Belin
               Subpoena pertaining to HII's business with
               Receivership Entities.
23-Jan-20      Communications with with D. Grasher regarding          KAS              0.40        80.00
               records analysis responsive to Belin Subpoena.
23-Jan-20      Conference with Surgeon re privilege.                  MIG              0.10        47.50
24-Jan-20      Correspond with parties regarding                      KAS              0.40        80.00
                                         records request.
24-Jan-20      Review of FTC's Response in Opposition to Renewed      KAS              0.20        40.00
               Motion to Extend Monthly Allowance.
24-Jan-20      Communications with D. Grasher regarding sales call    KAS              0.60       120.00
               recording transcripts and perform research regarding
               same.
27-Jan-20      Meeting with D. Grasher to discuss responsive          KAS              0.40        80.00
               documents to Belin subpoena.
27-Jan-20      Correspond with D. Schnobrick regarding                KAS              0.20        40.00
                         document request; Respond to inquiry
                    regarding same.
28-Jan-20      Review and analyze records for responsive              KAS              2.70       540.00
               documents in response to Belin Subpoena;
               Correspond with D. Grasher regarding same.
29-Jan-20      Review additional production parameters for Belin      NSS              2.70     1,282.50
               subpoena and proposed document production.
30-Jan-20      Review and analysis of responses prepared              KAS              0.40        80.00
                                                document inquiry;
31-Jan-20      Respond to email from D. Schnobrick regarding          KAS              0.10        20.00
                            document request.
3-Feb-20       Meeting with Receiver to discuss                       KAS              0.20        40.00
                                         records request.
4-Feb-20       Resolve various issues with Receiver's production of   NSS              2.30     1,092.50
               documents to third parties.
6-Feb-20       Confer with M. Goldberg regarding                      KAS              0.40        80.00
                        document request.
6-Feb-20       Prepare response to                   document         KAS              0.60       120.00
               request based on Receiver's comments.
7-Feb-20       Correspond with HII's counsel regarding records        KAS              0.10        20.00
               request.
  Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 90 of 106
Akerman LLP                                                                                       Page 70

021049      GOLDBERG, MICHAEL I., AS RECEIVER                         As of              February 28, 2020
0346625     SIMPLE HEALTH PLANS                                       Invoice Number              9567504


7-Feb-20       Review and respond to email from                       KAS               0.10        20.00
               regarding records request.
7-Feb-20       Work on third party discovery matters.                 KAS               0.50       100.00
7-Feb-20       Reviewed correspondence re production of               MIG               0.20        95.00
               documents.
10-Feb-20      Reviewed Court's discovery order.                      MIG               0.10        47.50
10-Feb-20      Review and provide comments to confidentiality         NSS               0.60       285.00
               order.
11-Feb-20      Research responsive documents to Belin Subpoena;       KAS               0.90       180.00
               Correspond with N. Surgeon regarding same.
11-Feb-20      Work on discovery matters with attorney.               KAS               0.50       100.00



13-Feb-20      Correspond and telephone conference with D.            KAS              0.80       160.00
               Grasher regarding Belin Subpoena responses (.2);
               Review and analysis of documents for privilege (.4);
               Communications with Receiver regarding privilege
               (.2)
                                                                      KAS              0.20        40.00
13-Feb-20      Follow up with N. Surgeon regarding discovery
               response.
               Conference with Naim re privilege waiver.              MIG              0.10        47.50
19-Feb-20
               Conference with Naim re Vegas property and e-          MIG              0.20        95.00
19-Feb-20
               discovery.
20-Feb-20      Work on Belin production matters and follow up with KAS                 0.70       140.00
               D. Grasher and N. Surgeon regarding same.
20-Feb-20      Resolve various issues regarding service of process    NSS              1.60       760.00
               on USCIS.
                                                                                       1.50       712.50
20-Feb-20      Review SalesForce DB for responsive items.             NSS
                                                                                       0.20        95.00
21-Feb-20      Corresponded with Sales Force re subpoena.             MIG
                                                                                       0.20        95.00
24-Feb-20      Corresponded with Smiley re discovery.                 MIG
                                                                                       0.40        80.00
24-Feb-20      Telephone conference with A. Strassman and D.          KAS
               Grasher regarding Receiver's document production.
24-Feb-20      Prepare email to M. Goldberg regarding document        KAS              0.40        80.00
               request.
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 91 of 106
Akerman LLP                                                                                         Page 71

021049       GOLDBERG, MICHAEL I., AS RECEIVER                         As of               February 28, 2020
0346625      SIMPLE HEALTH PLANS                                       Invoice Number               9567504


24-Feb-20       Review email from D. Grasher regarding Receiver's      KAS                0.40        80.00
                First Production in connection with Belin Subpoena
                and follow up matters.
24-Feb-20       Attend call with D. Grasher and A. Strassman           KAS                0.40        80.00
                regarding Receiver's production in connection with
                Belin subpoena.
24-Feb-20       Prepare follow-up email to A. Strassman, Esq.          KAS                0.30        60.00
                regarding Receiver's production in connection with
                Belin subpoena.
25-Feb-20       Prepare email to M. Goldberg regarding call            KAS                0.20        40.00
                recordings.
25-Feb-20       Call with D. Grasher regarding Relativity database     KAS                0.30        60.00
                matters.
25-Feb-20       Continue to work on third party production matters.    KAS                0.40        80.00
25-Feb-20       Multiple conferences with D. Grasher regarding         KAS                0.40        80.00
                Belin production.
25-Feb-20       Call with N. Surgeon regarding hard drive pst files    KAS                0.40        80.00
                and pending third party discovery requests.
25-Feb-20       Follow up call with N. Surgeon regarding FTC           KAS                0.20        40.00
                production.
26-Feb-20       Conference with N. Surgeon regarding document          KAS                0.50       100.00
                collection and review matters.
27-Feb-20       Confer with N. Surgeon regarding call recordings and   KAS                0.40        80.00
                related third party discovery issues.
27-Feb-20       Review call recordings and confer about system         NSS                1.60       760.00
                location of additional recordings.
28-Feb-20       Continue to work on assembly of documents              KAS                0.50       100.00
                responsive to Belin production and reach out to FTC
                for potential responsive receivership records.
28-Feb-20       Follow up with D. Grasher and N. Surgeon regarding     KAS                0.60       120.00
                supplemental production in connection with Belin
                Subpoena.
                             Subtotal for Code 530 LITIGATION                           230.60    87,240.00

Task Code:      531 INSURANCE MATTERS
3-Dec-19        Multiple communications with Goldberg and Mazer        JSR                0.60       285.00
                re: potential D&O claims. Review policies.
                      Subtotal for Code 531 INSURANCE MATTERS                             0.60       285.00
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 92 of 106
Akerman LLP                                                                                                                 Page 72

021049      GOLDBERG, MICHAEL I., AS RECEIVER                                        As of                     February 28, 2020
0346625     SIMPLE HEALTH PLANS                                                      Invoice Number                     9567504



               Total Fees for Services Rendered............................................................................$214,520.00



Date                                      Disbursements                                                                       Value

1-Jul-19     POSTAGE                                                                                       0.50
1-Jul-19     POSTAGE                                                                                       0.50
9-Jul-19     POSTAGE                                                                                       0.50
15-Jul-19    POSTAGE                                                                                       0.50
15-Jul-19    POSTAGE                                                                                       0.50
25-Jul-19    POSTAGE                                                                                       0.50
6-Aug-19     POSTAGE                                                                                       0.50
6-Aug-19     POSTAGE                                                                                       0.50
14-Aug-19    POSTAGE                                                                                       0.50
20-Aug-19    POSTAGE                                                                                       0.50
20-Aug-19    POSTAGE                                                                                       0.50
27-Aug-19    POSTAGE                                                                                       0.50
9-Sep-19     POSTAGE                                                                                       0.50
9-Sep-19     POSTAGE                                                                                       0.50
18-Sep-19    POSTAGE                                                                                       0.50
18-Sep-19    POSTAGE                                                                                       0.50
23-Sep-19    POSTAGE                                                                                       0.50
7-Oct-19     POSTAGE                                                                                       0.50
17-Oct-19    POSTAGE                                                                                       2.50
17-Oct-19    POSTAGE                                                                                       0.50
17-Oct-19    POSTAGE                                                                                       0.50
18-Nov-19    POSTAGE                                                                                       0.50
18-Nov-19    POSTAGE                                                                                       0.50
18-Nov-19    POSTAGE                                                                                       0.50
20-Nov-19    POSTAGE                                                                                       0.50
20-Nov-19    POSTAGE                                                                                       2.50
17-Dec-19    POSTAGE                                                                                       0.50
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 93 of 106
Akerman LLP                                                                              Page 73

021049      GOLDBERG, MICHAEL I., AS RECEIVER                As of              February 28, 2020
0346625     SIMPLE HEALTH PLANS                              Invoice Number              9567504




Date                            Disbursements                                              Value
20-Dec-19    POSTAGE                                                          0.50
26-Dec-19    POSTAGE                                                          0.50
13-Jan-20    POSTAGE                                                          0.50
15-Jan-20    POSTAGE                                                          0.50
15-Jan-20    POSTAGE                                                          0.50
21-Jan-20    POSTAGE                                                          0.50
5-Feb-20     POSTAGE                                                          1.00
12-Feb-20    POSTAGE                                                          0.50
14-Feb-20    POSTAGE                                                          0.50
14-Feb-20    POSTAGE                                                          0.50
Total for POSTAGE                                                                          23.00

12-Sep-19    DUPLICATING - COLOR                                              1.00
Total for DUPLICATING - COLOR                                                                1.00

6-Sep-19     TELEPHONE CONFERENCING InterCall Naim Surgeon                    3.11
             Inv# 1744569964
28-Oct-19    TELEPHONE CONFERENCING InterCall Naim Surgeon                    0.56
             Inv# 1744601159
7-Nov-19     TELEPHONE CONFERENCING InterCall Naim Surgeon                    1.79
             Inv# 1744606667
11-Dec-19    TELEPHONE CONFERENCING InterCall Elan Hersh Inv#                 2.40
             1744627197
12-Dec-19    TELEPHONE CONFERENCING InterCall Elan Hersh Inv#                 1.28
             1744627197
7-Jan-20     TELEPHONE CONFERENCING InterCall Elan Hersh Inv#                 3.76
             1744645849
Total for TELEPHONE CONFERENCING                                                           12.90

30-Sep-19    PACER PUBLIC RECORDS SYSTEM Pacer Charges                        2.80
30-Sep-19    PACER PUBLIC RECORDS SYSTEM Pacer Charges                        0.10
30-Nov-19    PACER PUBLIC RECORDS SYSTEM Pacer Charges                        3.00
Total for PACER PUBLIC RECORDS SYSTEM                                                        5.90
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 94 of 106
Akerman LLP                                                                          Page 74

021049      GOLDBERG, MICHAEL I., AS RECEIVER            As of              February 28, 2020
0346625     SIMPLE HEALTH PLANS                          Invoice Number              9567504




Date                           Disbursements                                           Value

1-Jul-19     DUPLICATING                                                  0.80
1-Jul-19     DUPLICATING                                                  0.60
9-Jul-19     DUPLICATING                                                  0.20
15-Jul-19    DUPLICATING                                                  0.20
15-Jul-19    DUPLICATING                                                  1.20
15-Jul-19    DUPLICATING                                                  0.20
25-Jul-19    DUPLICATING                                                  0.40
25-Jul-19    DUPLICATING                                                  1.00
26-Jul-19    DUPLICATING                                                  0.20
26-Jul-19    DUPLICATING                                                  0.20
6-Aug-19     DUPLICATING                                                  0.60
6-Aug-19     DUPLICATING                                                  0.80
14-Aug-19    DUPLICATING                                                  0.80
19-Aug-19    DUPLICATING                                                  0.40
20-Aug-19    DUPLICATING                                                  0.20
20-Aug-19    DUPLICATING                                                  0.20
9-Sep-19     DUPLICATING                                                  1.00
18-Sep-19    DUPLICATING                                                  0.80
23-Sep-19    DUPLICATING                                                  0.80
23-Sep-19    DUPLICATING                                                  0.80
24-Sep-19    DUPLICATING                                                  0.20
30-Sep-19    DUPLICATING                                                  0.60
30-Sep-19    DUPLICATING                                                  0.60
7-Oct-19     DUPLICATING                                                  0.60
7-Oct-19     DUPLICATING                                                  0.60
7-Oct-19     DUPLICATING                                                  0.40
8-Oct-19     DUPLICATING                                                  1.40
16-Oct-19    DUPLICATING                                                  0.80
18-Nov-19    DUPLICATING                                                  0.80
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 95 of 106
Akerman LLP                                                                                Page 75

021049      GOLDBERG, MICHAEL I., AS RECEIVER                  As of              February 28, 2020
0346625     SIMPLE HEALTH PLANS                                Invoice Number              9567504




Date                             Disbursements                                               Value
20-Nov-19    DUPLICATING                                                        0.40
20-Nov-19    DUPLICATING                                                        0.60
26-Nov-19    DUPLICATING                                                        0.20
4-Dec-19     DUPLICATING                                                        1.00
12-Dec-19    DUPLICATING                                                        1.20
12-Dec-19    DUPLICATING                                                        0.20
17-Dec-19    DUPLICATING                                                        0.40
20-Dec-19    DUPLICATING                                                        0.40
26-Dec-19    DUPLICATING                                                        0.60
26-Dec-19    DUPLICATING                                                        0.40
2-Jan-20     DUPLICATING                                                        0.60
2-Jan-20     DUPLICATING                                                        0.60
6-Jan-20     DUPLICATING                                                        0.20
8-Jan-20     DUPLICATING                                                        0.40
10-Jan-20    DUPLICATING                                                        0.20
21-Jan-20    DUPLICATING                                                        0.40
4-Feb-20     DUPLICATING                                                        0.20
4-Feb-20     DUPLICATING                                                        0.20
4-Feb-20     DUPLICATING                                                        0.20
12-Feb-20    DUPLICATING                                                        0.60
14-Feb-20    DUPLICATING                                                        0.80
14-Feb-20    DUPLICATING                                                        0.40
Total for DUPLICATING                                                                        27.60

5-Jul-19     FEDERAL EXPRESS Airbill: 788134630946 per 0803 Invoice         10.25
             No: 660513861 Ship Dt: 06/26/19
2-Aug-19     FEDERAL EXPRESS Airbill: 788717655027 per 0805 Invoice         10.12
             No: 663171198 Ship Dt: 07/26/19
6-Sep-19     FEDERAL EXPRESS Airbill: 789467743614 per 0805 Invoice         10.25
             No: 673040495 Ship Dt: 08/29/19
27-Sep-19    FEDERAL EXPRESS Airbill: 780021506820 per 0805 Invoice         10.27
             No: 675098020 Ship Dt: 09/24/19
  Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 96 of 106
Akerman LLP                                                                                                                                       Page 76

021049            GOLDBERG, MICHAEL I., AS RECEIVER                                                    As of                        February 28, 2020
0346625           SIMPLE HEALTH PLANS                                                                  Invoice Number                        9567504




Date                                                   Disbursements                                                                                 Value
29-Nov-19            FEDERAL EXPRESS Airbill: 778335917422 per 6158 Invoice                                                   10.07
                     No: 685432334 Ship Dt: 11/26/19
13-Dec-19            FEDERAL EXPRESS Airbill: 778599338751 per 6158 Invoice                                                   10.05
                     No: 686698586 Ship Dt: 12/04/19
Total for FEDERAL EXPRESS                                                                                                                             61.01

8-Oct-19             PARKING - MICHAEL I. GOLDBERG: Parking - Parking Fee                                                     14.00
                     re Meeting in Miami. MG/0803
Total for PARKING                                                                                                                                     14.00

16-Aug-19            SERVICE OF PROCESS - PROFESSIONAL PROCESS                                                                61.90
                     SERVERS & - Service of Process (R/C Paycom Payroll LLC)
                     08/12/2019. Inv#FIS2019012647. MG/0803
Total for SERVICE OF PROCESS                                                                                                                          61.90

30-Nov-19            LIBRARY RESEARCH CHARGES Accurint 20 110519                                                              39.24
Total for MISCELLANEOUS LIBRARY CHARGES                                                                                                               39.24

8-Jul-19             OTHER CHARGES - BANK OF AMERICA - Insurance                                                          4,160.00
                     payment for Simple Health per M. Goldberg. KS/0805
15-Jul-19            OTHER CHARGES - KIMBERLY A. SMILEY: Other -                                                            226.17
                     Reimbursement of moving expenses; on-site preparation for
                     auction


Total for OTHER CHARGES                                                                                                                          4,386.17

Total Disbursements .................................................................................................................................$4,632.72
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 97 of 106
Akerman LLP                                                                           Page 77

021049    GOLDBERG, MICHAEL I., AS RECEIVER              As of               February 28, 2020
0346625   SIMPLE HEALTH PLANS                            Invoice Number               9567504



           Initial   Name                                 Hours            Amount
           AMM       A. M. MCLAUGHLIN                    296.80           22,260.00
           CRC       C. R. COTLER                           3.40            680.00
           JML       J.M. LEVIT                            51.80          24,605.00
           JSR       J. S. ROBBINS                          4.40           2,090.00
           KAS       K. A. SMILEY                        266.30           53,260.00
           MIG       M. I. GOLDBERG                        80.70          38,332.50
           NSS       N.S SURGEON                         154.30           73,292.50
                                     Total               857.70      $214,520.00
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 98 of 106
                                                      CASE NO. 18-CV-62593-GAYLES


                                      Exhibit 4
                 Kapila Mukamal’s Complete Time by Activity Code Category
                     For The Time Period Covered By This Application,
                              Sorted In Chronological Order




    52534129;4
 Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 99 of 106




                                               EIN #XX-XXXXXXX


                                FTC V. SIMPLE HEALTH PLANS LLC
                                          Client ID: 90137
                                      Invoice #6504 - 02/29/20
                                      TIME SUMMARY BY STAFF

    Staff                                                               Hours           Rate         Amount

KAF - KATHY FOSTER - TAX CONSULTANT                                       17.30         310.00        5,363.00

KJJ - KY JOHNSON - FORENSIC ANALYST                                        0.30         150.00           45.00

LJJ - LESLEY JOHNSON - PARTNER/TAX CPA, CIRA                              23.40         430.00       10,062.00

SRK - SONEET KAPILA - PARTNER CPA, CFF, CIRA, CFE                          3.80         570.00        2,166.00

MCP - MARK PARISI - CONSULTANT CPA, CFE, CIRA                              1.50         320.00          480.00

 TOTAL                                                                    46.30                     $18,116.00


                                                                 BLENDED RATE          $391.27


                                                             TOTAL EXPENSES                              191.83

 TOTAL AMOUNT OF THIS INVOICE                                                                        $18,307.83




  ___________________________________________________________________________________________________________
                   Kapila Building • 1000 South Federal Highway • Suite 200 • Fort Lauderdale FL 33316
                                       • Broward 954-761-1011 • Dade 786-517-5771
                                            Affiliated Office in London, England
                                                  www.kapilamukamal.com
  Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 100 of
                                       106



                                       1000 S. Federal Highway, Suite 200
                                           Fort Lauderdale, FL 33316
                        Phone - 954-761-1011 F - 954-761-1033 www.kapilamukamal.com
                                                EIN #XX-XXXXXXX
FTC V. SIMPLE HEALTH PLANS LLC
C/O MICHAEL I. GOLDBERG, ESQ., RECEIVER                                               Invoice: 6504
                                                                                      02/29/2020
                                                                                      Client ID: 90137

For Professional Services Rendered Through February 29, 2020

DATE         STAFF                       DESCRIPTION                                  HRS          AMOUNT

LITIGATION SUPPORT
10/29/2019   MCP      SEARCH FOR                         EMPLOYMENT RECORDS FOR       0.80            256.00
                      COUNSEL.
10/30/2019   MCP      CONTINUE TO REVIEW SEARCH RESULTS TO DETERMINE                  0.70            224.00
                      EMPLOYMENT



                                                                                                      480.00

TAX SERVICES - ADVISORY
10/02/2019   SRK      IRS AUDIT                                                       0.20            114.00
11/20/2019   SRK      PREPARE FOR MEETING WITH IRS AUDITORS                           0.70            399.00
11/20/2019   SRK      ATTEND MEETING WITH RECEIVER AND AUDITORS AND LESLEY 2.50                    1,425.00
                      JOHNSON
11/20/2019   SRK      FOLLOW UP ON TAX ISSUES                                         0.40            228.00



                                                                                                   2,166.00

TAX SERVICES - PREPARE FORMS
10/08/2019   KAF      REVIEW PREVIOUS CORRESPONDENCE AND FOLLOW UP WITH               0.20             62.00
                      RECEIVER RE: POTENTIAL 2018 FORM 114 "FBAR" FILING
                      REQUIRED
10/10/2019   KAF      T/C WITH K. SMILEY RE: 2018 "FBAR" FORM 114                     0.10             31.00
10/11/2019   KAF      FINALIZE AND PRINT 2018 FORM 1041                               0.30             93.00
10/11/2019   KAF      CORRESPONDENCE RE: 2018 FORM 114 ("FBAR"), DOWNLOAD,            2.70            837.00
                      ORGANIZE AND REVIEW DATA, PREPARE 2018 FBAR
10/11/2019   LJJ      TWO TELEPHONE CONF. WITH IRS REGARDING NOVEMBER                 3.00         1,287.07
                      AUDIT.
10/14/2019   LJJ      REVIEW FORM 114                                                 0.20             85.80
10/15/2019   LJJ      REVIEW ADDITIONAL AUDIT NOTICE AND CONTACT RECEIVER             0.40            171.61
                      TO CONFIRM IRS AUDIT APPT IN NOVEMBER.
10/15/2019   KAF      REVIEW/SAVE SIGNED "FBAR" FORM 114A AND ADVISE L.               3.20            992.00
  Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 101 of
                                       106
                                       Invoice #6504      3/27/2020               Page 2 of 4




                   JOHNSON OF RECEIPT, SAVE AND REVIEW/RESEARCH
                   NUMEROUS STATE TAX NOTICES RECEIVED AND LETTER TO FL
                   DOR RE: Q/E 3/31/19 AND 6/30/19 FORMS RT-6.
10/16/2019   KAF   RESEARCH AND RESPOND TO NUMEROUS STATE NOTICES          3.20     992.00
                   FOR VARIOUS RECEIVERSHIP ENTITIES INCLUDING
                   PREPARATION OF RESPONSE LETTERS
10/17/2019   LJJ   T/C/W AUDITOR, REVIEW AUDIT INFORMATION REQUEST,        0.70     300.31
                   REVIEW FILE FOR DOCUMENTS AND FOLLOW-UP WITH KIM
10/17/2019   LJJ   REVIEW AND REVISE RESPONSES TO IRS NOTICES              0.80     343.22
10/18/2019   LJJ   REVIEW HEALTH BENEFITS ONE CT DISSOLUTION               0.20       85.80
10/22/2019   KJJ   COMPLETION OF FORM CFWM-1-1-0 FOR SIGNATURE; FINALIZE   0.30       45.00
                   AND TRANSMIT - HEALTH BENEFITS ONE
11/05/2019   LJJ   DOWNLOAD, FILE AND REVIEW PRIOR CPA SUPPORTING          1.20     514.83
                   DOCUMENTS FOR HBO'S 2016 TAX RETURN (RELATED TO 11/20
                   AUDIT)
11/06/2019   KAF   RE: HEALTH BENEFITS ONE - REVIEW AND SAVE, OR           1.30     403.00
                   RESEARCH AND RESPOND TO FIVE (5) COLLECTION NOTICES
                   FORWARDED BY RECEIVER
11/06/2019   KAF   RE: SENIOR BENEFITS ONE - REVIEW AND SAVE, OR        0.80        248.00
                   RESEARCH AND RESPOND TO THREE (3) COLLECTION NOTICES
                   FORWARDED BY RECEIVER
11/07/2019   LJJ   REVIEW AND REVISE RESPONSES TO FEDERAL AND STATE        1.20     514.83
                   NOTICES FOR HBO AND SBO
11/12/2019   LJJ   HBO NOTICE AND PENALTY                                  0.20       85.80
11/14/2019   KAF   ROLL FORWARD ELECTRONICALLY FILED 2018 FBAR FORM 114 0.10          31.00
                   TO 2019 ON TAX CONTROL, PER DISCUSSION WITH L. JOHNSON
11/19/2019   LJJ   PREPARATION FOR AND GATHER INFORMATION FOR AUDIT OF     4.20   1,801.89
                   HBO AND HCM INCLUDING TIE OF DB WORKPAPERS TO TAX
                   RETURN FILED BY HBO IN 2016
11/20/2019   LJJ   PREPARE FOR HBO AUDIT                                   0.30     128.71
11/20/2019   LJJ   ATTEND HBO AUDITS WITH S KAPILA AND RECEIVER            2.60   1,115.46
11/20/2019   LJJ   RESEARCH CHANGE OF ACCOUNTING IN NON-TAXABLE            0.80     343.22
                   REORG.
11/21/2019   LJJ   RESPOND TO IRS LATE FILING NOTICE RE: HCM               0.80     343.22
11/21/2019   LJJ   RESEARCH CHANGE FROM 1065 TO 1120S HBO TO HCM AND       2.60   1,115.46
                   TAX RAMIFICATIONS FOR FILING METHOD, ETC.
11/22/2019   LJJ   RESPOND TO IRS LATE FILING NOTICE FOR HCM               0.80     343.22
11/22/2019   KAF   RE: HEALTH BENEFITS ONE LLC - REVIEW AND RESEARCH RE:   1.70     527.00
                   2019 FORM 1099 MISMATCH NOTICE RECEIVED FROM IRS;
                   DISCUSS WITH L. JOHNSON AND REQUEST GUIDANCE FROM
                   RECEIVER; DOCUMENT TAX FILES
11/22/2019   KAF   REVIEW/SAVE IRS LATE FILING PENALTY NOTICE RE; 2018     0.10       31.00
                   1120S, CONFIRM NO ACTION REQUIRED (PREVIOUS
                   RESPONSE)
11/25/2019   LJJ   CONFIRM EFILE ACCEPTANCE OF 114 FORM, PRINT AND SCAN    0.20       85.80
  Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 102 of
                                       106
                                        Invoice #6504       3/27/2020            Page 3 of 4




12/04/2019   KAF   REVIEW AND SAVE OR RESPOND TO FOUR (4) NOTICES         2.50     775.00
                   RECEIVED FROM IRS AND STATE OF CA FOR RECEIVERSHIP
                   ENTITIES HEALTH CENTER MANAGEMENT LLC AND SENIOR
                   BENEFITS ONE LLC
12/18/2019   LJJ   REVIEW AND RESPOND TO IRS NOTICE RE HCM                0.80     343.22
01/02/2020   KAF   REVIEW AND SAVE IRS NOTICE RECEIVED (NO RESPONSE       0.10       31.00
                   REQUIRED)
01/02/2020   KAF   RE: SENIOR PENEFITS ONE LLC - REVIEW AND SAVE CA TAX   0.20       62.00
                   NOTICE RECEIVED (NO RESPONSE REQUIRED - RESPONDED
                   PREVIOUSLY)
01/02/2020   KAF   RE: IVANTAGE INSURANCE SOLUTIONS LLC - LETTER TO       0.80     248.00
                   LOUISIANA STATE CONCERNING 2018 TAX NOTICE RECEIVED
01/08/2020   LJJ   T/C/W IRS REGARDING DOCUMENTATION, EMAILS WITH K.      0.40     175.42
                   SMILEY REGARDING DB TAX WORKPAPERS.
01/08/2020   LJJ   UPDATE LACERTE PROFILE FOR EFILE FOR RECEIVERSHIP      0.20       87.71
                   ENTITIES.
01/09/2020   LJJ   FOLLOW-UP REGARDING TAX DOCUMENTS FOR IRS              0.10       43.86
01/28/2020   LJJ   REVIEW AND RESPOND TO TAX NOTICE FOR SENIOR BENEFITS   0.60     263.13
                   ONE
02/05/2020   LJJ   T/C/W AGENT, GATHER AND TRANSMIT DOCUMENTS TO IRS      0.70     306.99
02/17/2020   LJJ   UPDATE DDM AND EFILE FOR SIMPLE HEALTH, INNOVATIVE     0.40     175.42
                   CUST CARE, HEALTH BENEFITS ONE AND SIMPLE INSURANCE
                   LEADS



                                                                                 15,470.00

                                                                                 18,116.00
EXPENSES
10/15/2019   EXP   PRINTED COPIES - OCTOBER (10/01/19-10/15/19)                       4.35
10/17/2019   EXP   CERTIFIED MAIL - SENIOR BENEFITS ONE                               6.55
10/17/2019   EXP   CERTIFIED MAIL - IVANTAGE INSURANCE SOLUTIONS                      6.55
10/17/2019   EXP   CERTIFIED MAIL - SHIFT HEALTH SOLUTIONS                            6.55
10/17/2019   EXP   CERTIFIED MAIL - HEALTH BENEFITS ONE                              19.65
10/22/2019   EXP   FEDEX - HEALTH BENEFITS ONE                                       17.83
10/31/2019   EXP   PRINTED COPIES - OCTOBER (10/16/19-10/31/19)                       7.05
11/08/2019   EXP   CERTIFIED MAIL - HEALTH BENEFITS ONE                              13.10
11/08/2019   EXP   CERTIFIED MAIL - SENIOR BENEFITS ONE                              13.10
11/15/2019   EXP   PRINTED COPIES - NOVEMBER (11/01/19-11/15/19)                      5.55
11/19/2019   EXP   CENTON DATASTICK PRO 4GB FLASH DRIVE - HEALTH                      4.30
                   BENEFITS ONE
11/22/2019   EXP   CERTIFIED MAIL - HEALTH CENTER MANAGEMENT                          7.50
  Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 103 of
                                       106
                                             Invoice #6504            3/27/2020                       Page 4 of 4




11/30/2019   EXP   PRINTED COPIES - NOVEMBER (11/16/19-11/30/19)                                          24.15
12/06/2019   EXP   CERTIFIED MAIL - SENIOR BENEFITS ONE                                                    6.55
12/06/2019   EXP   CERTIFIED MAIL - HEALTH BENEFITS ONE                                                    6.55
12/06/2019   EXP   CERTIFIED MAIL - HEALTH BENEFITS ONE                                                    7.35
12/15/2019   EXP   PRINTED COPIES - DECEMBER (12/01/19-12/15/19)                                           8.25
12/19/2019   EXP   CERTIFIED MAIL - HEALTH CENTER MANAGEMENT                                               0.50
12/31/2019   EXP   PRINTED COPIES - DECEMBER 2019 (12/16/19-12/31/19)                                      4.05
01/03/2020   EXP   CERTIFIED MAIL - IVANTAGE INSURANCE                                                     6.55
01/15/2020   EXP   PRINTED COPIES - JANUARY (01/01/20-01/15/20)                                            1.20
01/30/2020   EXP   CERTIFIED MAIL                                                                          7.60
01/31/2020   EXP   PRINTED COPIES - JANUARY 2020 (01/16/20-01/31/20)                                       2.25
02/05/2020   EXP   CENTON DATASTICK PRO 4GB FLASH DRIVE                                                    4.30
02/15/2020   EXP   PRINTED COPIES - FEBRUARY 2020 (02/01/20-02/15/20)                                      0.45



                                                                                                        191.83

                                                                                                        191.83


                                                                Total amount of this invoice        $18,307.83




                   Invoice payable upon receipt. Thank you for this opportunity to be of service.
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 104 of
                                     106
                                                CASE NO. 18-CV-62593-GAYLES


                                  Exhibit 5
                                 Proposed Order




   52534129;4
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 105 of
                                     106


                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-CV-62593-GAYLES

   FEDERAL TRADE COMMISSION,

            Plaintiff,

   vs.

   SIMPLE HEALTH PLANS LLC, et al,

            Defendants.

                                                     /

              ORDER GRANTING RECEIVER’S SECOND MOTION FOR
         AWARD OF PROFESSIONAL FEES AND REIMBURSEMENT OF EXPENSES
               FOR THE PERIOD OF JULY 1, 2019 – FEBRUARY 29, 2020

            THIS MATTER came before the Court without hearing upon the Second Motion for

   Award of Professional Fees and Reimbursement of Expenses for the Period of July 1, 2019 –

   February 29, 2020 (the “Motion”) [ECF No. ___] filed by Michael I. Goldberg, the Court-

   appointed receiver1 (the “Receiver”), pursuant of Section XVIII of the Preliminary Injunction

   [ECF No. 139]. The Court, having reviewed the Application, being advised that counsel for the

   Plaintiff Federal Trade Commission has no objection to the relief requested in the Motion, and that

   counsel for Defendants Steven Dorfman and Candida L. Girouard have not commented on the

   Motion, and finding that the Receiver has made a sufficient and proper showing in support of the

   relief requested,

            IT IS ORDERED, ADJUDGED AND DECREED, as follows:

            1.      The Motion is GRANTED.


   1
    The Court-appointed Receiver over Defendants Simple Health Plans LLC, Health Benefits One LLC, Health Center
   Management LLC, Innovative Customer Care LLC, Simple Insurance Lead LLC, Senior Benefits One LLC, and each
   of their subsidiaries, affiliates, and successors (collectively, the “Receivership Entities”).


   53228968;1
Case 0:18-cv-62593-DPG Document 285 Entered on FLSD Docket 05/29/2020 Page 106 of
                                     106
                                                CASE NO. 18-CV-62593-GAYLES


            2.    The Receiver and his professionals are awarded their interim fees and

   reimbursement of costs for the period of July 1, 2019 – February 29, 2020 in the amounts set forth

   in the Application.

            DONE AND ORDERED in Chambers at Miami, Florida this ___ day of _____.



                                               __________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT COURT JUDGE




   53228968;1
